Exhibit 10.31

LEASE BY AND BETWEEN

THE REALTY ASSOCIATES FUND VI, L.P.

AND

NITROMED, INC.

at

45-55 Hayden Avenue

Lexington, Massachusetts

Dated

February 23, 2007

The mailing, delivery or negotiation of this Lease shall not be deemed an offer
to enter into any transaction or to enter into any relationship, whether on the
terms contained herein or on any other terms.  This Lease shall not be binding
upon Landlord or Tenant, nor shall Landlord or Tenant have any obligations or
liabilities with respect thereto, or with respect to the premises, unless and
until Landlord and Tenant have signed counterparts and executed and delivered
such counterparts of this Lease to the other party.  Until such execution and
delivery of this Lease by Landlord and Tenant, Landlord or Tenant may terminate
all negotiation and discussion of the subject matter hereof, without causes and
for any reason, without recourse or liability.

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

1.

 

Basic Lease Provisions.

 

 

 

 

 

 

 

2.

 

Premises

 

 

 

 

 

 

 

3.

 

Term

 

 

 

 

 

 

 

4.

 

Rent.

 

 

 

 

 

 

 

5.

 

Security Deposit

 

 

 

 

 

 

 

6.

 

Permitted Use.

 

 

 

 

 

 

 

7.

 

Maintenance, Repairs and Alterations.

 

 

 

 

 

 

 

8.

 

Insurance.

 

 

 

 

 

 

 

9.

 

Damage or Destruction.

 

 

 

 

 

 

 

10.

 

Real and Personal Property Taxes.

 

 

 

 

 

 

 

11.

 

Utilities.

 

 

 

 

 

 

 

12.

 

Assignment and Subletting.

 

 

 

 

 

 

 

13.

 

Default; Remedies.

 

 

 

 

 

 

 

14.

 

Landlord’s Right to Cure Default; Payments by Tenant

 

 

 

 

 

 

 

15.

 

Condemnation

 

 

 

 

 

 

 

16.

 

Vehicle Parking.

 

 

 

 

 

 

 

17.

 

Broker’s Fee

 

 

 

 

 

 

 

18.

 

Estoppel Certificate.

 

 

 

 

 

 

 

19.

 

Financial Information

 

 

 

 

 

 

 

20.

 

Landlord’s Liability

 

 

 

 

 

 

 

21.

 

Indemnity

 

 

 

 

 

 

 

22.

 

Exemption of Landlord from Liability

 

 

 

 

 

 

 

23.

 

Hazardous Substances.

 

 

 

i


--------------------------------------------------------------------------------


 

24.

 

Intentionally Omitted.

 

 

 

25.

 

Tenant Improvements

 

 

 

26.

 

Subordination and Rights of Mortgagees.

 

 

 

27.

 

Option to Extend

 

 

 

28.

 

Landlord Reservations

 

 

 

29.

 

Changes to Property

 

 

 

30.

 

Intentionally Omitted

 

 

 

31.

 

Holding Over

 

 

 

32.

 

Landlord’s Access

 

 

 

33.

 

Security Measures

 

 

 

34.

 

Easements

 

 

 

35.

 

Transportation Management

 

 

 

36.

 

Severability

 

 

 

37.

 

Time of Essence

 

 

 

38.

 

Definition of Additional Rent

 

 

 

39.

 

Incorporation of Prior Agreements

 

 

 

40.

 

Amendments

 

 

 

41.

 

Notices

 

 

 

42.

 

Waivers

 

 

 

43.

 

Covenants

 

 

 

44.

 

Binding Effect; Choice of Law

 

 

 

45.

 

Attorneys’ Fees

 

 

 

46.

 

Auctions

 

 

 

47.

 

Signs

 

 

 

48.

 

Merger

ii


--------------------------------------------------------------------------------


 

49.

 

Quiet Possession

 

 

 

 

 

 

 

50.

 

Authority

 

 

 

 

 

 

 

51.

 

Conflict

 

 

 

 

 

 

 

52.

 

Multiple Parties

 

 

 

 

 

 

 

53.

 

Interpretation

 

 

 

 

 

 

 

54.

 

Prohibition Against Recording

 

 

 

 

 

 

 

55.

 

Relationship of Parties

 

 

 

 

 

 

 

56.

 

Rules and Regulations

 

 

 

 

 

 

 

57.

 

Right to Lease

 

 

 

 

 

 

 

58.

 

Intentionally Omitted

 

 

 

 

 

 

 

59.

 

Intentionally Omitted

 

 

 

 

 

 

 

60.

 

Attachments

 

 

 

 

 

 

 

61.

 

Costs Related to Tenant Requests

 

 

 

 

 

 

 

62.

 

Confidentiality

 

 

 

 

 

 

 

63.

 

Waiver Of Jury Trial

 

 

 

 

 

 

 

64.

 

Access To Premises

 

 

iii


--------------------------------------------------------------------------------


INDEX TO DEFINED TERMS

Term

 

Section

Alterations

 

7.3(a)

Bankruptcy Code

 

13.1(e)

Base Rent

 

1.14

Building

 

1.3

Changes

 

29

Comparison Year

 

4.2(b)

Commencement Date

 

1.11

Common Areas

 

2.2

Condemnation

 

15

Damages

 

21

Expiration Date

 

1.13

Extended Term

 

27

Force Majeure

 

13.3

Grossed Up Operating Expenses

 

4.2

HVAC

 

4.2(c)

Hazardous Substance

 

23.1

Holder

 

26.1

Indemnified Matter

 

21

Indemnified Parties

 

21

Land

 

1.4

Landlord

 

1.1

Mortgage

 

26.1

Net Worth

 

12.2

Number of Tenant Parking Spaces

 

1.19

Operating Expense Base Year

 

1.18

Operating Expenses

 

4.2(c)

Option

 

27

Permitted Use

 

1.9

Premises

 

1.2

Property

 

1.5

Real Estate Broker

 

1.20

Real Property Taxes

 

10.2

Rent Commencement Date

 

1.12

Rentable Area of Building

 

1.8

Rentable Area of Premises

 

1.7

Requisition

 

3.1(c)(2)

Rules

 

16.1

SNDA

 

26.2

Security Deposit

 

1.16

Supplemental Systems

 

11.5

Tax Base Year

 

1.18

Tenant

 

1.1

iv


--------------------------------------------------------------------------------


 

Tenant Parties

 

21

Tenant’s Property

 

9.5

Tenant’s Share

 

1.17

Term

 

1.10

Transfer

 

12.1

Transfer Premium

 

12.6

Work Letter

 

3.2

 

 

v


--------------------------------------------------------------------------------


 

LEASE


1.             BASIC LEASE PROVISIONS.

1.1          Parties:  This Lease, dated as of February     , 2007, made by and
between The Realty Associates Fund VI, L.P., a Delaware limited partnership
(“Landlord”) and NitroMed, Inc., a Delaware corporation (“Tenant”).

1.2          Premises:  A portion of the third (3rd) floor of the Building,
consisting of 19,815 rentable square feet, as shown on Exhibit A attached
hereto.

1.3          Building:  Together, the two connected buildings known as and
numbered 45-55 Hayden Avenue, Lexington, Massachusetts.

1.4          Land:  The Land upon which the Building is located as it may be
enlarged or reduced from time to time.

1.5          Property:  The Land and the Building.

1.6          Intentionally Omitted.

1.7          Rentable Area of Premises: Agreed to be 19,815 square feet.

1.8          Rentable Area of Building: Agreed to be 190,079 square feet.

1.9          Permitted Use:  General office use, subject to the requirements and
limitations contained in Section 6.

1.10        Term: The period commencing on the Commencement Date and ending on
the Expiration Date.

1.11        Commencement Date: The Commencement Date shall be the earlier of (i)
the day immediately following the Substantial Completion Date, or (ii) the first
day on which Tenant occupies all or any portion of the Premises for the conduct
of Tenant’s business.

1.12        Rent Commencement Date: The Commencement Date.

1.13        Expiration Date: 11:59 p.m., local time, on the day immediately
preceding the sixty-sixth (66th) monthly anniversary of the Commencement Date
or, if the Commencement Date is not the first day of a calendar month, then the
last day of the sixty-sixth (66th) full calendar month following the calendar
month in which the Commencement Date occurs.

1.14        Base Rent:  Subject to Section 4.1, the Base Rent is as follows:


--------------------------------------------------------------------------------


 

RENTAL PERIOD (Months)

 

 

 

ANNUAL BASE RENT

 

MONTHLY PAYMENT

 

BASE RENT PER
SQUARE FOOT

 

Lease Months 1-12

 

$

535,005.00

 

$

44,583.75

 

$

27.00

 

Lease Months 13-24

 

$

544,912.50

 

$

45,409.38

 

$

27.50

 

Lease Months 25-36

 

$

564,727.50

 

$

47,060.63

 

$

28.50

 

Lease Months 37-48

 

$

584,542.50

 

$

48,711.88

 

$

29.50

 

Lease Months 49-60

 

$

594,450.00

 

$

49,537.50

 

$

30.00

 

Lease Months 61-66

 

$

614,265.00

 

$

51,188.75

 

$

31.00

 

 

1.15        Intentionally Omitted

1.16        Security Deposit:  $189,761.65.

1.17        Tenant’s Share: 10.42%

1.18        Tax Base Year:  Fiscal Year 2008.

Operating Expense Base Year:  Calendar Year 2007.

1.19        Number of Tenant Parking Spaces:  Fifty-nine (59) spaces (3 per
1,000 square feet of rentable area), to be used in common and on an unassigned
basis.

1.20        Real Estate Broker: Richards Barry Joyce & Partners, LLC

1.21        Attachments to Lease:

Exhibit A — Layout Plan

Exhibit A-1 — Work Letter

Exhibit A-2 — Temporary Premises

Exhibit B — Verification Letter

Exhibit C — Rules and Regulations

Exhibit D — Cleaning Specifications

1.22        Address for Notices:

Landlord:

The Realty Associates Fund VI, L.P.

 

 

c/o Jones Lang LaSalle Americas, Inc

 

 

55 Hayden Avenue

 

 

Lexington, Massachusetts 02421

 

 

Telephone No. (781) 778-2563

 

 

Fax No. (781) 676-7719

 

 

Attention: Property Manager

 

2


--------------------------------------------------------------------------------


 

 

 

 

 

With a copy to:

TA Associates Realty

 

 

28 State Street, 10th Floor

 

 

Boston, Massachusetts 02109

 

 

Telephone No. (617) 476-2700

 

 

Fax No. (617) 476-2799

 

 

Attention: Hayden Asset Manager

 

 

 

 

and:

Stephen T. Langer, Esq.

 

 

Langer & McLaughlin, LLP

 

 

137 Newbury Street

 

 

Boston, MA 02116

 

 

Telephone No. (617) 536-9050

 

 

Fax No. (617) 536-9040

 

 

 

 

Tenant:

 

 

 

NitroMed, Inc.

 

 

125 Spring Street

 

 

Lexington, MA

 

 

Attn: James G. Ham, III, Vice President/

 

 

 

Chief Financial Officer

 

 

Telephone No. (781) 266-4129

 

 

Fax No. (781) 274-8080

 

 

 

 

With a copy to:

Cynthia B. Keliher, Esq.

 

 

McCarter & English, LLP

 

 

225 Franklin Street

 

 

Boston, Massachusetts 02110

 

 

Telephone No. (617) 345-7000

 

 

Fax No. (617) 345-7050

 


2.             PREMISES

2.1          Lease of Premises.  Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, upon all of the conditions set forth herein, the
Premises, together with certain rights to the Common Areas as hereinafter
specified.

2.2          Common Areas-Defined. The term “Common Areas” is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Property that are designated by Landlord from time to time for the
general non-exclusive use of Landlord, Tenant and the other tenants of the
Property and their respective employees, suppliers, customers and invitees,
including, but not limited to, common entrances, lobbies, corridors, stairwells,
public restrooms, elevators, parking areas, loading and unloading areas,
roadways and sidewalks.  Landlord may also designate other land and improvements
outside the boundaries of the Property in which Landlord has rights to be a part
of the Common Areas, provided that such other land and improvements have a
reasonable and functional relationship to the Property.

3


--------------------------------------------------------------------------------


3.             Term.

3.1          (a) Term, Commencement Date, Rent Commencement Date and Expiration
Date.  The Term, Commencement Date, Rent Commencement Date and Expiration Date
of this Lease are as specified in Sections 1.10, 1.11, 1.12 and 1.13,
respectively. As used in this Lease, “Lease Year” shall mean each period of one
year during the Term commencing on the Commencement Date or on any anniversary
thereof, provided that the first Lease Year shall consist of the period between
the Commencement Date and the last day of the calendar month in which the
Commencement Date occurs and the succeeding twelve full calendar months, and
each succeeding Lease Year shall consist of a one-year period (or part thereof
with respect to the last Lease Year) commencing on the first day of the calendar
month following the calendar month in which the Commencement Date fell.

Tenant shall, within fifteen (15) days after Landlord’s written request,
complete and execute the Verification Letter attached hereto as Exhibit B, or
propose appropriate modification to accurately reflect the factual state of
affairs, and deliver it to Landlord.  Tenant’s failure to execute the
Verification Letter or propose such modifications within said fifteen (15) day
period shall constitute Tenant’s acknowledgment of the truth of the facts
contained in the letter delivered by Landlord to Tenant. However, Landlord’s
failure to prepare or deliver a Verification Letter shall have no effect on the
Term, Commencement Date, Rent Commencement Date or Expiration Date.

3.2          Preparation of the Premises.


(A)           ATTACHED TO THIS LEASE AS EXHIBIT A IS A “LAYOUT PLAN,” DATED
DECEMBER 21, 2006, SHOWING GENERALLY THE IMPROVEMENTS TO BE MADE BY LANDLORD TO
PREPARE THE PREMISES FOR TENANT’S OCCUPANCY. THE LAYOUT PLAN ATTACHED AS EXHIBIT
A HAS BEEN APPROVED BY TENANT.  LANDLORD WILL HAVE FURTHER PLANS (THE “PLANS”)
PREPARED CONSISTENT WITH THE LAYOUT PLAN, AND IN ACCORDANCE WITH BUILDING
STANDARDS AND OTHERWISE WITH INFORMATION PROVIDED TO LANDLORD BY TENANT. THE
PLANS SHALL BE SUBMITTED TO TENANT FOR ITS APPROVAL, WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED. FAILURE BY TENANT TO DISAPPROVE ANY SUBMISSION
OR RESUBMISSION OF THE PLANS WITHIN FIVE (5) BUSINESS DAYS AFTER SUBMISSION OR
ANY RESUBMISSION SHALL CONSTITUTE APPROVAL THEREOF. ANY DISAPPROVAL SHALL BE
ACCOMPANIED BY A SPECIFIC STATEMENT OF THE REASONS THEREFOR.


(B)           A WORK LETTER (THE “WORK LETTER”) DESCRIBING THE WORK TO BE
PERFORMED BY LANDLORD PURSUANT TO THE PLANS (“LANDLORD’S WORK”) IS ATTACHED
HERETO AS EXHIBIT A-1. LANDLORD SHALL UNDERTAKE LANDLORD’S WORK AT LANDLORD’S
SOLE COST AND EXPENSE AND IN ACCORDANCE WITH THE WORK LETTER AND APPLICABLE
LAWS, CODES AND REGULATIONS. EXCEPT AS SPECIFICALLY SET FORTH IN THE WORK
LETTER, LANDLORD’S WORK SHALL NOT INCLUDE ANY FURNITURE, FIXTURES OR EQUIPMENT
FOR TENANT’S BUSINESS OR ANY WIRING FOR TENANT’S EQUIPMENT. SUBJECT TO THE
PROVISIONS OF SECTION 3.3(B) BELOW, LANDLORD SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO ACHIEVE SUBSTANTIAL COMPLETION ON OR BEFORE THE SIXTIETH (60TH) DAY
FOLLOWING THE DATE HEREOF, BUT LANDLORD SHALL HAVE NO LIABILITY FOR FAILURE TO
DO SO, AND TENANT SHALL HAVE NO CLAIM AGAINST LANDLORD, EXCEPT FOR THE RIGHT TO
TERMINATE THIS LEASE AS PROVIDED IN SECTION 3.3(C) BELOW.  THE LANDLORD’S WORK
SHALL BE DEEMED SUBSTANTIALLY COMPLETE ON THE FIRST DAY AS OF WHICH (I)
LANDLORD’S WORK HAS BEEN COMPLETED, INCLUDING, TO THE EXTENT APPLICABLE, THE
SUBSTANTIAL COMPLETION PUNCH LIST (AS HEREINAFTER DEFINED) (AS CERTIFIED IN
WRITING BY LANDLORD’S ARCHITECT),

4


--------------------------------------------------------------------------------



EXCEPT FOR ITEMS OF WORK (AND, IF APPLICABLE, ADJUSTMENT OF EQUIPMENT AND
FIXTURES) WHICH CAN BE COMPLETED AFTER OCCUPANCY HAS BEEN TAKEN WITHOUT
UNREASONABLE INTERFERENCE WITH TENANT’S USE OF THE PREMISES (THE “FINAL PUNCH
LIST”), AND (II) A CERTIFICATE OF OCCUPANCY HAS BEEN ISSUED BY THE TOWN OF
LEXINGTON FOR THE PREMISES (OR LANDLORD HAS OBTAINED OTHER WRITTEN CONFIRMATION
FROM A RESPONSIBLE OFFICIAL OF THE TOWN OF LEXINGTON THAT THE REQUIREMENTS FOR
SUCH A CERTIFICATE HAVE BEEN SATISFIED AND THAT A CERTIFICATE WILL ISSUE IN THE
ORDINARY COURSE), AND (III) THE UTILITIES SERVING THE PREMISES ARE OPERATIONAL,
AND (IV) TENANT HAS BEEN GIVEN WRITTEN NOTICE OF THE OCCURRENCE OF THE MATTERS
DESCRIBED IN THE FOREGOING CLAUSES (I), (II) AND (III). SUCH DATE IS HEREINAFTER
CALLED THE “SUBSTANTIAL COMPLETION DATE.”  UPON RECEIPT OF SUCH NOTICE, TENANT
SHALL BE ENTITLED TO INSPECT THE PREMISES WITH A REPRESENTATIVE OF LANDLORD OR
LANDLORD’S CONTRACTOR FOR THE PURPOSE OF PREPARING THE FINAL PUNCH LIST.
LANDLORD SHALL COMPLETE AS SOON AS CONDITIONS PERMIT ALL FINAL PUNCH LIST ITEMS,
AND TENANT SHALL AFFORD LANDLORD ACCESS TO THE PREMISES FOR SUCH PURPOSES.
LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO COMPLETE ALL FINAL PUNCH
LIST ITEMS WITHIN 45 DAYS AFTER THE SUBSTANTIAL COMPLETION DATE. IN THE COURSE
OF COMPLETING EITHER THE SUBSTANTIAL COMPLETION PUNCH LIST OR THE FINAL PUNCH
LIST IN ACCORDANCE WITH THIS ARTICLE 3, LANDLORD SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO AVOID UNREASONABLE INTERFERENCE WITH TENANT’S OPERATIONS
IN THE PREMISES.

3.3          Condition; Landlord’s Performance                (a) Tenant shall
give Landlord written notice, not later than forty-five (45) days after the
Substantial Completion Date, of any respects in which Landlord has not performed
Landlord’s Work fully, properly and in accordance with the terms of this Lease
(except for latent defects and matters that could not be discovered by normal
use or a reasonably careful visual inspection). Except as identified in any such
notice from Tenant to Landlord, Tenant shall have no right to make any claim
that Landlord has failed to perform any of Landlord’s Work fully, properly and
in accordance with the terms of this Lease, or to require Landlord to perform
any further Landlord’s Work.  Except for Landlord’s Work, the Premises are being
leased in their present condition, AS IS, WITHOUT REPRESENTATION OR WARRANTY by
Landlord. Tenant acknowledges that it has inspected the Premises and Common
Areas and, subject to completion of Landlord’s Work, has found the same
satisfactory.

(b) Landlord acknowledges that Tenant has advised Landlord that, due to its
existing tenancy conditions, Tenant must vacate its current leased premises on
or before March 31, 2007. Notwithstanding anything to the contrary in Section
3.2(b), Landlord will use commercially reasonable efforts (excluding overtime
labor or other premium services) to Substantially Complete Landlord’s Work and
make the Premises ready for occupancy on or before March 31, 2007, but Landlord
makes no commitment that it will be able to do so, and Landlord will have no
liability or penalty (except for any delay in the Commencement Date or any
offset to a Tenant Delay that may apply in accordance with Section 3.4) if
Landlord’s Work is not Substantially Complete and the Premises are not ready for
Occupancy by March 31, 2007.  No later than March 9, 2007, authorized
representatives from Landlord and Tenant will meet at Landlord’s office in
Boston (or at another mutually agreeable location) to review the then status of
the Landlord’s Work (the “Status Meeting”), at which time Landlord will identify
in writing those items of Landlord’s Work which, despite the use of commercially
reasonable efforts, will not be Substantially Complete by March 31, 2007
(collectively, the “Substantial Completion Punch

5


--------------------------------------------------------------------------------


List”).  Based on the Substantial Completion Punch List, Tenant, no later than
March 15, 2007, will identify, in writing, (i) those items (the “Priority
Items”) of Landlord’s Work which Tenant requests be completed by March 31, 2007
and (ii) those items of Landlord’s Work which Tenant requests be completed by
the Substantial Completion Date. Tenant acknowledges that, due to subcontractor
availability, materials availability or other matters beyond the reasonable
control of Landlord or its contractor, it is possible that not every Priority
Item requested by Tenant can be accommodated. Landlord will review Tenant’s
request described in clause (i) and advise Tenant within three (3) business days
of (A) the then estimated costs associated with completing such Priority Items
by March 31, 2007 (including without limitation the estimated costs of material
fabrication or delivery, or the re-sequencing or reallocation of work and/or
labor priorities), and (B) if applicable, any Priority Item(s) that Landlord and
its contractor do not believe can be accommodated by March 31, 2007. With
respect to those Priority Items that can be accommodated, Landlord will (subject
to Tenant’s approval of the estimated costs of the Priority Items as set forth
above, within two (2) business days after receipt of the notice from Landlord
described in the immediately preceding sentence) use overtime labor or use such
other premium services as may be appropriate to Substantially Complete such
Priority Items  by March 31, 2007, provided that Tenant shall be solely
responsible for any and all costs associated therewith.  With respect to those
items of Landlord’s Work referred to in the foregoing clause (ii), Landlord
shall use commercially reasonable efforts to complete such work by the
Substantial Completion Date.  Any overtime labor or premium services costs
(including without limitation the cost of expedited material fabrication or
delivery, and any costs or delays incurred as a result of re-sequencing work or
reallocation of labor priorities) due in accordance with Section 3.3(b)(i) shall
be paid by Tenant as additional rent within thirty (30) days after Tenant’s
receipt of an itemized bill from Landlord. Tenant acknowledges that requesting
that the Landlord’s contractor change priorities to meet the Substantial
Completion Punchlist may result in other portions of Landlord’s Work (that would
otherwise have been completed) being delayed. Notwithstanding the foregoing, if,
for any reason other than a Tenant’s Delay, the Priority Items have not been
Substantially Completed by March 31, 2007, then Landlord will provide for
Tenant’s temporary use space in the Building (the “Temporary Premises”) from
April 1, 2007 until such time as Landlord’s Work is Substantially Complete and
the Premises are ready for occupancy. The Temporary Premises will contain
approximately 5,690 rentable square feet of space (as shown on Exhibit A-2), and
be delivered in their “As Is” condition. Tenant will be responsible for the cost
of relocating Tenant’s property, furnishings and equipment from the Temporary
Premises to the Premises following the Substantial Completion Date. During such
time as Tenant occupies the Temporary Premises, the Temporary Premises shall be
deemed to be the Premises for all purposes of this Lease (including without
limitation all indemnification and insurance requirements), except that (i)
Tenant shall not be required to pay Base Rent for the Temporary Premises, (ii)
Tenant’s Share of Operating Expenses and Real Property Taxes shall be based on
the square footage of the Temporary Premises during such period and (iii) the
Commencement Date shall not be deemed to have occurred solely by virtue of such
occupancy.

(c)           Notwithstanding anything to the contrary in this Lease, if the
Substantial Completion Date has not occurred by the ninetieth (90th) day after
the date hereof (the “Construction Deadline,” which shall be extended for the
period of any Tenant’s Delays or Force Majeure), then Tenant shall have the
option, as its sole and exclusive remedy at law or in equity, upon notice to
Landlord given within ten (10) days after the Construction Deadline (as so

6


--------------------------------------------------------------------------------


extended), to terminate this Lease.  In the event of such termination, this
Lease shall be without further force or effect upon the thirtieth (30th) day
after the Landlord receives such notice, unless the Substantial Completion Date
occurs prior to such thirtieth (30th) day. In the event of such termination,
Landlord shall return to Tenant any security deposit or Base Rent that Tenant
may have paid to Landlord hereunder, and Landlord shall have no further
obligation or liability to Tenant in connection with this Lease or the Premises.


3.4          TENANT’S DELAYS.


(A)           IF A DELAY SHALL OCCUR IN THE SUBSTANTIAL COMPLETION DATE, AND
SUCH DELAY WOULD NOT HAVE OCCURRED BUT FOR THE OCCURRENCE OF ANY OF THE
FOLLOWING:

(I)                                     ANY REQUEST BY TENANT THAT LANDLORD
DELAY THE COMMENCEMENT OR COMPLETION OF LANDLORD’S WORK FOR ANY REASON;

(II)                                  ANY CHANGE BY TENANT IN THE LAYOUT PLAN,
OR IN ANY OTHER PLANS OR SPECIFICATIONS, AFTER INITIAL APPROVAL THEREOF BY
TENANT, OR ANY REQUEST BY TENANT FOR WORK THAT IS INCONSISTENT WITH THE LAYOUT
PLAN AS APPROVED, OR ANY REQUEST FOR ITEMS OR MATERIALS NOT SPECIFICALLY
REFLECTED ON MATERIALS SUBMITTED BY TENANT TO LANDLORD AND AGREED TO BY LANDLORD
PRIOR TO THE DATE HEREOF (INCLUDING THE REQUEST BY TENANT FOR SO-CALLED “LONG
LEAD-TIME” ITEMS);

(III)                               ANY OTHER ACT OR OMISSION OF TENANT OR ITS
OFFICERS, AGENTS, EMPLOYEES OR CONTRACTORS;

(IV)                              ANY RE-SEQUENCING OR ANY CHANGE IN LABOR OR
MATERIALS PRIORITIES AS A RESULT OF A REQUEST BY TENANT DESCRIBED IN SECTION
3.3(B); OR

(V)                                 ANY REASONABLY NECESSARY DISPLACEMENT OF ANY
OF LANDLORD’S WORK FROM ITS PLACE IN LANDLORD’S CONSTRUCTION SCHEDULE RESULTING
FROM ANY OF THE CAUSES FOR DELAY REFERRED TO IN THIS PARAGRAPH (A) AND THE
FITTING OF SUCH LANDLORD’S WORK BACK INTO SUCH SCHEDULE;

then Tenant shall, from time to time and within thirty (30) days after demand
therefor, pay to Landlord for each day of such delay the amount of Base Rent,
Additional Rent and other charges that would have been payable hereunder had the
Rent Commencement Date occurred immediately prior to such delay. If any of the
circumstances described in clauses (i) through (v) above occur, and Landlord is
aware that such occurrence is reasonably likely to result in a delay in the
Substantial Completion Date, then Landlord shall so advise Tenant, and shall
give Tenant the Landlord’s then good faith estimate of the likely duration of
such delay. Such estimate will not be binding on Landlord and shall not limit
any subsequent claim of a Tenant’s Delay. Landlord will use reasonable efforts
to advise Tenant periodically if circumstances change or if Landlord becomes
aware of any change in the estimated duration of any delay described herein. The
period of any Tenant’s Delay shall not include any delay attributable solely to
the negligent or willful and wrongful act or omission of Landlord, including
without limitation Landlord’s disregard of any deadlines set forth in this Lease
or any work letter. In the event of any dispute regarding the duration of any
Tenant’s Delay, the parties agree that such dispute shall be resolved through
arbitration, with a single arbitrator (with opportunity for review, as set forth
in such procedures), in accordance with the procedures established by the Real
Estate Bar Association for Massachusetts (REBA Dispute Resolution, Inc.).

7


--------------------------------------------------------------------------------



(B)           IF A DELAY IN THE SUBSTANTIAL COMPLETION DATE, OR IF ANY
SUBSTANTIAL PORTION OF SUCH DELAY, IS THE RESULT OF FORCE MAJEURE, AND SUCH
FORCE MAJEURE DELAY WOULD NOT HAVE OCCURRED BUT FOR A DELAY DESCRIBED IN
PARAGRAPH (A), SUCH FORCE MAJEURE DELAY SHALL BE ADDED TO THE DELAY DESCRIBED IN
PARAGRAPH (A).


(C)           THE DELAYS REFERRED TO IN PARAGRAPHS (A) AND (B) ARE HEREIN
REFERRED TO COLLECTIVELY AND INDIVIDUALLY AS “TENANT’S DELAY” OR “TENANT DELAY.”
THE CONSTRUCTION DEADLINE SHALL BE EXTENDED ONE DAY FOR EACH DAY OF TENANT’S
DELAYS.


3.5          EARLY ACCESS.  AT SUCH TIME AS LANDLORD’S CONTRACTOR REASONABLY
DETERMINES THAT SUCH ACCESS WILL NOT INTERFERE WITH THE TIMELY AND EFFICIENT
COMPLETION OF LANDLORD’S WORK, TENANT SHALL HAVE ACCESS TO THE PREMISES (AND, IF
APPLICABLE, THE TEMPORARY PREMISES) PRIOR TO THE COMMENCEMENT DATE SOLELY FOR
THE PURPOSE OF INSTALLATION OF FURNITURE, EQUIPMENT, AND TELEPHONE/DATA WIRING,
PROVIDED THAT SUCH ACCESS SHALL BE SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF
THIS LEASE, OTHER THAN THE PAYMENT OF BASE RENT OR ANY ADDITIONAL RENT OR
ELECTRICAL CHARGES. LANDLORD WILL IN ANY EVENT AFFORD TENANT’S INFORMATION
SYSTEMS CONSULTANTS ACCESS TO THE PREMISES AT LEAST SEVEN (7) DAYS PRIOR TO THE
EARLIER OF (I) MARCH 31, 2007 OR (II) THE THEN-ESTIMATED SUBSTANTIAL COMPLETION
DATE. SUBJECT TO THE PRECEDING SENTENCE, TENANT’S ACCESS SHALL BE SUBJECT TO
REASONABLE SCHEDULING, AND SHALL IN ANY EVENT BE SUBJECT TO OTHER REQUIREMENTS
OF LANDLORD AND LANDLORD’S CONTRACTOR, AND TENANT SHALL DELIVER TO LANDLORD
CERTIFICATES OF LIABILITY, CASUALTY AND WORKMEN’S COMPENSATION INSURANCE PRIOR
TO HAVING ANY SUCH ACCESS. ANY INTERFERENCE WITH LANDLORD’S WORK AS A RESULT OF
TENANT’S EARLY ACCESS SHALL CONSTITUTE A TENANT DELAY. BOTH LANDLORD’S AND
TENANTS CONTRACTORS SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ACCOMMODATE ONE
ANOTHER’S REQUIREMENTS TO COMPLETE WORK IN A TIMELY AND PROFESSIONAL MANNER.


4.             RENT.


4.1          BASE RENT.  TENANT SHALL PAY TO LANDLORD THE BASE RENT SET FORTH IN
SECTION 1.14, WITHOUT OFFSET OR DEDUCTION COMMENCING ON THE RENT COMMENCEMENT
DATE AND THEREAFTER ON THE FIRST DAY OF EACH CALENDAR MONTH. SO LONG AS (I) THIS
LEASE SHALL BE IN FULL FORCE AND EFFECT AND (II) THERE SHALL EXIST NO EVENT OF
DEFAULT ON THE PART OF TENANT (NOR ANY EVENT OR CIRCUMSTANCE WHICH, WITH THE
PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE AN EVENT OF
DEFAULT), LANDLORD WILL WAIVE PAYMENT OF BASE RENT (BUT NOT ADDITIONAL RENT,
UTILITY CHARGES OR ANY OTHER AMOUNTS DUE OR PAYABLE HEREUNDER) ON 4,815 RENTABLE
SQUARE FEET OF PREMISES AREA FOR THE PERIOD COMMENCING ON THE COMMENCEMENT DATE
AND EXPIRING ON THE 365TH DAY FOLLOWING THE COMMENCEMENT DATE (E.G. TENANT SHALL
ONLY BE RESPONSIBLE DURING SUCH PERIOD FOR BASE RENT ON 15,000 RENTABLE SQUARE
FEET OF PREMISES AREA (19,815 R.S.F. - 4,815 R.S.F. = 15,000 R.S.F. X
$27.00/R.S.F./ANNUM = $405,000/YEAR OR $33,750/MONTH)). IF THE COMMENCEMENT DATE
IS NOT THE FIRST DAY OF A CALENDAR MONTH, THE PARTIAL MONTH WILL BE ADDED TO THE
FIRST FULL TWELVE MONTHS OF THE TERM, AND BASE RENT SHALL COMMENCE ON THE
COMMENCEMENT DATE AND SHALL BE PAYABLE FOR THE REMAINDER OF THE PARTIAL MONTH AT
THE RATE SET FORTH IN SECTION 1.14 FOR SUCH PERIOD.  BASE RENT FOR ANY PERIOD
DURING THE TERM HEREOF WHICH IS FOR LESS THAN ONE MONTH SHALL BE PRORATED BASED
UPON THE ACTUAL NUMBER OF DAYS OF THE CALENDAR MONTH INVOLVED.  BASE RENT AND
ALL OTHER AMOUNTS PAYABLE TO LANDLORD HEREUNDER SHALL BE PAYABLE TO LANDLORD IN
LAWFUL MONEY OF THE UNITED STATES, AND TENANT SHALL BE RESPONSIBLE FOR
DELIVERING SAID AMOUNTS TO LANDLORD AT THE

8


--------------------------------------------------------------------------------



ADDRESS STATED HEREIN OR TO SUCH OTHER PERSON OR TO SUCH OTHER PLACE IN THE
CONTINENTAL UNITED STATES AS LANDLORD MAY DESIGNATE IN WRITING. LANDLORD AND
TENANT AGREE THAT ALL AMOUNTS DUE FROM TENANT UNDER OR IN RESPECT OF THIS LEASE,
WHETHER LABELED BASE RENT, ADDITIONAL RENT, ADDITIONAL CHARGES OR OTHERWISE,
SHALL BE CONSIDERED AS RENTAL RESERVED UNDER THIS LEASE FOR ALL PURPOSES,
INCLUDING WITHOUT LIMITATION REGULATIONS PROMULGATED PURSUANT TO THE BANKRUPTCY
CODE, AND INCLUDING FURTHER WITHOUT LIMITATION SECTION 502(B) THEREOF.


4.2          OPERATING EXPENSE INCREASES.  TENANT SHALL PAY TO LANDLORD DURING
THE TERM HEREOF, IN ADDITION TO THE BASE RENT, TENANT’S SHARE OF THE AMOUNT BY
WHICH ALL OPERATING EXPENSES FOR EACH COMPARISON YEAR EXCEED THE AMOUNT OF ALL
OPERATING EXPENSES FOR THE OPERATING EXPENSE BASE YEAR.  IF LESS THAN 95% OF THE
RENTABLE SQUARE FEET IN THE BUILDING IS OCCUPIED BY TENANTS OR LANDLORD IS NOT
SUPPLYING SERVICES TO TENANTS OCCUPYING 95% OF THE RENTABLE SQUARE FEET OF THE
BUILDING AT ANY TIME DURING ANY CALENDAR YEAR (INCLUDING THE OPERATING EXPENSE
BASE YEAR), OPERATING EXPENSES FOR SUCH CALENDAR YEAR SHALL BE REASONABLY
EXTRAPOLATED BY LANDLORD TO THE AMOUNT OF OPERATING EXPENSES THAT WOULD NORMALLY
BE EXPECTED TO BE INCURRED HAD 95% OF THE BUILDING’S RENTABLE SQUARE FEET BEEN
OCCUPIED AND HAD LANDLORD BEEN SUPPLYING SERVICES TO TENANTS OCCUPYING 95% OF
THE BUILDING’S RENTABLE SQUARE FEET THROUGHOUT SUCH CALENDAR YEAR (HEREINAFTER
THE “GROSSED UP OPERATING EXPENSES”), AND SUCH AMOUNT SHALL BE THE OPERATING
EXPENSES FOR SUCH CALENDAR YEAR. LANDLORD’S GOOD FAITH ESTIMATE OF GROSSED UP
OPERATING EXPENSES SHALL NOT BE SUBJECT TO CHALLENGE OR RECALCULATION BY TENANT,
EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.2(H).  TENANT’S SHARE OF OPERATING
EXPENSE INCREASES SHALL BE DETERMINED IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS:


(A)           “TENANT’S SHARE” IS DEFINED AS THE PERCENTAGE SET FORTH IN SECTION
1.17, WHICH PERCENTAGE HAS BEEN DETERMINED BY DIVIDING THE RENTABLE AREA OF
PREMISES BY THE RENTABLE AREA OF BUILDING, AND MULTIPLYING THE RESULTING
QUOTIENT BY ONE HUNDRED (100). IN THE EVENT THAT THE RENTABLE AREA OF PREMISES
OR THE RENTABLE AREA OF BUILDING CHANGES, TENANT’S SHARE SHALL BE ADJUSTED IN
THE YEAR THE CHANGE OCCURS, AND TENANT’S SHARE FOR SUCH YEAR SHALL BE DETERMINED
ON THE BASIS OF THE DAYS DURING SUCH YEAR THAT EACH TENANT’S SHARE WAS IN
EFFECT.


(B)           FOR PURPOSES OF DETERMINING TENANT’S SHARE OF OPERATING EXPENSE
INCREASES, “COMPARISON YEAR” IS DEFINED AS EACH CALENDAR YEAR DURING THE TERM OF
THIS LEASE AFTER THE OPERATING EXPENSE BASE YEAR. IN THE EVENT OF ANY PARTIAL
COMPARISON YEARS DURING THE TERM, TENANT’S SHARE OF THE OPERATING EXPENSE
INCREASES THEREFOR SHALL BE PRORATED ACCORDING TO THAT PORTION OF SUCH
COMPARISON YEAR AS TO WHICH TENANT IS RESPONSIBLE FOR A SHARE OF SUCH INCREASE. 
FOR PURPOSES OF DETERMINING TENANT’S SHARE OF REAL PROPERTY TAX INCREASES,
“COMPARISON YEAR” IS DEFINED AS EACH TAX FISCAL YEAR DURING THE TERM OF THIS
LEASE AFTER THE TAX BASE YEAR. TENANT’S SHARE OF REAL PROPERTY TAX INCREASES FOR
ANY PARTIAL COMPARISON YEARS DURING THE TERM SHALL BE PRORATED ACCORDING TO THAT
PORTION OF SUCH COMPARISON YEAR AS TO WHICH TENANT IS RESPONSIBLE FOR A SHARE OF
SUCH INCREASE.


(C)           “OPERATING EXPENSES” SHALL MEAN, EXCEPT AS EXPRESSLY PROVIDED
HEREIN, ALL COSTS, EXPENSES AND FEES INCURRED BY LANDLORD IN CONNECTION WITH OR
ATTRIBUTABLE TO THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING ITEMS:
(I) ALL COSTS, EXPENSES AND FEES ASSOCIATED WITH OR ATTRIBUTABLE TO THE
OWNERSHIP, MANAGEMENT, OPERATION, REPAIR, MAINTENANCE, IMPROVEMENT, ALTERATION
AND REPLACEMENT OF THE PROPERTY, OR ANY PART THEREOF, INCLUDING BUT NOT LIMITED
TO, THE FOLLOWING: (A) ALL SURFACES, COVERINGS, DECORATIVE ITEMS, CARPETS,
DRAPES, WINDOW

9


--------------------------------------------------------------------------------



COVERINGS, PARKING AREAS, LOADING AND UNLOADING AREAS, TRASH AREAS, ROADWAYS,
SIDEWALKS, STAIRWAYS, LANDSCAPED AREAS, STRIPING, BUMPERS, IRRIGATION SYSTEMS,
LIGHTING FACILITIES, BUILDING EXTERIORS AND ROOFS, FENCES AND GATES; (B) ALL
HEATING, VENTILATING AND AIR CONDITIONING EQUIPMENT (“HVAC”), PLUMBING,
MECHANICAL, ELECTRICAL SYSTEMS, LIFE SAFETY SYSTEMS AND EQUIPMENT,
TELECOMMUNICATION EQUIPMENT, ELEVATORS, ESCALATORS, TENANT DIRECTORIES, FIRE
DETECTION SYSTEMS INCLUDING SPRINKLER SYSTEM MAINTENANCE AND REPAIR; (II) THE
COST OF TRASH DISPOSAL, JANITORIAL SERVICES AND SECURITY SERVICES AND SYSTEMS;
(III) THE COST OF ALL INSURANCE PURCHASED BY LANDLORD PURSUANT TO SECTION 8 OF
THIS LEASE, INCLUDING ANY DEDUCTIBLES; (IV) THE COST OF WATER, SEWER, GAS,
ELECTRICITY, AND OTHER UTILITIES AVAILABLE AT THE PROPERTY AND PAID BY LANDLORD;
(V) THE COST OF LABOR, SALARIES AND APPLICABLE FRINGE BENEFITS INCURRED BY
LANDLORD WITH RESPECT TO THE PROPERTY; (VI) THE COST (PURCHASE OR RENTAL) OF
MATERIALS, SUPPLIES AND TOOLS USED IN OPERATING, MANAGING, MAINTAINING,
REPAIRING AND/OR CLEANING THE PROPERTY; (VII) THE COST OF REASONABLE ACCOUNTING
FEES, MANAGEMENT FEES, LEGAL FEES AND CONSULTING FEES ATTRIBUTABLE TO THE
OWNERSHIP, OPERATION, MANAGEMENT, MAINTENANCE AND REPAIR OF THE PROPERTY PLUS
THE COST OF ANY SPACE AT THE PROPERTY OCCUPIED BY THE PROPERTY MANAGER, PROVIDED
THAT IF THE PROPERTY IS MANAGED BY LANDLORD OR AN AFFILIATE OF LANDLORD, THE
MANAGEMENT FEE SO INCLUDED IN OPERATING EXPENSES SHALL NOT EXCEED AN AMOUNT
EQUAL TO FOUR PERCENT (4%) OF THE GROSS RENTAL RECEIPTS OF THE PROPERTY
(EXCLUDING FOR THIS PURPOSE CAPITAL EXPENSES, LANDLORD’S MARKUPS AND AMOUNTS
SEPARATELY REIMBURSED BY TENANTS); (VIII) THE COST OF REPLACING, MODIFYING
AND/OR ADDING IMPROVEMENTS OR EQUIPMENT MANDATED BY ANY LAW, STATUTE, REGULATION
OR DIRECTIVE OF ANY GOVERNMENTAL AGENCY AND ANY REPAIRS, DISPOSALS OR REMOVALS
NECESSITATED THEREBY (INCLUDING, BUT NOT LIMITED TO, THE COST OF COMPLYING WITH
THE AMERICANS WITH DISABILITIES ACT), SO LONG AS THE COST IS NOT INCURRED TO
CURE A VIOLATION OF SUCH REQUIREMENT THAT EXISTED ON THE DATE OF THIS LEASE;
(IX) PAYMENTS MADE BY LANDLORD UNDER ANY EASEMENT, LICENSE, OPERATING AGREEMENT,
DECLARATION, RESTRICTIVE COVENANT, OR INSTRUMENT PERTAINING TO THE PAYMENT OR
SHARING OF COSTS AMONG PROPERTY OWNERS; (X) ANY BUSINESS PROPERTY TAXES OR
PERSONAL PROPERTY TAXES IMPOSED UPON THE FIXTURES, MACHINERY, EQUIPMENT,
FURNITURE AND PERSONAL PROPERTY USED IN CONNECTION WITH THE OPERATION OF THE
PROPERTY; (XI) THE COST OF ALL BUSINESS LICENSES, ANY GROSS RECEIPT TAXES BASED
ON RENTAL INCOME OR OTHER PAYMENTS RECEIVED BY LANDLORD, COMMERCIAL RENTAL TAXES
OR ANY SIMILAR TAXES OR FEES; (XII) ALL COSTS AND EXPENSES ASSOCIATED WITH OR
RELATED TO THE IMPLEMENTATION OR SUPPORT BY LANDLORD OF ANY VANPOOL OR OTHER
TRAFFIC MANAGEMENT OR TRANSPORTATION DEMAND MANAGEMENT OR SIMILAR PROGRAM, SUCH
AS BUT NOT LIMITED TO THE 128 BUSINESS COUNCIL OR LEXPRESS, IF AND TO THE EXTENT
REQUIRED BY ANY GOVERNMENTAL AGENCY OR BOARD, OR IF LANDLORD IS SUBSIDIZING SUCH
COST FOR TENANTS OF THE PROPERTY; (XIII) FEES ASSESSED BY ANY AIR QUALITY
MANAGEMENT DISTRICT OR OTHER GOVERNMENTAL OR QUASI-GOVERNMENTAL ENTITY
REGULATING POLLUTION; AND (XIV) THE COST OF ANY OTHER SERVICE PROVIDED BY
LANDLORD TO ALL TENANTS OF THE BUILDING OR ANY COST THAT IS ELSEWHERE STATED IN
THIS LEASE TO BE AN OPERATING EXPENSE. WITH RESPECT TO THE FOREGOING
SUBPARAGRAPHS (I) - (XIV), IF ANY SUCH COSTS ASSOCIATED THEREWITH RELATE TO
OTHER PROPERTIES OF LANDLORD, SUCH COSTS SHALL BE ALLOCATED BY LANDLORD AMONG
THE PROPERTY AND SUCH OTHER PROPERTIES.


(D)           OPERATING EXPENSES SHALL NOT INCLUDE ANY EXPENSES PAID BY ANY
TENANT DIRECTLY TO THIRD PARTIES, OR AS TO WHICH LANDLORD IS OTHERWISE
REIMBURSED BY ANY THIRD PARTY OR BY INSURANCE PROCEEDS.  THE FOLLOWING COSTS AND
EXPENSES SHALL ALSO BE EXCLUDED FROM THE DEFINITION OF “OPERATION EXPENSES” FOR
PURPOSES OF THIS LEASE:

(i)            Repairs or other work occasioned by fire, windstorm or other
casualty to the extent that Landlord is reimbursed by insurance or would have
been

10


--------------------------------------------------------------------------------


reimbursed if Landlord had carried insurance specifically required of landlord
under Section 8 below (but the amount of any deductible paid shall be included),

(ii)           Leasing commissions, attorneys’ fees, accountant’s fees, costs
and disbursements and other expenses incurred in connection with negotiations or
disputes with present or prospective tenants or other occupants, or associated
with the enforcement of any leases;

(iii)          Costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving or decorating, painting, or redecorating space
for new tenants or existing tenants in connection with extensions of the terms
of their respective tenancies;

(iv)          Depreciation and amortization on the Building (except that the
foregoing shall not limit Landlord’s rights to amortize certain capital expenses
as provided in Subsection 4.2(e) below);

(v)           expenses for the repair, maintenance or operation of any parking
garage (including without limitation salaries and benefits of attendants, and
the cost utilities) to the extent that Landlord receives separately stated
income from such parking garage;

(v)           Costs (including the amortization thereof) of any repairs,
improvements, alterations, or equipment that would be properly classified as a
capital expenditure according to generally accepted accounting principles,
except as otherwise expressly included in the definition of “Operating Expenses”
under Subsection 4.2(e) below;

(vii)         Costs of services provided free of direct charge to other tenants
but not offered free of direct charge to Tenant;

(viii)        Costs incurred to remedy any violation of the terms and conditions
of any lease or any governmental law or regulation, which violation existed on
the date of this Lease, as determined by written admission, stipulation, final
judgment, or arbitration award, except to the extent that such costs reflect
costs that would have been incurred by Landlord absent such violation;

(ix)           Overhead and profit increment paid to Landlord or its
subsidiaries or affiliates for management or other services on or to the
Property or for supplies or other materials, to the extent that the costs of
such materials, services, or supplies exceed the costs normally payable for like
services, supplies or materials provided by unaffiliated parties on a
competitive basis (taking into account the market factors in effect on the date
any relevant contracts were negotiated) in comparable office buildings in the
greater Route 128/Route 2 office market;

(x)            Principal, interest or other financing charges (including points
and fees) on debt secured by any mortgages or deeds of trust;

(xi)           Landlord’s general corporate overhead and general administrative
expenses unrelated to the Property;

11


--------------------------------------------------------------------------------


 

(xii)          The cost of any work required in order to rectify design and/or
construction defects and bring the Building into compliance with building and
safety code requirements applicable to the Building at the time of its
construction;

(xiii)         Advertising and promotional expenditures for leasing space at the
Property;

(xiv)        Costs for purchasing paintings, sculpture, and other objects of
“fine art” that would be considered unusually or unreasonably expensive in
comparison with that found in other first-class suburban office parks and
buildings in the Route 2/Route 128 office market (provided, however, that the
cost of customary and reasonable artwork, wall hangings and decorations, and the
reasonable costs of installing, protecting, and maintaining any such items of
artwork, may be included in “Operating Expenses”);

(xv)         The costs and expenses incurred by Landlord in operating any retail
stores, hotels or similar amenities in the Building;

(xvi)        Any compensation paid to clerks, attendants, or to other persons in
commercial concessions operated by Landlord;

(xvii)       Rental under any ground lease or underlying lease;

(xviii)      The cost of abating, removing, remediating, or cleaning up any
unlawful levels of asbestos or other Hazardous Materials, except that Operating
Expenses may include the costs attributable to those actions taken by Landlord
to comply with any environmental requirements in connection with the ordinary
operation and maintenance of the Property; and

(xix)         Reserves.

(e)           If the cost incurred in making a capital improvement or replacing
(as opposed to repairing) any capital equipment is either (i) required to meet
the requirements of any applicable laws, codes, ordinances or regulations, or
(ii) reasonably deemed by Landlord to be likely to reduce Operating Expenses or
to increase the operating efficiency of the Building, consistent with sound
property management practices and procedures and, in either case such cost is
not fully deductible as an expense in the year incurred in accordance with
generally accepted accounting principles, the cost shall be amortized in
accordance with generally accepted accounting principles over the useful life of
the capital improvement or equipment, as reasonably determined by Landlord,
together with a reasonable interest factor on the unamortized cost of such item.
In no event shall the expiration or earlier termination of the Term of this
Lease shorten the useful life of any such improvement or replacement. Any costs
described in clause (i) above shall not include any cost necessary to cure a
violation of such laws, codes, ordinances or regulations that existed on the
date hereof. The cost of any capital repairs shall also be amortized according
to the foregoing provisions.


(F)            REAL PROPERTY TAXES SHALL BE PAID IN ACCORDANCE WITH SECTION 10
BELOW AND SHALL NOT BE INCLUDED IN OPERATING EXPENSES.


(G)           TENANT’S SHARE OF OPERATING EXPENSE INCREASES SHALL BE PAYABLE BY
TENANT WITHIN TWENTY (20) DAYS AFTER A REASONABLY DETAILED STATEMENT OF ACTUAL
EXPENSES IS PRESENTED TO

12


--------------------------------------------------------------------------------


Tenant by Landlord.  At Landlord’s option, however, Landlord may, from time to
time, estimate what Tenant’s Share of Operating Expense increases will, and the
same shall be payable by Tenant in monthly installments during each Comparison
Year of the Lease Term, on the same day as the Base Rent is due hereunder.  In
the event that Tenant pays Landlord’s estimate of Tenant’s Share of Operating
Expense increases, Landlord shall use its best efforts to deliver to Tenant
within one hundred eighty (180) days after the expiration of each Comparison
Year a reasonably detailed statement showing Tenant’s Share of the actual
Operating Expense increases incurred during such year.  Landlord’s failure to
deliver the statement to Tenant within said period shall not constitute
Landlord’s waiver of its right to collect said amounts or otherwise prejudice
Landlord’s rights hereunder.  If Tenant’s payments under this Section 4.2(f)
during said Comparison Year exceed Tenant’s Share as indicated on said
statement, Tenant shall be entitled to credit the amount of such overpayment
against Tenant’s Share of Operating Expense increases next falling due (or
refund within thirty (30) days the amount of such overpayment if the Term of
this Lease has ended and Tenant has no further obligation to Landlord).  If
Tenant’s payments under this Section 4.2(f) during said Comparison Year were
less than Tenant’s Share as indicated on said statement, Tenant shall pay to
Landlord the amount of the deficiency within thirty (30) days after delivery by
Landlord to Tenant of said statement. Landlord agrees that Tenant shall not be
responsible to pay any amounts due on account of Operating Expenses that are not
billed by Landlord to Tenant within two (2) years after the last day of the
Comparison Year in which such Expenses were incurred, or if later, within two
(2) years after the date on which any third-party costs are billed to Landlord
(including corrections or revisions to billings previously sent to Landlord).
Landlord and Tenant shall forthwith adjust between them by cash payment any
balance determined to exist with respect to that portion of the last Comparison
Year for which Tenant is responsible for Operating Expense increases,
notwithstanding that the Lease term may have terminated before the end of such
Comparison Year; and this provision shall survive the expiration or earlier
termination of the Lease.

                                (h)           Provided there then exists no
Event of Default on the part of Tenant hereunder, if Tenant shall so request
within sixty (60) days after receipt of any statement presented by Landlord
hereunder, and upon reasonable advance written notice from Tenant, Landlord
shall permit Tenant, at Tenant’s expense and during normal business hours, to
review Landlord’s ledger and supporting records relating to Operating Expenses
for the Comparison Year in respect of which such statement was prepared for the
purpose of verifying any accounting that Landlord is required to give hereunder.
Any third party agent retained by Tenant to perform such a review shall have
expertise in and familiarity with general industry practice with respect to the
operation of and accounting for a first class office building and such agent’s
compensation shall in no way be contingent upon or correspond to the financial
impact on Tenant resulting from the review. In making any such examination,
Tenant agrees, and shall cause its auditors, accountants and any other
employees, agents or contractors having access to such information to agree, to
keep strictly confidential (i) any and all information contained in such
records, and (ii) the circumstances and details pertaining to such examination,
including without limitation the nature of any dispute in respect of Operating
Expenses and the nature or details of any settlement thereof; and Tenant will
confirm and cause its auditors, accountants, employees, agents and contractors
to confirm such agreement in writing, if so requested by Landlord, prior to such
examination. Landlord’s accounting shall be binding and conclusive upon Tenant
unless, (i) Tenant has within such 60-day period, advised Landlord of Tenant’s
desire to review Landlord’s records, and (ii) within thirty (30) days after
completion of such

13


--------------------------------------------------------------------------------


review, Tenant shall notify Landlord in writing that Tenant disputes the
correctness of such accounting, specifying the particular respects in which the
accounting is claimed to be incorrect. If such dispute has not been resolved by
agreement within thirty (30) days after Tenant’s notice of such dispute, then
Tenant may, within ten (10) days after the expiration of such 30-day period,
submit the matter to arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, except that there shall be only
one arbitrator, who shall have had at least ten (10) years’ experience as a
certified property manager in buildings similar to the Building and in the same
general location and market, and who has not at any time been employed by either
party hereto or any affiliate of either party. Such arbitrator shall be
reasonably agreed upon by Landlord and Tenant, in good faith, upon receipt of
Tenant’s submission, and the fees of such arbitrator shall be paid by Tenant
(subject to reimbursement as provided below). If the parties are unable within
ten (10) business days to agree on an acceptable arbitrator, either party may
request that the then president of the Real Estate Finance Association of the
Greater Boston Real Estate Board designate an arbitrator meeting the
qualifications herein. If Tenant shall fail to submit the matter to arbitration
within such 10-day period, then the accounting shall be conclusively deemed to
be correct. Pending resolution by agreement or arbitration, and as a condition
to Tenant’s rights hereunder, Tenant shall continue to make any payments claimed
by Landlord to be due on account of Operating Expenses, such payment to be
without prejudice to Tenant’s position. Any decision by an arbitrator shall be
final and binding on the parties. If the dispute shall be resolved in Tenant’s
favor, Landlord shall forthwith credit the amount overpaid by Tenant against
amounts subsequently coming due on account of Operating Expenses (or refund
within thirty (30) days the amount of such overpayment if the Term of this Lease
has ended and Tenant has no further obligation to Landlord), and Landlord shall
reimburse Tenant for the actual out-of-pocket third party costs incurred by
Tenant in connection with such arbitrator. If the arbitrator shall determine
that Tenant was overcharged Operating Expenses by more than five percent (5%),
Landlord shall reimburse Tenant for the actual out-of-pocket third party costs
reasonably paid by Tenant in connection with such review.

(i)            The computation of Tenant’s Share of Operating Expense increases
is intended to provide a formula for the sharing of costs by Landlord and Tenant
and will not necessarily result in the reimbursement to Landlord of the exact
costs it has incurred.

5.             Security Deposit.  (a)  Tenant shall deliver to Landlord at the
time of execution of this Lease by Tenant the security deposit set forth in
Section 1.16 as security for Tenant’s faithful performance of Tenant’s
obligations hereunder. If Tenant fails to pay Base Rent or other charges due
hereunder, and such failure continues beyond the expiration of applicable notice
and grace periods, or otherwise defaults with respect to any provision of this
Lease, which default continues beyond the expiration of applicable notice and
grace periods, Landlord may (but shall have no obligation to) use all or any
portion of said deposit for the payment of any Base Rent or other charge due
hereunder, to pay any other sum to which Landlord may become obligated by reason
of Tenant’s default, or to compensate Landlord for any loss or damage which
Landlord may suffer thereby.  Provided that (i) Tenant has properly elected to
exercise its option to extend the Term of this Lease for the Extended Term as
provided in Section 27, and as of the first day of the Extended there exists no
Event of Default on the part of Tenant under this Lease (nor any event or
circumstance which, with the giving of notice or the passage of time, would
constitute an Event of Default) and this Lease is then in full force and effect,
then Tenant shall be entitled to reduce the face amount of the security deposit
(or the letter of credit referred to below) as of

14


--------------------------------------------------------------------------------


the first day of the Extended Term to an amount equal to two (2) months’ Base
Rent (at the rate in effect for the first year of the Extended Term), and
(unless the Landlord has then elected to keep the security deposit in the form
of cash) Landlord shall accept a substitute letter of credit for such reduced
amounts or an endorsement to the then existing letter of credit. If Landlord so
uses or applies all or any portion of the security deposit hereunder, Tenant
shall within twenty (20) days after written demand therefor deposit cash with
Landlord in an amount sufficient to restore said deposit to its full amount.
Landlord shall not be required to keep said security deposit separate from its
general accounts. If Tenant performs all of Tenant’s obligations hereunder, said
deposit, or so much thereof as shall not then have been applied by Landlord,
shall be returned, without payment of interest or other amount for its use, to
Tenant (or, at Landlord’s option, to the last assignee, if any, of Tenant’s
interest hereunder) within a reasonable time after the expiration of the Term
hereof, and after Tenant has vacated and delivered the Premises as required
hereunder. Landlord may retain an amount reasonably calculated to be sufficient
to pay any final amount of Taxes or Operating Expenses for the Comparison Year
in which the Term ends, provided that the amount so retained shall not exceed
107% of the Tenant’s actual share of Taxes and Operating Expenses for the
immediately prior Comparison Year. No trust relationship is created herein
between Landlord and Tenant with respect to said security deposit. Tenant
acknowledges that the security deposit is not an advance payment of any kind or
a measure of or limit on Landlord’s damages in the event of Tenant’s default.
Any application of the security deposit by Landlord shall be without prejudice
to any other right or remedy. If Landlord conveys Landlord’s interest under this
Lease, the security deposit, or any part thereof not previously applied, may be
turned over by Landlord to Landlord’s grantee, and, if so turned over, Tenant
agrees to look solely to such grantee for proper application of the security
deposit in accordance with the terms of this Section 5, and the return thereof
in accordance herewith. The holder of a mortgage shall not be responsible to
Tenant for the return or application of any such deposit, whether or not it
succeeds to the position of Landlord hereunder, unless such deposit shall have
been received in hand by such holder. Tenant hereby waives the provisions of any
law which is inconsistent with this Section 5.

(b)           Landlord and Tenant agree that, instead of a cash security
deposit, Tenant will satisfy the security deposit requirement under this Lease
by delivering to Landlord, upon execution of this Lease by Tenant, a clean
irrevocable standby letter of credit in favor of Landlord in the amount of the
security deposit referred to in Section 1.16.  Any such letter of credit shall
be drawn on a Massachusetts or New York bank having offices in Boston,
Massachusetts reasonably approved by Landlord from time to time, and shall be in
form and substance reasonably acceptable to Landlord.  In the event of a
material adverse change in the financial position of any bank which has issued a
letter of credit hereunder, Landlord reserves the right, on any scheduled
expiration or renewal date of any such letter (or immediately, in the event that
Landlord reasonably determines that the condition of the issuing bank is in
imminent danger of insolvency), to request that Tenant change the issuing bank
to another bank reasonably approved by Landlord. Regardless of whether Landlord
shall have previously requested that Tenant change issuing banks, if the bank on
which the original letter of credit or any replacement letter is drawn is
declared insolvent or placed into conservatorship or receivership, Tenant shall,
within 20 days thereafter, replace the then-outstanding letter of credit with a
like letter of credit from another bank acceptable to Landlord. In the event of
a reduction in the required amount of the security deposit pursuant to paragraph
(a) hereof, Tenant shall obtain and deliver to Landlord (at Tenant’s expense) an
endorsement to the then-existing letter of credit reflecting such

15


--------------------------------------------------------------------------------


reduction in amount or a substitution thereof. The letter of credit shall in all
events be assignable by Landlord to any successor without cost or charge to
Landlord.

(c)           The letter of credit shall contain a so-called “Evergreen” clause,
whereby the issuing bank agrees to automatically extend the term of the letter
of credit from year to year throughout the Initial Term and any Extended Term,
with a final expiry date no sooner than thirty (30) days beyond the Initial Term
(or any Extended Term, as the case may be) unless, not less than sixty (60) days
prior to the date on which the letter would expire absent such extension, the
issuing bank gives written notice to Landlord, by commercial overnight delivery
or by certified or registered mail, of non-extension.  In the event of notice
from the issuing bank of non-extension, Tenant shall, not later than twenty (20)
business days prior to the date on which the outstanding letter shall expire
without extension, obtain a replacement letter of credit from a Massachusetts or
New York bank reasonably acceptable to Landlord, under all of the terms and
conditions set forth above.  Upon the occurrence of any failure or default on
the part of Tenant hereunder, Landlord may at its election draw all or a portion
of the letter of credit, and within twenty (20) days Tenant shall cause the
issuing bank to replenish the letter of credit to the original full amount. 
Upon the failure of Tenant to replace any such letter at least twenty (20) days
prior to its expiration or to replenish any funds as herein required, and upon
written certification thereof by Landlord to the issuing bank, Landlord may at
its election draw the full amount or any part thereof, and either (x) hold, use
and apply the proceeds thereof as if such proceeds were originally deposited
with Landlord in cash under this Section, or (y) use such proceeds (or any
excess proceeds after application) to obtain from another bank a replacement
letter of credit, and the cost of such replacement shall be deducted from the
available balance and reimbursed by Tenant. Tenant hereby agrees, if so
requested by Landlord, to enter into a letter of credit agreement with the bank
so designated by Landlord, failing which Landlord may do so in Tenant’s name and
behalf.  The order in which Landlord applies the proceeds of the cash security
deposit and the proceeds of the letter of credit shall be determined by Landlord
from time to time in its sole discretion.

(d)           From and after the time at which Landlord shall have drawn all or
any portion of the proceeds of such a letter of credit, Landlord shall have the
right from time to time without prejudice to any other remedy Landlord may have
on account thereof, to apply such proceeds, or any part thereof, to Landlord’s
damages arising from any then existing or subsequently occurring default by
Tenant hereunder.  While Landlord holds any unapplied proceeds, Landlord may
commingle the same as hereinabove provided, and shall not be required to pay
interest thereon.  There then existing no Event of Default by Tenant hereunder
(nor any event or circumstance which, with the giving of notice or the passage
of time, or both, would constitute an Event of Default), at the expiration of
the Term of this Lease and delivery of the Premises to Landlord in accordance
herewith and payment of all amounts then due and coming due, Landlord shall
return to Tenant the proceeds thereof (or, if not drawn upon, any letter of
credit), or so much thereof as shall not have theretofore been applied or
returned in accordance with the terms of this Section, within a reasonable time
after the expiration of the Term hereof, and after Tenant has vacated and
delivered the Premises as required hereunder. Landlord may retain an amount (to
be in the form of a letter of credit or cash, at Tenant’s election) reasonably
calculated by Landlord (taking into account information then available for prior
years) to be sufficient to pay any final amount of Taxes or Operating Expenses
for the Comparison Year in

16


--------------------------------------------------------------------------------


which the Term ends, provided that the amount so retained shall not exceed 107%
of the Tenant’s actual share of Taxes and Operating Expenses for the immediately
prior Comparison Year.  If Landlord conveys Landlord’s interest under this
Lease, the proceeds (or, if not drawn upon, any letter of credit), or any part
thereof not previously applied, may be turned over or endorsed by Landlord to
Landlord’s grantee, and, if actually turned over, Tenant agrees to look solely
to such grantee for proper application of the proceeds in accordance with the
terms of this Section, and the return thereof in accordance herewith.  The
holder of a mortgage shall not be responsible to Tenant for the return of any
letter of credit or application of any such proceeds, whether or not it succeeds
to the position of Landlord hereunder, unless such proceeds or letter of credit
shall have actually been received by such holder.


6.             PERMITTED USE.

                6.1          Permitted Use.  The Premises shall be used and
occupied only for the Permitted Use set forth in Section 1.9 and for no other
purpose.  If Section 1.9 gives Tenant the right to use the Premises for general
office use, by way of example and not limitation, general office use shall not
include medical or dental office use or any similar use, offices of a
governmental agency or authority, clinic or laboratory use, classroom use, or
any other use not characterized by applicable zoning and land use restrictions
as general office use, or any use which would require Landlord or Tenant to
obtain a conditional use permit, special permit or variance from any federal,
state or local authority. Notwithstanding any Permitted Use set forth in Section
1.9, Tenant shall not use the Premises for any purpose that would violate the
Building’s certificate of occupancy, any conditional use permit, special permit
or variance applicable to the Property or violate any covenants, conditions or
other restrictions applicable to the Building or the Property.  No exclusive use
has been granted to Tenant hereunder.

                6.2          Compliance with Law.  Except as otherwise set forth
below, Tenant shall, at Tenant’s sole expense, promptly comply with all
applicable laws and ordinances, governmental rules, regulations, and orders,
certificates of occupancy, conditional use or other permits, variances,
covenants and restrictions of record, the reasonable recommendations of
Landlord’s engineers or other consultants, and all requirements of any fire
insurance underwriters, rating bureaus or government agencies, now in effect or
which may hereafter come into effect, whether or not they reflect a change in
policy from that now existing, during the Term or any part of the Term hereof,
relating in any manner to the Premises and the occupation and use by Tenant of
the Premises (i.e., a use giving rise to legal or other requirements other than
those applicable to commercial business offices generally).  Except as otherwise
set forth below, Tenant shall, at Tenant’s sole expense, comply with those
requirements of the Americans With Disabilities Act that relate to the Premises
or to Tenant’s specific use of the Premises (or that apply by reason of any work
performed in the Premises by Tenant or the special needs of any employee, agent,
contractor or invitee of Tenant), and with all federal, state and local laws and
regulations governing occupational safety and health.  Tenant shall conduct its
business and use the Premises in a lawful manner and shall not use or permit the
use of the Premises or the Common Areas in any manner that will tend to create
waste or a nuisance or shall tend to disturb other occupants of the Building. 
Tenant shall obtain, at its sole expense, any permit or other governmental
authorization required to operate its business from the Premises. Landlord shall
not be liable for the failure of any other tenant or person to abide by the
requirements of this Section 6 or to otherwise comply with applicable laws and
regulations and, to the extent permitted by law,

17


--------------------------------------------------------------------------------


Tenant shall not be excused from the performance of its obligations under this
Lease due to such a failure. Notwithstanding any of the foregoing to the
contrary, Tenant shall not be required to make any alterations, modifications,
renovations, additions or improvements to the Premises that are mandated by such
laws, regulations or insurance requirements for all buildings of the nature of
the Building generally, except to the extent that such requirements would not
have been applicable (or that such work would not have been required) but for
any act, omission of, or special requirements of, Tenant or its agents,
employees, contractors or invitees as aforesaid. Such alterations,
modifications, renovations, additions or improvements shall be Landlord’s
responsibility at Landlord’s cost and expense (provided that the same may be
included in Operating Expenses). Furthermore, Landlord shall be responsible for
the cost of correcting or changing any system or structural element of the
Property, including the Premises, the need for which arises solely from a
violation of any governmental law or regulation, if such violation existed on
the date of this Lease, as determined by written admission, stipulation, final
judgment, or arbitration award.

                6.3          Condition of Premises. Tenant hereby accepts the
Premises and the Building in their condition existing as of the date this Lease
is executed by Landlord and Tenant, subject to all applicable federal, state and
local laws, ordinances, regulations and permits governing the use of the
Premises, the Building’s certificate of occupancy, any applicable permits,
approvals or variances, and any easements, covenants or restrictions affecting
the use of the Premises or the Property.  Tenant acknowledges that it has
satisfied itself by its own independent investigation that the Premises and the
Property are suitable for its intended use, and that neither Landlord nor
Landlord’s agents has made any representation or warranty as to the present or
future suitability of the Premises, or the Building or the Property for the
conduct of Tenant’s business.


7.             MAINTENANCE, REPAIRS AND ALTERATIONS.

                7.1          Landlord’s Obligations.  (a)  Landlord shall keep
the Building and Common Areas (including the parking areas, walkways, driveways,
landscaping and exterior lighting, structures, floors, subfloors, slabs, glass,
ceilings, common or party walls, as well as the roof and exterior of the
Building, and the plumbing, heating, lighting and other building standard
electrical equipment, ventilating equipment, air conditioning equipment, and the
elevators or escalators and life safety systems, but excluding the interior of
the Premises and space leased to other occupants of the Building) in good
condition and repair.  If Tenant becomes aware that plumbing, pipes, electrical
wiring, or HVAC ducts or vents within the Premises (that are not part of any
separate system or equipment installed by or for Tenant) are in need of repair,
Tenant shall notify Landlord promptly upon becoming aware of the same, and
Landlord shall cause the repairs to be completed within a reasonable time and
the cost thereof shall be included in Operating Expenses.  Except as provided in
Section 9.3, there shall be no abatement of rent or liability to Tenant on
account of any injury or interference with Tenant’s business with respect to any
improvements, alterations or repairs made by Landlord to the Property or any
part thereof. To the extent permitted by law, and except as expressly provided
in paragraph (b) below, Tenant expressly waives the benefits of any statute now
or hereafter in effect which would otherwise afford Tenant the right to make
repairs at Landlord’s expense or to terminate this Lease because of Landlord’s
failure to keep the Property in good order, condition and repair.  Landlord
shall never be liable for any failure to make repairs which Landlord has
undertaken to make under the provisions of this Section 7.1 or elsewhere in this
Lease, unless Tenant has given notice to

18


--------------------------------------------------------------------------------


Landlord of the need to make such repairs, and Landlord has failed to commence
to make such repairs within thirty (30) days after receipt of such notice
(provided that, in the case of any failure posing an imminent threat to Tenant’s
property or to the safety of occupants, Tenant shall so advise Landlord and such
30-day period will be shortened to that which is commercially reasonable under
the particular circumstances), or fails thereafter to proceed with reasonable
diligence to complete such repairs.

(b)  If (i) Landlord fails to make any repair to the Premises after receipt of
notice of the need therefor and within the time period described in paragraph
(a) above, and (ii) as a result of such failure there is interference with
Tenant’s ability to use the Premises for the reasonable conduct of Tenant’s
business, and (iii) such failure to repair involves only an area within the
Premises and does not involve the structure of the Building or any of the
electrical, mechanical or plumbing systems in the Building that serve areas
other than the Premises, then Tenant may give Landlord a second notice of such
failure and stating that Tenant intends to cure such failure. A copy of such
notice shall be delivered to Landlord’s managing agent (in addition to any other
parties required hereunder), and the envelope in which any such notice or copy
is delivered shall be marked in prominent lettering “NOTICE OF FAILURE —
IMMEDIATE RESPONSE REQUIRED.” If Landlord shall fail to advise Tenant within
five (5) additional business days after receipt of such notice that Landlord has
commenced to restore such services or utilities, then Tenant may (as its sole
remedy) commence and thereafter diligently pursue the same to completion
(provided that, in the case of any failure posing an imminent threat to Tenant’s
property or to the safety of occupants, Tenant shall so advise Landlord and
Tenant shall not be required to wait for such additional 5-day period before
commencing repairs). Tenant shall undertake any such work using qualified
contractors and suppliers, and in complete accordance with all applicable laws,
codes and ordinances. Once Tenant commences such restoration, Tenant shall not
discontinue or abandon the same without Landlord’s consent, which shall not be
unreasonably withheld. Landlord shall reimburse Tenant for the actual and
reasonable out-of-pocket cost to Tenant of completing such restoration, within
thirty (30) days after receipt from Tenant of invoices evidencing the same.
Tenant shall in no event have the right to deduct or offset any such amounts
from payments of rent, additional rent or any other amount payable by Tenant
under this Lease.


7.2          TENANT’S OBLIGATIONS.

(a)           Subject to Landlord’s maintenance and repair obligations set forth
in Section 7.1, and to the requirements of Section 7.3, Tenant shall be
responsible for keeping the Premises in good condition and repair, at Tenant’s
sole expense.  By way of example, and not limitation, Tenant shall be
responsible, at Tenant’s sole expense, for repairing and/or replacing carpet,
marble, tile or other flooring, paint, wall coverings, corridor and interior
doors and door hardware, telephone and computer equipment, interior glass,
window treatments, ceiling tiles, shelving, cabinets, millwork and other tenant
improvements made by or for Tenant.  In addition, Tenant shall be responsible
for the installation, maintenance and repair of all of Tenant’s required
telephone, computer, and related cabling from the telephone terminal room on the
floor on which the Premises is located to and throughout the Premises, and
Tenant shall be responsible for any loss, cost, damage, liability and expense
(including without limitation reasonable attorneys’ fees) arising out of or
related to the installation, maintenance, repair and replacement of such
cabling.  If Tenant fails to keep the Premises in good condition and repair,
Landlord may,

19


--------------------------------------------------------------------------------


but shall not be obligated to, make any necessary repairs.  If Landlord makes
such repairs, Landlord may bill Tenant for the cost of the repairs as additional
rent, and said additional rent shall be payable by Tenant within thirty (30)
days after receipt of Landlord’s invoice therefor.

(b)           On the last day of the Term hereof, or on any sooner termination,
Tenant shall surrender the Premises, together with any Alterations made by
Tenant in accordance with this Lease and which Tenant is not obligated to remove
pursuant to Section 7.3, to Landlord in the condition in which Tenant is
required to keep the Premises pursuant to Section 7.2(a), ordinary wear and tear
and damage by fire or other casualty excepted, clean and free of debris and
Tenant’s personal property.  Tenant shall repair any damage to the Premises
occasioned by the installation or removal of Tenant’s personal property, trade
fixtures, furnishings and equipment and any Alterations that Landlord requires
Tenant to remove pursuant to Section 7.3.  Unless Landlord otherwise requires
pursuant to Section 7.3, Tenant shall leave the electrical distribution systems,
plumbing systems, lighting fixtures, HVAC ducts and vents, window treatments,
wall coverings, carpets and other floor coverings, doors and door hardware,
millwork, ceilings and other tenant improvements at the Premises and in good
condition, ordinary wear and tear and damage by casualty excepted. The parties
hereby acknowledge and agree that, except with respect to specialty items or
features such as extensive glazed partitions, Tenant shall not be obligated to
remove any portion of the Landlord’s Work from Premises upon the expiration or
earlier termination of the Lease. Notwithstanding the foregoing, Tenant shall
not pull or otherwise remove any computer network cabling, telephone cabling or
similar items which Tenant has installed in the Premises, without Landlord’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed.  In the event of any such removal, Tenant shall repair any damage to
the Premises occasioned thereby.


7.3          ALTERATIONS AND ADDITIONS.

(a)           Except as provided herein, Tenant shall not, without Landlord’s
prior written consent, make any alterations, improvements, additions, utility
installations or repairs (hereinafter collectively referred to as “Alterations”)
in, on or about the Premises or the Property.  Alterations shall include, but
shall not be limited to, the installation or alteration of security or fire
protection systems, communication systems, millwork, shelving, file retrieval or
storage systems, carpeting or other floor covering, window and wall coverings,
electrical distribution systems, lighting fixtures, telephone or computer system
wiring, HVAC and plumbing. Landlord agrees that its consent shall not be
unreasonably withheld, conditioned or delayed as to non-structural Alterations
proposed by Tenant that do not affect the electrical, mechanical or plumbing
systems of the Building or the Premises. As to Alterations for which Landlord’s
consent is given hereunder, if Tenant so requests at the time of its request for
consent, Landlord shall, at the time of giving such consent, advise Tenant as to
whether Landlord will require the removal of such Alterations and the
restoration of the Premises and the Building to their prior condition at the
expiration or earlier termination of this Lease, such removal and restoration to
be at Tenant’s expense. As to any other Alterations, at the expiration of the
Term, Landlord may require the removal of any Alterations installed by Tenant
and the restoration of the Premises and the Building to their prior condition,
at Tenant’s expense.  If, as a result of any Alteration made by Tenant, Landlord
is obligated to comply with the Americans With Disabilities Act or any other law
or regulation and such compliance requires Landlord to make any improvement or
alteration to any portion of the Building, as a condition to Landlord’s consent,
Landlord shall

20


--------------------------------------------------------------------------------


have the right to require Tenant to pay to Landlord prior to the construction of
any Alteration by Tenant, the entire cost of any improvement or alteration
Landlord is obligated to complete by such law or regulation.  With respect to
any Alterations for which Landlord’s approval is required, Tenant shall
reimburse Landlord for the actual and reasonable overhead and other costs it
incurs in reviewing the plans for the Alterations and in monitoring the
construction of the Alterations.  Should Landlord permit Tenant to make such
Alterations, Tenant shall use only such contractor as has been expressly
approved by Landlord, which approval shall not be unreasonably withheld, and
with respect to any Alterations (or any group or series of related alterations
comprising one project) costing twenty-five thousand dollars ($25,000) or more,
Landlord may require Tenant to provide to Landlord, at Tenant’s sole cost and
expense, a lien and completion bond in an amount equal to one and one-half times
the estimated cost of such Alterations, to insure Landlord against any liability
for mechanic’s and materialmen’s liens and to insure completion of the work. 
Should Tenant make any Alterations without the prior approval of Landlord, or
use a contractor not expressly approved by Landlord, Landlord may, at any time
during the term of this Lease, require that Tenant remove all or part of the
Alterations and return the Premises to the condition it was in prior to the
making of the Alterations.  In the event Tenant makes any Alterations, Tenant
agrees to obtain or cause its contractor to obtain, prior to the commencement of
any work, “builder’s all risk” insurance in an amount reasonably approved by
Landlord and workers compensation insurance.

(b)           Any request for Landlord’s consent to Alterations in or about the
Premises that Tenant shall desire to make shall be presented to Landlord in
written form, with plans and specifications which are sufficiently detailed to
obtain a building permit (if and to the extent necessary in light of the
Alterations being proposed).  If Landlord consents to an Alteration, the consent
shall be deemed conditioned upon Tenant acquiring a building permit (if
necessary) and any other licenses, permits, approvals or authorizations required
therefor from the applicable governmental agencies, furnishing copies thereof to
Landlord prior to the commencement of the work, and compliance by Tenant with
all conditions of said permits, licenses, approvals and authorizations in a
prompt and expeditious manner. Tenant shall provide Landlord with as-built plans
and specifications for any Alterations made to the Premises.

(c)           Tenant shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Tenant at or for use in
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or the Building, or any interest
therein.  If Tenant shall, in good faith, contest the validity of any such lien,
Tenant shall furnish to Landlord a surety bond satisfactory to Landlord in an
amount equal to not less than one and one half (1½) times the amount of such
contested lien claim indemnifying Landlord against liability arising out of such
lien or claim.  Such bond shall be sufficient in form and amount to free the
Property from the effect of such lien.  In addition, Landlord may require Tenant
to pay Landlord’s reasonable attorneys’ fees and costs in participating in such
action.

(d)           Tenant shall give Landlord not less than ten (10) days’ advance
written notice prior to the commencement of any work in the Premises by Tenant,
and Landlord shall have the right to post notices of non-responsibility in or on
the Premises or the Property.

(e)           All Alterations (whether or not such Alterations constitute trade
fixtures of Tenant) which may be made to the Premises by Tenant shall be paid
for by Tenant, at Tenant’s

21


--------------------------------------------------------------------------------


sole expense, and shall be made and done in a good and workmanlike manner and
with new materials reasonably satisfactory to Landlord, and such Alterations
shall be the property of Landlord and remain upon and be surrendered with the
Premises at the expiration of the Lease Term, unless Landlord requires their
removal pursuant to Section 7.3(a). Tenant’s personal property and equipment,
other than that which is affixed to the Premises so that it cannot be removed
without material damage to the Premises or the Property, shall remain the
property of Tenant and may be removed by Tenant subject to the provisions of
Section 7.2(b).

                7.4          Failure of Tenant to Remove Property.  If this
Lease expires or is otherwise terminated, and Tenant fails to remove its
property as required by Section 7.2(b), in addition to any other remedies
available to Landlord under this Lease, and subject to any other right or remedy
Landlord may have under applicable law, Landlord may remove any property of
Tenant from the Premises and store the same elsewhere at the expense and risk of
Tenant. If such property is not claimed within thirty (30) days, Landlord may at
its option dispose of the same in any manner Landlord in its sole discretion
deems appropriate. All of Landlord’s costs and expenses of removal and storage
(and other amounts owed by Tenant to Landlord) shall be paid by Tenant within
thirty (30) days after Tenant’s receipt of an invoice therefor, and any proceeds
realized by Landlord may be applied to Landlord’s costs and expenses and other
amounts owed by Tenant to Landlord.


8.             INSURANCE.


8.1          INSURANCE-TENANT.


(A)           TENANT SHALL OBTAIN AND KEEP IN FORCE DURING THE TERM OF THIS
LEASE A COMMERCIAL GENERAL LIABILITY POLICY OF INSURANCE WITH COVERAGES
REASONABLY ACCEPTABLE TO LANDLORD, WHICH SHALL WITHOUT LIMITATION PROTECT TENANT
AND LANDLORD, ANY LENDER OF LANDLORD AND SUCH OTHER PERSONS AS LANDLORD MAY
REASONABLY REQUEST AS ADDITIONAL INSUREDS, AGAINST CLAIMS FOR BODILY INJURY,
PERSONAL INJURY AND PROPERTY DAMAGE BASED UPON, INVOLVING OR ARISING OUT OF THE
OWNERSHIP, USE, OCCUPANCY OR MAINTENANCE OF THE PREMISES AND ALL AREAS
APPURTENANT THERETO. SUCH INSURANCE SHALL BE ON AN OCCURRENCE BASIS PROVIDING
SINGLE LIMIT COVERAGE IN AN AMOUNT NOT LESS THAN $2,000,000 PER OCCURRENCE WITH
AN “ADDITIONAL INSURED-MANAGERS AND LANDLORDS OF PREMISES ENDORSEMENT” AND
CONTAIN THE “AMENDMENT OF THE POLLUTION EXCLUSION” FOR DAMAGE CAUSED BY HEAT,
SMOKE OR FUMES FROM A HOSTILE FIRE.  THE POLICY SHALL NOT CONTAIN ANY
INTRA-INSURED EXCLUSIONS AS BETWEEN INSURED PERSONS OR ORGANIZATIONS, BUT SHALL
INCLUDE COVERAGE FOR LIABILITY ASSUMED UNDER THIS LEASE (AS THE SAME MAY BE
AMENDED OR MODIFIED FROM TIME TO TIME) AS AN “INSURED CONTRACT.”


(B)           TENANT SHALL OBTAIN AND KEEP IN FORCE DURING THE TERM OF THIS
LEASE “SPECIAL FORM” PROPERTY INSURANCE WITH COVERAGES ACCEPTABLE TO LANDLORD,
IN LANDLORD’S SOLE DISCRETION. SAID INSURANCE SHALL BE WRITTEN ON A ONE HUNDRED
PERCENT (100%) REPLACEMENT COST BASIS ON TENANT’S PERSONAL PROPERTY, ALL TENANT
IMPROVEMENTS INSTALLED AT THE PREMISES BY LANDLORD OR TENANT, TENANT’S TRADE
FIXTURES AND OTHER PROPERTY.  SUCH POLICIES SHALL PROVIDE PROTECTION AGAINST ANY
PERIL INCLUDED WITHIN THE CLASSIFICATION “FIRE AND EXTENDED COVERAGE,” OR
“SPECIAL FORM COVERAGE” AGAINST VANDALISM AND MALICIOUS MISCHIEF, THEFT,
SPRINKLER LEAKAGE, EARTHQUAKE DAMAGE AND FLOOD DAMAGE.  IF THIS LEASE IS
TERMINATED AS THE RESULT OF A CASUALTY IN ACCORDANCE WITH SECTION 9, THE
PROCEEDS OF SAID INSURANCE ATTRIBUTABLE TO THE REPLACEMENT OF ALL TENANT
IMPROVEMENTS AT THE PREMISES SHALL BE PAID TO LANDLORD.


 

22


--------------------------------------------------------------------------------



(C)           TENANT SHALL, AT ALL TIMES DURING THE TERM HEREOF, MAINTAIN IN
EFFECT WORKERS’ COMPENSATION INSURANCE AS REQUIRED BY APPLICABLE LAW AND
BUSINESS INTERRUPTION AND EXTRA EXPENSE INSURANCE SATISFACTORY TO LANDLORD.


(D)           FROM TIME TO TIME, UPON NOT LESS THAN THIRTY (30) DAYS PRIOR
WRITTEN NOTICE TO TENANT, LANDLORD MAY REQUIRE TENANT TO CARRY SUCH ADDITIONAL
INSURANCE OR HIGHER COVERAGE AMOUNTS AS LANDLORDS OF COMPARABLE BUILDINGS IN THE
GEOGRAPHICAL AREA OF THE PROPERTY ARE REQUIRING OF THEIR TENANTS.


(E)           TENANT SHALL HAVE THE RIGHT TO PROVIDE ITS REQUIRED INSURANCE
COVERAGE PURSUANT TO BLANKET POLICIES OBTAINED BY THE TENANT.


8.2          INSURANCE-LANDLORD.


(C)           LANDLORD SHALL OBTAIN AND KEEP IN FORCE A POLICY OF GENERAL
LIABILITY INSURANCE PROVIDING COVERAGE TO LANDLORD WITH RESPECT TO LIABILITY
ARISING OUT OF THE OWNERSHIP, OPERATION AND MANAGEMENT OF THE PROPERTY.


(D)           LANDLORD SHALL ALSO OBTAIN AND KEEP IN FORCE DURING THE TERM OF
THIS LEASE A COMMERCIALLY REASONABLE POLICY OR POLICIES OF INSURANCE COVERING
LOSS OR DAMAGE TO THE PROPERTY (EXCLUDING ANY ALTERATIONS OR IMPROVEMENTS MADE
BY TENANT).  THE TERMS AND CONDITIONS OF SAID POLICIES AND THE PERILS AND RISKS
COVERED THEREBY SHALL BE DETERMINED BY LANDLORD, FROM TIME TO TIME, IN
LANDLORD’S SOLE DISCRETION.  IN ADDITION, AT LANDLORD’S OPTION, LANDLORD SHALL
OBTAIN AND KEEP IN FORCE, DURING THE TERM OF THIS LEASE, A POLICY OF RENTAL
INTERRUPTION INSURANCE, WITH LOSS PAYABLE TO LANDLORD, WHICH INSURANCE SHALL, AT
LANDLORD’S OPTION, ALSO COVER ALL OPERATING EXPENSES.  AT LANDLORD’S OPTION,
LANDLORD MAY OBTAIN INSURANCE COVERAGES AND/OR BONDS RELATED TO THE OPERATION OF
THE PARKING AREAS. IN ADDITION, LANDLORD SHALL HAVE THE RIGHT TO OBTAIN SUCH
ADDITIONAL INSURANCE AS IS CUSTOMARILY CARRIED BY PRUDENT AND SOPHISTICATED
OWNERS OR OPERATORS OF OTHER COMPARABLE OFFICE BUILDINGS IN THE GEOGRAPHICAL
AREA OF THE PROPERTY.  TENANT WILL NOT BE NAMED AS AN ADDITIONAL INSURED IN ANY
INSURANCE POLICIES CARRIED BY LANDLORD AND SHALL HAVE NO RIGHT TO ANY PROCEEDS
THEREFROM.  THE POLICIES PURCHASED BY LANDLORD SHALL CONTAIN SUCH DEDUCTIBLES AS
LANDLORD MAY REASONABLY DETERMINE.  IN ADDITION TO AMOUNTS PAYABLE BY TENANT IN
ACCORDANCE WITH SECTION 4.2, TENANT SHALL PAY ANY INCREASE IN THE PROPERTY
INSURANCE PREMIUMS FOR THE PROPERTY OVER WHAT WAS PAYABLE IMMEDIATELY PRIOR TO
THE INCREASE TO THE EXTENT THE INCREASE IS SPECIFIED BY LANDLORD’S INSURANCE
CARRIER AS BEING CAUSED BY THE NATURE OF TENANT’S OCCUPANCY OR ANY ACT OR
OMISSION OF TENANT.

8.3          Insurance Policies.  Tenant shall deliver to Landlord certificates
evidencing the issuance and validity of the insurance policies required under
Section 8.1 not later than fifteen (15) days prior to the Commencement Date of
this Lease, and Landlord shall have the right, upon request, to receive the
actual policies in order to verify that the terms and conditions of said
policies conform to the requirements hereof.  Tenant’s insurance policies shall
not be cancelable or subject to reduction of coverage or other modification
except after thirty (30) days prior written notice to Landlord.  Tenant shall,
at least thirty (30) days prior to the expiration of such policies, furnish
Landlord with certificates evidencing renewal thereof.  Tenant’s insurance
policies shall be issued by insurance companies authorized to do business in the
state in which the Property is located, and said companies shall maintain during
the policy term a “General Policyholder’s Rating” of at least A-X (or such other
rating as may be required by any lender

23


--------------------------------------------------------------------------------


having a lien on the Property) as set forth in the most recent edition of “Best
Insurance Reports.”  All insurance obtained by Tenant shall be primary to and
not contributory with any similar insurance carried by Landlord, whose insurance
shall be considered excess insurance only.  Landlord, and at Landlord’s option,
the holder of any mortgage or deed of trust encumbering the Building and any
person or entity managing the Building on behalf of Landlord, shall be named as
an additional insured on all insurance policies Tenant is obligated to obtain by
Section 8.1 above.  Tenant’s insurance policies shall not include deductibles in
excess of Five Thousand Dollars ($5,000).

8.4          Waiver of Claims and Subrogation.  Landlord waives any and all
rights of recovery against Tenant for or arising out of damage to, or
destruction of, the Property.  Landlord’s waiver shall not relieve Tenant from
liability under Section 21 below except to the extent Landlord’s insurance
company actually satisfies Tenant’s obligations under Section 21 in accordance
with the requirements of Section 21. Tenant waives any and all rights of
recovery against Landlord, Landlord’s employees, agents and contractors for
liability or damages if such liability or damage is covered by Tenant’s
insurance policies then in force or the insurance policies Tenant is required to
obtain by Section 8.1 (whether or not the insurance Tenant is required to obtain
by Section 8.1 is then in force and effect), whichever is broader. Tenant’s
waiver shall not relieve Landlord from liability under Section 21 below except
to the extent Tenant’s insurance company actually pays or reimburses Tenant for
Tenant’s loss. Each party shall cause the insurance policies it obtains in
accordance with this Section 8 to provide that the insurance company consents to
the foregoing waivers by the parties and that it waives all right of recovery by
subrogation against the other party in connection with any liability or damage
covered by any policy or policies covering the insured party.

8.5          Coverage.  Landlord makes no representation to Tenant that the
limits or forms of coverage specified above or approved by Landlord are adequate
to insure Tenant’s property or Tenant’s obligations under this Lease, and the
limits of any insurance carried by Tenant shall not limit Tenant’s obligations
or liability under any indemnity provision included in this Lease or under any
other provision of this Lease.


9.             DAMAGE OR DESTRUCTION.

9.1          Effect of Damage or Destruction.   (a) If all or part of the
Building is damaged by fire, earthquake, flood, explosion, the elements, riot,
the release or existence of Hazardous Substances (as defined below) or by any
other cause whatsoever (hereinafter collectively referred to as “damages”), but
the damages are not material (as defined in Section 9.2 below), Landlord shall
promptly and diligently pursue appropriate insurance claims and settlements, and
following receipt of proceeds from appropriate insurance policies, Landlord
shall diligently commence and complete repair of the damage to the Building
within a commercially reasonable time, and this Lease shall remain in full force
and effect. If all or part of the Building is destroyed or materially damaged
(as defined in Section 9.2 below), Landlord shall have the right, in its sole
and complete discretion, to repair or to rebuild the Building or to terminate
this Lease. Landlord shall within sixty (60) days after the occurrence of such
material damage or destruction notify Tenant (a “Landlord Election Notice”) in
writing of Landlord’s intention to repair or to rebuild or to

24


--------------------------------------------------------------------------------


terminate this Lease.  Except for the rent abatement referred to in Section 7.3,
Tenant shall in no event be entitled to compensation or damages on account of
annoyance or inconvenience in making any repairs, or on account of construction,
or on account of Landlord’s election to terminate this Lease.

(b)           Notwithstanding the foregoing, if the Premises are destroyed or
materially damaged as aforesaid and Landlord in good faith determines that the
Premises cannot be rebuilt or repaired within two hundred seventy (270) days
from the time that repair work would commence, without payment of overtime or
other premiums, and such damage will render the entire Premises Untenantable
during said two hundred seventy (270) day period, Landlord shall in the
Landlord’s Election Notice advise Tenant thereof, and Tenant shall thereafter
have a period of fifteen (15) days within which Tenant may elect to terminate
this Lease, such termination to be effective upon written notice to Landlord. If
Landlord does not give a Landlord’s Election Notice within the 60-day period
referred to in paragraph (a) above, then Tenant may give Landlord a notice of
such failure, which shall clearly state that failure to give the Landlord’s
Election Notice may result in a termination of this Lease.. A copy of such
notice from Tenant shall be delivered to Landlord’s managing agent (in addition
to any other parties required hereunder), and the envelope in which any such
notice or copy is delivered shall be marked in prominent lettering “NOTICE OF
FAILURE — IMMEDIATE RESPONSE REQUIRED.” If the Landlord does not give a
Landlord’s Election Notice within ten (10) days after the receipt of Tenant’s
notice, then Tenant shall thereafter have a period of fifteen (15) days within
which Tenant may elect to terminate this Lease, such termination to be effective
upon written notice to Landlord.  As used in this Article 9, the term “Premises”
shall mean the Premises itself and such portions of the common areas and
facilities of the Building as are necessary to provide reasonably safe access to
the Premises and to provide those building services, such as parking facilities,
utilities, elevator and HVAC service, that Landlord is required to provide
hereunder. In addition, if Tenant does not so elect to terminate this Lease
within such 15-day period, and if Landlord’s restoration work in the Premises is
not substantially completed within two hundred seventy (270) days after the date
of the occurrence of the damage or destruction (which 270-day period shall be
extended (i) for such time as Landlord is prevented or delayed by acts or
omissions of Tenant, or (ii) for such time as Landlord is prevented or delayed
by any Force Majeure, then Tenant may again elect to terminate this Lease, any
such termination to be effective on the forty-fifth (45th) day after written
notice to Landlord of such termination (unless restoration work to the Premises
is substantially completed within such 45-day period).

(c)           Subject to Section 9.3 below, if Landlord or Tenant terminates
this Lease in accordance with this Section 9.1, Tenant shall continue to pay all
Base Rent, Operating Expense increases and other amounts due hereunder which
arise prior to the date of termination.

9.2          Definition of Material Damage.  Damage to the Building or the
Premises shall be deemed material if, in Landlord’s reasonable judgment, the
uninsured cost of repairing the damage will exceed Twenty-Five Thousand Dollars
($25,000).  If insurance proceeds are available to Landlord in an amount which
is sufficient to pay the entire cost of repairing all of the damage to the
Premises or the Building (subject to any applicable deductible), the damage
shall be deemed material if the cost of repairing the damage exceeds One Hundred
Thousand Dollars ($100,000).  Damage to the Premises or the Building shall also
be deemed material if (a) the

25


--------------------------------------------------------------------------------


Premises or the Building, as the case may be, cannot be rebuilt or repaired to
substantially the same condition it was in prior to the damage due to laws or
regulations in effect at the time the repairs will be made, (b) the holder of
any mortgage or deed of trust encumbering the Property requires that insurance
proceeds available to repair the damage in excess of Twenty-Five Thousand
Dollars ($25,000) be applied to the repayment of the indebtedness secured by the
mortgage or the deed of trust, or (c) the damage occurs during the last twelve
(12) months of the Lease Term.

9.3          Abatement of Rent.  If Landlord elects to repair damage to the
Property and all or part of the Premises will be unusable or inaccessible to
Tenant in the ordinary conduct of its business until the damage is repaired,
Tenant’s Base Rent and Tenant’s Share of Operating Expense increases and
Tenant’s Share of Real Property Taxes shall be abated until the repairs are
completed in proportion to the amount of the Premises which is unusable or
inaccessible to Tenant in the ordinary conduct of its business.  Notwithstanding
the foregoing, there shall be no abatement of Base Rent, Tenant’s Share of
Operating Expense increases or Tenant’s Share of Real Property Taxes by reason
of any portion of the Premises being unusable or inaccessible for a period equal
to three (3) consecutive business days or less.

9.4          Tenant’s Acts.  If such damage or destruction occurs as a result of
the negligence or the intentional acts of Tenant or Tenant’s employees, agents,
contractors or invitees, and the proceeds of insurance which are actually
received by Landlord or its mortgagee (or, if Landlord was not carrying the
insurance that Landlord is required to carry under this Lease, then the proceeds
that would have been received if Landlord were carrying all such insurance) are
not sufficient to pay for the repair of all of the damage, Tenant shall pay, at
Tenant’s sole cost and expense, to Landlord within thirty (30) days after
written demand, the difference between the cost of repairing the damage and the
insurance proceeds received by Landlord.

9.5          Tenant’s Property.  As more fully set forth in Section 22, Landlord
shall not be liable to Tenant or its employees, agents, contractors, invitees or
customers for loss or damage to merchandise, tenant improvements, fixtures,
automobiles, furniture, equipment, computers, files or other property
(hereinafter in this Section 9.5 collectively “Tenant’s Property”) located at
the Property, unless damaged due to the gross negligence or willful misconduct
of Landlord, its employees or agents.  Tenant shall repair or replace all of
Tenant’s property at Tenant’s sole cost and expense.  Tenant acknowledges that
it is Tenant’s sole responsibility to obtain adequate insurance coverage to
compensate Tenant for damage to Tenant’s property.

9.6          Waiver.  Landlord and Tenant hereby waive the provisions of any
present or future statutes which relate to the termination of leases when leased
property is damaged or destroyed and agree that such event shall be governed by
the terms of this Lease.


10.          REAL AND PERSONAL PROPERTY TAXES.

10.1        Payment of Taxes.  Tenant shall pay to Landlord during the Term of
this Lease, in addition to Base Rent and Tenant’s Share of Operating Expense
increases, Tenant’s Share of the amount by which all “Real Property Taxes” (as
defined in Section 10.2 below) for each Comparison Year exceeds the amount of
all Real Property Taxes for the Tax Base Year.  Tenant’s Share of Real Property
Tax increases shall be payable by Tenant at the same time, in

26


--------------------------------------------------------------------------------


the same manner and under the same terms and conditions as Tenant pays Tenant’s
Share of Operating Expense increases as provided in Section 4.2(f) of this
Lease.  Except as expressly provided in Section 10.4 below, if the Real Property
Taxes incurred during any Comparison Year are less than the Real Property Taxes
incurred during the Tax Base Year, Tenant shall not be entitled to receive any
credit, offset, reduction or benefit as a result of said occurrence.

10.2        Definition of “Real Property Tax”.  As used herein, the term “Real
Property Taxes” shall mean (i) all taxes, assessments (special or otherwise),
levies, fees and all other government levies, exactions and charges of every
kind and nature, general and special, ordinary and extraordinary, foreseen and
unforeseen, which are, at any time prior to or during the Term, imposed or
levied upon or assessed against the Property or any portion thereof, or against
any Base Rent, additional rent or other rent of any kind or nature payable to
Landlord by anyone on account of the ownership, leasing or operation of the
Property, or which arise on account of or in respect of the ownership,
development, leasing, operation or use of the Property or any portion thereof;
(ii) all gross receipts taxes or similar taxes imposed or levied upon, assessed
against or measured by any Base Rent, additional rent or other rent of any  kind
or nature or other sum payable to Landlord by anyone on account of the
ownership, development, leasing, operation, or use of the Property or any
portion thereof; (iii) all value added, use and similar taxes at any time
levied, assessed or payable on account of the ownership, development, leasing,
operation, or use of the Property or any portion thereof; and (iv) reasonable
expenses of any proceeding for abatement of any of the foregoing items included
in Real Property Taxes, provided Landlord prevails in such abatement proceeding;
but the amount of special taxes or special assessments included in Real Property
Taxes shall be limited to the amount of the installment (plus any interest,
other than penalty interest, payable thereon) of such special tax or special
assessment required to be paid during the year in respect of which such Real
Property Taxes are being determined. There shall be excluded from Real Property
Taxes all income, estate, succession, inheritance and transfer taxes of Landlord
or any tax defined as an Operating Expense by Section 4.2(c); provided, however,
that if at any time during the Term the present system of ad valorem taxation of
real property shall be changed so that a capital levy, franchise, income,
profits, sales, rental, use and occupancy, or other tax or charge shall in whole
or in part be substituted for, or added to, such ad valorem tax and levied
against, or be payable by, Landlord with respect to the Property or any portion
thereof, such tax or charge shall be included in the term “Real Property Taxes”
for the purposes of this Lease.

10.3        Personal Property Taxes.  Tenant shall pay prior to delinquency all
taxes assessed against and levied upon trade fixtures, furnishings, equipment
and all other personal property of Tenant contained in the Premises or related
to Tenant’s use of the Premises.  If any of Tenant’s personal property shall be
assessed with Landlord’s real or personal property, Tenant shall pay to Landlord
the taxes attributable to Tenant within thirty (30) days after receipt of a
written statement from Landlord setting forth the taxes applicable to Tenant’s
property.

10.4        Reassessments.  From time to time Landlord may challenge the
assessed value of the Building and Land as determined by applicable taxing
authorities and/or Landlord may attempt to cause the Real Property Taxes to be
reduced on other grounds.  If Landlord is successful in causing the Real
Property Taxes to be reduced or in obtaining a refund, rebate, credit or similar
benefit (hereinafter in this Section 10.4 collectively referred to as a
“reduction”), Landlord shall, after deducting the costs reasonably incurred by
Landlord in

27


--------------------------------------------------------------------------------


causing the reduction to be made, credit the reduction(s) to Real Property Taxes
for the calendar year to which a reduction applies and to recalculate the Real
Property Taxes owed by Tenant for years after the year in which the reduction
applies based on the reduced Real Property Taxes (if a reduction applies to
Tenant’s Tax Base Year, the Tax Base Year Real Property Taxes shall be reduced
by the amount of the reduction and Tenant’s Share of Real Property Tax increases
shall be recalculated for all Comparison Years following the year of the
reduction based on the lower Tax Base Year amount).  After deducting Landlord’s
reasonably incurred expenses as hereinabove provided, Landlord shall, within
thirty (30) days after Landlord actually receives net proceeds thereof, refund
to Tenant Tenant’s Share of the reduction of Real Property Taxes (exclusive of
interest) for the years to which any reductions apply.


11.          UTILITIES.

11.1        Services Provided by Landlord.  Subject to all governmental rules,
regulations and guidelines applicable thereto, Landlord shall use commercially
reasonable efforts to provide:

a.             heating, ventilation and air conditioning to the Common Areas and
the Premises during the times described in Section 11.4, and sufficient to
maintain reasonably comfortable temperature and conditions;

b.             electricity within the Premises at a level sufficient to
reasonably accommodate normal business office uses with the improvements to be
made by Landlord as part of Landlord’s Work as reflected on the Plans approved
by Landlord, and in the Common Areas, and the replacement of light bulbs and/or
fluorescent tubes and ballasts for standard overhead fixtures in the Common
Areas (Landlord will replace light bulbs and/or fluorescent tubes and ballasts
for standard overhead fixtures in the Premises at Tenant’s expense);

c.             domestic water supply to the Premises (at the temperature and
pressure provided by the applicable utility company), and hot and cold water to
the Common Areas for reasonable and normal drinking and lavatory use;

d.             building standard janitorial services (including window
cleaning), substantially consistent with the standards set forth in Exhibit A-3;

e.             maintenance of the Common Areas, as described in Section 7.1,
including reasonable landscaping and snow and ice removal;

f.              at least one (1) passenger elevator during normal Building
hours; and

g.             access to the Premises, including parking areas, twenty-four
hours per day, three hundred sixty-five days per year, subject to reasonable
security systems and precautions from time to time in effect, and subject always
to emergency conditions.

11.2        Intentionally Omitted.

11.3        Services Exclusive to Tenant.  Tenant shall pay directly to the
provider thereof, on or before the date when due and in addition to payments of
Base Rent and other additional

28


--------------------------------------------------------------------------------


rent provided for herein, the costs of all electricity used in the Premises
(including, but not limited to, for HVAC), water, gas, heat, heat pump fuel,
telephone and any other utilities and services supplied and/or metered
exclusively to the Premises or to Tenant, together with any taxes thereon.
Tenant acknowledges that, as of the date hereof, electricity provided to the
Premises is measured by a submeter, and that natural gas, water and sewer
service are all metered to the Building.  If Landlord measures electricity or
any other utility usage in the Premises by a submeter, Tenant shall pay the
costs as shown on such submeter to Landlord, as additional rent, at Landlord’s
actual cost for such services, without mark-up, within thirty (30) days after
receipt of an invoice therefor. If any such services are not separately metered
or submetered to the Premises, Tenant shall pay Tenant’s Share thereof as an
Operating Expense.

11.4        Hours of Service.  Building services described in Section
11.1(a)-(c) and (e)-(f)shall be provided Monday through Friday from 8:00 a.m. to
6:00 p.m. and Saturdays from 9:00 a.m. to 1:00 p.m.  Janitorial services
described in Section 11.1(d) shall be provided Monday through Friday.  Other
Building services, if any, shall not be provided at other times or on nationally
recognized holidays. Nationally recognized holidays are: New Years Day, Martin
Luther King Jr. Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (and the following day when any such day
occurs on Sunday) and such other days that may hereafter be designated as
national holidays.

11.5        Excess Usage by Tenant. Notwithstanding the Permitted Use set forth
in Section 1.9, Tenant shall not use Building utilities or services in excess of
those used by the average office building tenant using its premises for ordinary
office use; provided, however, that the parties hereby acknowledge and agree
that Tenant may use the Building utilities or services for the Permitted Use, as
contemplated by the Layout Plan attached hereto as Exhibit A, and Landlord
agrees that the HVAC capacity of the Building and the Premises upon completion
of the Landlord’s Work in accordance with the Plans will be adequate for normal
office use in the Premises as reflected on the Plans, given an occupancy not
exceeding one person per 125 square feet of usable area in the Premises.  Tenant
shall not install at the Premises office machines, lighting fixtures or other
equipment which will generate above average heat, noise or vibration at the
Premises or which will adversely affect the Building’s HVAC or other systems. If
the Premises include or if Tenant hereafter installs any computer,
telecommunications or other so-called “special purpose” room or area, other than
the “computer room” currently identified on the Layout Plan attached hereto as
Exhibit A, Tenant shall at its sole cost and expense, provide such supplemental
heating, ventilation and air conditioning equipment and systems (the
“Supplemental Systems”) as may be required to keep such room or area at the
proper temperature and environmental conditions. All Supplemental Systems shall
be subject to Landlord’s prior review and consent and other conditions in
Article 7, and if approved, shall be maintained, repaired and replaced as
necessary by Tenant, so as not to impose any additional load on the Building
systems. Tenant shall pay, as additional rent, the cost of electricity, water
and other materials necessary for the proper operation of Supplemental Systems,
as well as any costs or expenses incurred by Landlord to provide additional
capacity for Building systems to accommodate or provide the same. Without
limiting the foregoing, if Tenant does use Building utilities or services in
excess of those used by the average office building tenant, Landlord shall have
the right (but no obligation), in addition to any other rights or remedies it
may have under this Lease, to (a) at Tenant’s expense, install additional
equipment and/or separate metering devices at the Premises, and to charge Tenant
therefor and for such usage, (b) require Tenant to

29


--------------------------------------------------------------------------------


install Supplemental Systems as provided above, (c) require Tenant to pay to
Landlord all costs, expenses and damages incurred by Landlord as a result of
such usage, and/or (d) require Tenant to stop using excess utilities or
services.

11.6        Interruptions. (a)  Except as expressly provided below, Tenant
agrees that Landlord shall not be liable to Tenant for its failure to furnish
gas, electricity, telephone service, water, HVAC or any other utility services
or building services when such failure is occasioned, in whole or in part, by
repairs, replacements, or improvements, by any strike, lockout or other labor
trouble, by inability to secure electricity, gas, water, telephone service or
other utility at the Building, by any accident, casualty or event arising from
any cause whatsoever, including the negligence of Landlord, its employees,
agents and contractors, by act, negligence or default of Tenant or any other
person or entity, or by any other cause and, to the extent permitted by law,
such failures shall never be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from the
obligation of paying rent or performing any of its obligations under this
Lease.  Furthermore, Landlord shall not be liable under any circumstances for
loss of property or for injury to, or interference with, Tenant’s business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to a failure to furnish any such services or
utilities.  Landlord may comply with voluntary controls or guidelines
promulgated by any governmental entity relating to the use or conservation of
energy, water, gas, light or electricity or the reduction of automobile or other
emissions without creating any liability of Landlord to Tenant under this Lease.

(b)           Notwithstanding the foregoing to the contrary, if, due to any act
or omission of Landlord or Landlord’s agents or employees, Tenant is prevented
from receiving essential services or utilities that Landlord is obligated to
perform or deliver under this Lease, and such interruption of essential services
or utilities renders all or a material portion of the Premises “Untenantable”
(meaning that Tenant is unable to use and occupy the Premises or such portion in
a reasonably safe manner for the conduct of Tenant’s business), and if such
interruption resulting in Untenantability shall continue for a period of five
(5) consecutive business days after notice thereof from Tenant to Landlord that
the Premises are Untenantable as a result thereof, then Base Rent and additional
rent shall abate commencing on the sixth (6th) business day after such notice
(and, if less than all of the Premises rendered Untenantable by such
interruption, such abatement shall be pro-rated according to the area rendered
Untenantable) until such time as such services or utilities are restored.

(c)           In addition to the foregoing, if, as a result of any act or
omission by Landlord as described in paragraph (b) above, the Premises are
rendered Untenantable for more than sixty (60) consecutive days after written
notice thereof from Tenant to Landlord, and Tenant shall actually have vacated
the Premises as a result of such failure, then Tenant shall have the right to
terminate this Lease by giving Landlord notice of its desire to do so, whereupon
this Lease shall terminate on the fifteenth (15th) day after the giving of such
notice with the same force and effect as if such 15th day were the date
originally set forth herein as the expiration date hereof, unless within such
15-day period Landlord has made the necessary repairs or taken such action as
may be necessary to make the Premises tenantable. The foregoing paragraph (b)
and this paragraph (c) shall not apply to any failure to perform services to the
extent the same arises from any act or omission of Tenant or its agents,
contractors or employees, or from fire or casualty, Force Majeure or taking or
condemnation by the power of eminent domain. Tenant’s rights under paragraph (b)
and this

30


--------------------------------------------------------------------------------


paragraph (c) shall be Tenant’s sole and exclusive remedies for any loss or
damage arising from any such Untenantability arising from such an interruption.


12.          ASSIGNMENT AND SUBLETTING.

12.1        Landlord’s Consent Required. (a) Except as otherwise expressly
provided herein, Tenant shall not voluntarily or by operation of law assign,
pledge, hypothecate, mortgage, sublet, or otherwise transfer or encumber all or
any part of Tenant’s interest in this Lease or in the Premises (any of the
foregoing hereinafter may be referred to as a “Transfer”), or permit any
Transfer to occur, without Landlord’s prior written consent in each case, which
shall be given or withheld according to the standards set forth below.  A
“Transfer” requiring Landlord’s consent hereunder shall include, without
limitation, the use or occupancy of the Premises or any part thereof by any
party other than Tenant, and the granting of concessions, licenses and the like
with respect to the Premises or any part thereof.  Landlord shall respond to
Tenant’s written request for consent hereunder within thirty (30) days after
Landlord’s receipt of the written request from Tenant. If Landlord fails to
respond (which means failure to approve, disapprove or request additional
information consistent with the requirements of this Section 12) to any request
for Landlord’s consent hereunder within such 30-day period, Tenant may give
Landlord an additional notice of such failure.  A copy of such additional notice
shall be delivered to Landlord’s managing agent (in addition to any other
parties required hereunder), and the envelope in which any such notice or copy
is delivered shall be marked in prominent lettering “NOTICE OF FAILURE —
IMMEDIATE RESPONSE REQUIRED.” If Landlord shall fail to respond within five (5)
additional business days after receipt of such notice, then Landlord shall be
deemed to have approved such request. Any attempted Transfer without such
consent shall be void and shall constitute an Event of Default under this
Lease.  Tenant’s written request for Landlord’s consent shall include, and
Landlord’s thirty (30) day response period referred to above shall not commence,
unless and until Landlord has received from Tenant, all of the following
information: (a) one or more of (i) financial statements for the proposed
assignee or subtenant for the past two (2) years (or, if shorter, from inception
of the entity) prepared in accordance with generally accepted accounting
principles, or (ii) federal tax returns for the proposed assignee or subtenant
for the past two (2) years (or, if shorter, from inception of the entity); (b) a
detailed description of the business the assignee or subtenant intends to
operate at the Premises; (c) the proposed effective date of the assignment or
sublease; (d) a copy of the executed term sheet or letter of intent, setting
forth the material terms and conditions of the proposed assignment or sublease;
(e) a detailed description of any ownership or commercial relationship between
Tenant and the proposed assignee or subtenant; and (f) a description of any
Alterations the proposed assignee or subtenant desires to make to the Premises. 
If the obligations of the proposed assignee or subtenant will be guaranteed by
any person or entity, Tenant’s written request shall not be considered complete
until the information described in (a) of the previous sentence has been
provided with respect to each proposed guarantor. If Landlord will require, as a
condition to its consent hereunder, that any proposed assignee of this Lease
provide an acceptable guaranty of the assignee’s obligations hereunder (without
in any way diminishing Tenant’s ongoing liability), Landlord shall so advise
Tenant at the time of responding to Tenant’s request for Landlord’s consent.

(b)           A “Transfer” shall also include: (i) if Tenant is a corporation,
and Tenant’s stock is not publicly traded over a recognized securities exchange,
or Tenant is a partnership, limited liability

31


--------------------------------------------------------------------------------


company, or other entity, transfer of more than fifty percent (50%) of the
voting stock of such corporation or fifty percent (50%) (or in either case, such
lower percentage as would effect a change of control) of the voting interests in
such partnership, limited liability company or other entity during the Term of
this Lease (whether or not in one or more transfers, but excluding bona fide
transfers not entered into for the purpose of evading this provision and
constituting further equity investment in Tenant or transfers of not more than
ten percent (10%) and not resulting in a change of control); and (ii) the
dissolution, merger or liquidation of the corporation or other entity, and (iii)
the involvement by Tenant or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, refinancing,
transfer, leveraged buy-out or otherwise) whether or not a formal assignment or
hypothecation of this Lease or Tenant’s assets occurs, but only if such
transaction results or will result in a reduction of the “Net Worth” of Tenant
(as hereinafter defined), by an amount equal to or greater than twenty-five
percent (25%) of such Net Worth of Tenant as it is represented to Landlord at
the time of the execution by Landlord of this Lease

12.2        Business Combinations; Affiliate Transactions. (a) Section 12.1
shall not apply to, and Landlord’s prior consent shall not be required for, any
Transfer arising or resulting from the involvement by Tenant or its assets in
any transaction, or series of transactions (by way of merger, sale, acquisition,
financing, refinancing, transfer, leveraged buy-out or otherwise), whether or
not a formal assignment or hypothecation of this Lease or Tenant’s assets
occurs, unless such transaction or series of transactions results or will result
in a reduction of the “Net Worth” of Tenant as hereinafter defined, by an amount
equal to or greater than twenty-five percent (25%) of such Net Worth of Tenant
as it is represented to Landlord at the time of the execution by Landlord of
this Lease, or as it exists immediately prior to said transaction or
transactions constituting such reduction, at whichever time said Net Worth of
Tenant was or is greater. “Net Worth” of Tenant for purposes of this Section
12.2 shall be the net worth of Tenant (excluding any guarantors) established
under generally accepted accounting principles consistently applied.

(b)           Section 12.1 shall not apply to, and Landlord’s prior consent
shall not be required for, any assignment of this Lease, or a sublease of all or
any portion of the Premises, by the Tenant to its wholly owned subsidiary or
immediate controlling entity or its Affiliate (as hereinafter defined) (for such
period of time as such corporation remains such a subsidiary or such a
controlling entity or such an Affiliate, respectively, it being agreed that the
subsequent sale or transfer of stock or ownership interest resulting in a change
in voting control, or any other transaction(s) having the overall effect that
such entity ceases to be such a subsidiary or such a controlling entity or such
an Affiliate, respectively, of the Tenant, shall be treated as if such sale or
transfer or transaction(s) were, for all purposes, a Transfer governed by the
provisions of Section 12.1), provided (and it shall be a condition of the
validity of any such assignment) that such Transferee first agree directly with
the Landlord to be bound by all of the obligations of the Tenant hereunder,
including, without limitation, the obligation to pay the rent and other amounts
provided for under this Lease, the covenant to use the Premises only for the
purposes specifically permitted under this Lease and the covenant against
further assignment, but no such assignment or sublease shall relieve the Tenant
herein named of any of its obligations hereunder, and the Tenant shall at the
request of Landlord affirm in writing its ongoing primary liability therefor. As
used herein, “Affiliate” shall mean any entity that is under common direct or
indirect control with Tenant.  “Control” shall mean ownership of fifty-one
percent (51%) or more of the voting

32


--------------------------------------------------------------------------------


securities, or other ownership interests or rights of the controlled entity
(which includes the right to elect the directors of the corporation or the
equivalent if such entity is not a corporation)

12.3        Standard For Approval.  Landlord shall not unreasonably withhold,
condition or delay its consent to a Transfer, provided that Tenant has complied
with each and every requirement, term and condition of this Section 12.  Tenant
acknowledges and agrees that each requirement, term and condition in this
Section 12 is a reasonable requirement, term or condition, but that the terms
and conditions of this Section 12 are not an exclusive statement of the
reasonable grounds on which Landlord may withhold its consent to a Transfer. 
Without limiting the generality of the foregoing, it shall be deemed reasonable
for Landlord to withhold its consent to a Transfer if any requirement, term or
condition of this Section 12 is not complied with, or: (a) the Transfer would
cause Landlord to be in violation of its obligations under another lease or
agreement to which Landlord is a party; (b) a proposed assignee or subtenant has
a smaller Net Worth than Tenant had on the date of this Lease, or, in Landlord’s
sole but reasonable judgment, is less able financially to pay the rents due
under this Lease as and when they are due and payable; (c) a proposed assignee’s
or subtenant’s business will impose a burden on the Property’s parking
facilities, elevators, Common Areas or utilities that is greater than the burden
imposed by Tenant, in Landlord’s reasonable judgment; (d) the terms of a
proposed assignment or subletting will allow the proposed assignee (unless the
Assignee is an Affiliate of Tenant) to exercise a right of renewal, right of
expansion, right of first offer, right of first refusal or similar right held by
Tenant; (e) a proposed assignee or subtenant refuses to enter into a written
agreement, satisfactory to Landlord in its reasonable discretion, which provides
that it will abide by and assume all of the terms and conditions of this Lease
for the term of any assignment or sublease and containing such other terms and
conditions as Landlord reasonably deems necessary or appropriate; (f) the use of
the Premises by the proposed assignee or subtenant will not be consistent with
the Permitted Use; (g) any then-existing guarantor of this Lease refuses to
consent to the Transfer or to execute a written agreement reaffirming the
guaranty; (h) there exists at the time of the request by Tenant an Event of
Default on the part of Tenant under this Lease (or a failure by Tenant to make
any required payment or perform any obligation, of which failure Tenant has
received notice and which, with the passage of time, would constitute an Event
of Default), or there shall have existed more than two Events of Default during
the Term of this Lease; (i) if requested by Landlord, the assignee or subtenant
refuses to sign a non-disturbance and attornment agreement in favor of
Landlord’s lender as provided in Section 26 of this Lease; (j) Landlord has sued
or been sued by the proposed assignee or subtenant; (k) the proposed assignee or
subtenant is involved in a business which in Landlord’s reasonable judgment is
not in keeping with the then current standards of the Building; (l) if Landlord
or an affiliate of Landlord has space available for lease in the Building and
the proposed assignee or subtenant is an existing tenant or subtenant of the
Building; or (m) the proposed assignee or subtenant is a person or entity then
negotiating with Landlord for the lease of space in the Building (as evidenced
by the exchange of one or more written proposals within the three month period
preceding Tenant’s request for consent).

12.4        Additional Terms and Conditions.  The following terms and conditions
shall be applicable to any Transfer:


(A)           REGARDLESS OF LANDLORD’S CONSENT, NO TRANSFER SHALL RELEASE TENANT
FROM TENANT’S OBLIGATIONS HEREUNDER OR ALTER THE PRIMARY LIABILITY OF TENANT TO
PAY THE RENT AND OTHER

33


--------------------------------------------------------------------------------



SUMS DUE LANDLORD HEREUNDER AND TO PERFORM ALL OTHER OBLIGATIONS TO BE PERFORMED
BY TENANT HEREUNDER, OR RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER ITS
GUARANTY.


(B)           LANDLORD MAY ACCEPT RENT FROM ANY PERSON OTHER THAN TENANT PENDING
APPROVAL OR DISAPPROVAL OF AN ASSIGNMENT OR SUBLETTING.


(C)           NEITHER A DELAY IN THE APPROVAL OR DISAPPROVAL OF A TRANSFER, NOR
THE ACCEPTANCE OF RENT, SHALL CONSTITUTE A WAIVER OR ESTOPPEL OF LANDLORD’S
RIGHT TO EXERCISE ITS RIGHTS AND REMEDIES FOR THE BREACH OF ANY OF THE TERMS OR
CONDITIONS OF THIS SECTION 12.


(D)           THE CONSENT BY LANDLORD TO ANY TRANSFER SHALL NOT CONSTITUTE A
CONSENT TO ANY SUBSEQUENT TRANSFER BY TENANT OR TO ANY SUBSEQUENT OR SUCCESSIVE
TRANSFER BY AN ASSIGNEE OR SUBTENANT. HOWEVER, LANDLORD MAY CONSENT TO
SUBSEQUENT TRANSFERS OR ANY AMENDMENTS OR MODIFICATIONS THERETO WITHOUT
NOTIFYING TENANT OR ANYONE ELSE LIABLE ON THE LEASE AND WITHOUT OBTAINING THEIR
CONSENT, AND SUCH ACTION SHALL NOT RELIEVE SUCH PERSONS FROM LIABILITY UNDER
THIS LEASE.


(E)           IN THE EVENT OF ANY EVENT OF DEFAULT UNDER THIS LEASE, LANDLORD
MAY PROCEED DIRECTLY AGAINST TENANT, ANY THEN-EXISTING GUARANTORS OR ANYONE ELSE
RESPONSIBLE FOR THE PERFORMANCE OF THIS LEASE, INCLUDING ANY SUBTENANT OR
ASSIGNEE, WITHOUT FIRST EXHAUSTING LANDLORD’S REMEDIES AGAINST ANY OTHER PERSON
OR ENTITY RESPONSIBLE THEREFOR TO LANDLORD, OR ANY SECURITY HELD BY LANDLORD.


(F)            LANDLORD’S WRITTEN CONSENT TO ANY TRANSFER BY TENANT SHALL NOT
CONSTITUTE AN ACKNOWLEDGMENT THAT NO DEFAULT THEN EXISTS UNDER THIS LEASE NOR
SHALL SUCH CONSENT BE DEEMED A WAIVER OF ANY THEN EXISTING DEFAULT.


(G)           THE DISCOVERY OF THE FACT THAT ANY FINANCIAL STATEMENT RELIED UPON
BY LANDLORD IN GIVING ITS CONSENT TO AN ASSIGNMENT OR SUBLETTING WAS MATERIALLY
FALSE SHALL, AT LANDLORD’S ELECTION, RENDER LANDLORD’S CONSENT NULL AND VOID.


(H)           LANDLORD SHALL NOT BE LIABLE UNDER THIS LEASE OR UNDER ANY
SUBLEASE TO ANY SUBTENANT.


(I)            NO ASSIGNMENT OR SUBLEASE MAY BE TERMINATED, MODIFIED OR AMENDED
WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY
WITHHELD, DELAYED OR CONDITIONED.


(J)            ANY ASSIGNEE OF, OR SUBTENANT UNDER, THIS LEASE SHALL, BY REASON
OF ACCEPTING SUCH ASSIGNMENT OR ENTERING INTO SUCH SUBLEASE, BE DEEMED, FOR THE
BENEFIT OF LANDLORD, TO HAVE ASSUMED AND AGREED TO CONFORM AND COMPLY WITH EACH
AND EVERY TERM, COVENANT, CONDITION AND OBLIGATION HEREIN TO BE OBSERVED OR
PERFORMED BY TENANT DURING THE TERM OF SAID ASSIGNMENT OR SUBLEASE, EXCEPT AS
LANDLORD MAY OTHERWISE SPECIFICALLY AGREE IN WRITING.

12.5        Additional Terms and Conditions Applicable to Subletting.  The
following terms and conditions shall apply to any subletting by Tenant of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:

34


--------------------------------------------------------------------------------


 


(A)           TENANT HEREBY ABSOLUTELY AND UNCONDITIONALLY ASSIGNS AND TRANSFERS
TO LANDLORD ALL OF TENANT’S INTEREST IN ALL RENTALS AND INCOME ARISING FROM ANY
SUBLEASE ENTERED INTO BY TENANT, AND LANDLORD MAY COLLECT SUCH RENT AND INCOME
AND APPLY SAME TOWARD TENANT’S OBLIGATIONS UNDER THIS LEASE; PROVIDED, HOWEVER,
THAT UNTIL AN EVENT OF DEFAULT SHALL OCCUR IN THE PERFORMANCE OF TENANT’S
OBLIGATIONS UNDER THIS LEASE, TENANT MAY RECEIVE, COLLECT AND ENJOY THE RENTS
ACCRUING UNDER SUCH SUBLEASE.  LANDLORD SHALL NOT, BY REASON OF THIS OR ANY
OTHER ASSIGNMENT OF SUCH RENTS TO LANDLORD NOR BY REASON OF THE COLLECTION OF
THE RENTS FROM A SUBTENANT, BE DEEMED TO HAVE ASSUMED OR RECOGNIZED ANY SUBLEASE
OR TO BE LIABLE TO THE SUBTENANT FOR ANY FAILURE OF TENANT TO PERFORM AND COMPLY
WITH ANY OF TENANT’S OBLIGATIONS TO SUCH SUBTENANT UNDER SUCH SUBLEASE,
INCLUDING, BUT NOT LIMITED TO, TENANT’S OBLIGATION TO RETURN ANY SECURITY
DEPOSIT.  TENANT HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS ANY SUCH SUBTENANT,
UPON RECEIPT OF A WRITTEN NOTICE FROM LANDLORD STATING THAT AN EVENT OF DEFAULT
EXISTS IN THE PERFORMANCE OF TENANT’S OBLIGATIONS UNDER THIS LEASE, TO PAY TO
LANDLORD THE RENTS DUE AS THEY BECOME DUE UNDER THE SUBLEASE.  TENANT AGREES
THAT SUCH SUBTENANT SHALL HAVE THE RIGHT TO RELY UPON ANY SUCH STATEMENT AND
REQUEST FROM LANDLORD, AND THAT SUCH SUBTENANT SHALL PAY SUCH RENTS TO LANDLORD
WITHOUT ANY OBLIGATION OR RIGHT TO INQUIRE AS TO WHETHER SUCH DEFAULT EXISTS AND
NOTWITHSTANDING ANY NOTICE FROM OR CLAIM FROM TENANT TO THE CONTRARY.


(B)           EACH SUBLEASE SHALL PROVIDE THAT IF, PRIOR TO THE TERMINATION OF
ANY SUBLEASE, ANY EVENT (OTHER THAN A CASUALTY DESCRIBED IN SECTION 9.1 OR
CONDEMNATION DESCRIBED IN SECTION 15) OCCURS WHICH, BY VOLUNTARY OR INVOLUNTARY
ACT OR BY OPERATION OF LAW, MIGHT CAUSE OR PERMIT THIS LEASE TO BE TERMINATED,
EXPIRE, BE CANCELED, BE FORECLOSED AGAINST, OR OTHERWISE COME TO AN END,
INCLUDING BUT NOT LIMITED TO (1) AN EVENT OF DEFAULT BY TENANT UNDER THIS LEASE
OF ANY OF THE TERMS OR PROVISIONS HEREOF, (2) FORECLOSURE PROCEEDINGS BROUGHT BY
THE HOLDER OF ANY MORTGAGE OR TRUST DEED TO WHICH THE PROPERTY IS SUBJECT; OR
(3) THE TERMINATION OF TENANT’S LEASEHOLD ESTATE BY DISPOSSESSION PROCEEDING OR
OTHERWISE, THEN, AT LANDLORD’S SOLE ELECTION AND OPTION, THE SUBTENANT SHALL
ATTORN TO LANDLORD AND RECOGNIZE LANDLORD AS THE SUBTENANT’S LANDLORD UNDER THE
SUBLEASE, UPON THE TERMS AND CONDITIONS AND AT THE RENTAL RATE SPECIFIED IN THE
SUBLEASE, AND FOR THE THEN REMAINING TERM OF THE SUBLEASE, EXCEPT THAT LANDLORD
SHALL NOT BE BOUND BY ANY PROVISION OF THE SUBLEASE WHICH IN ANY WAY INCREASES
LANDLORD’S DUTIES, OBLIGATIONS OR LIABILITIES TO THE SUBTENANT BEYOND THOSE OWED
TO TENANT UNDER THIS LEASE.  THE SUBTENANT SHALL EXECUTE AND DELIVER, AT ANY
TIME AND FROM TIME TO TIME, UPON REQUEST OF LANDLORD, ANY COMMERCIALLY
REASONABLE INSTRUMENTS WHICH MAY BE NECESSARY OR APPROPRIATE TO EVIDENCE SUCH
ATTORNMENT.  LANDLORD SHALL NOT (I) BE LIABLE TO THE SUBTENANT FOR ANY ACT,
OMISSION OR BREACH OF THE SUBLEASE BY TENANT, (II) BE SUBJECT TO ANY OFFSETS OR
DEFENSES WHICH THE SUBTENANT MIGHT HAVE AGAINST TENANT, (III) BE BOUND BY ANY
RENT OR ADDITIONAL RENT WHICH THE SUBTENANT MIGHT HAVE PAID IN ADVANCE TO
TENANT, OR (IV) BE BOUND TO HONOR ANY RIGHTS OF THE SUBTENANT IN ANY SECURITY
DEPOSIT MADE WITH TENANT EXCEPT TO THE EXTENT TENANT HAS TURNED OVER SUCH
SECURITY DEPOSIT TO LANDLORD.  TENANT HEREBY AGREES THAT UPON THE OCCURRENCE OF
ANY EVENT WITH RESPECT TO THIS LEASE DESCRIBED ABOVE, TENANT SHALL IMMEDIATELY
PAY OR TRANSFER TO LANDLORD ANY SECURITY DEPOSIT, RENT OR OTHER SUMS THEN HELD
BY TENANT.  IN THE EVENT OF ANY SUCH ATTORNMENT, LANDLORD’S LIABILITY SHALL BE
LIMITED TO MATTERS ARISING DURING LANDLORD’S OWNERSHIP OF THE BUILDING.  THE
LIABILITY OF LANDLORD TO THE SUBTENANT FOR ANY DEFAULT BY LANDLORD AFTER SUCH
ATTORNMENT, OR ARISING IN CONNECTION WITH LANDLORD’S OPERATION, MANAGEMENT,
LEASING, REPAIR, RENOVATION, ALTERATION, OR ANY OTHER MATTER RELATING TO THE
BUILDING OR THE SUBLEASED PREMISES, SHALL BE LIMITED TO THE INTEREST OF THE
LANDLORD IN THE BUILDING (AND PROCEEDS THEREOF).  LANDLORD SHALL HAVE THE RIGHT,
IN LANDLORD’S SOLE DISCRETION, TO ELECT NOT TO HAVE THE SUBTENANT ATTORN TO
LANDLORD AND, IN THAT EVENT, THE SUBLEASE

35


--------------------------------------------------------------------------------



SHALL BE DEEMED TERMINATED ON THE DATE OF THE OCCURRENCE OF THE EVENT WITH
RESPECT TO THIS LEASE DESCRIBED ABOVE, AND LANDLORD SHALL HAVE NO OBLIGATION TO
PERMIT THE SUBTENANT TO CONTINUE TO OCCUPY ALL OR ANY PART OF THE PREMISES.

12.6        Transfer Premium from Assignment or Subletting.  Landlord shall be
entitled to receive from Tenant (as and when received by Tenant) as an item of
additional rent fifty percent (50%) of the gross amounts received by Tenant from
such assignee or subtenant in excess of the amounts payable by Tenant to
Landlord hereunder (the “Transfer Premium”).  The Transfer Premium shall be
reduced by (i) the reasonable brokerage commissions and legal fees actually paid
by Tenant in order to assign the Lease or to sublet all or a portion of the
Premises, as well as (ii) the actual and commercially reasonable out-of-pocket
costs paid by Tenant for leasehold improvements or other work performed by
Tenant for such subtenant (or allowances paid to the assignee or subtenant for
such improvements or work) as an inducement to enter into such assignment or
sublease, and (iii) a commercially reasonable and customary (if any) period of
“free rent” granted as an inducement to enter into such assignment or sublease.
If less than all of the Premises is transferred, the Base Rent and the
additional rent shall be determined on a per rentable square foot basis. 
“Transfer Premium” shall also include, but not be limited to, key money and
bonus money paid by the assignee or subtenant to Tenant in connection with such
Transfer, the fair value of any work or services provided by the assignee or
subtenant for Tenant, and any payment in excess of fair market value for
services rendered by Tenant to the assignee or subtenant or for assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to the
assignee or subtenant in connection with such Transfer.

12.7        Landlord’s Option to Recapture Space.  Notwithstanding anything to
the contrary contained in this Section 12, in the case of any proposed
assignment of this Lease or any proposed sublease that covers (together with any
other sublease(s) then in effect) fifty percent (50%) or more of the Premises,
Landlord shall have the option, by giving written notice to Tenant within thirty
(30) days after receipt of any request from Tenant for Landlord’s consent to
such assignment or sublease, to terminate this Lease as of the date thirty (30)
days after Landlord’s election. In addition, and without limiting the foregoing
rights, in the event that Tenant shall at any time hereafter lease other space
in the Building, and such space is included in the Premises by amendment to this
Lease, and if Tenant thereafter desires to (x) enter into any sublease that
covers (together with any other sublease(s) then in effect) fifty percent (50%)
or more of such additional space, or (y) enter into any sublease of such
additional space (or a portion thereof) that has a term equal to all or
substantially all of the then-remaining Term of this Lease, Landlord will also
have the right to terminate this Lease, provided that such termination right
would only be effective with respect to such additional space. In the event of
any recapture by Landlord, if this Lease shall be terminated with respect to
less than the entire Premises, the Base Rent, Tenant’s Share of Operating
Expense and Real Property Tax increases and the number of parking spaces Tenant
may use shall be adjusted on the basis of the number of rentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the original Premises, and this Lease as so amended shall continue thereafter
in full force and effect, and upon request of either party, the parties shall
execute written confirmation of same.  If Landlord recaptures only a portion of
the Premises, it shall construct and erect at its sole cost such partitions as
may be required to sever the space to be retained by Tenant from the space
recaptured by Landlord.  Landlord may, at its option, lease any recaptured
portion of the Premises to the proposed subtenant or assignee or to any other
person or entity without liability

36


--------------------------------------------------------------------------------


to Tenant.  Tenant shall not be entitled to any portion of the profit, if any,
Landlord may realize on account of such termination and reletting.  Tenant
acknowledges that the purpose of this Section 12.7 is to enable Landlord to
receive profit in the form of higher rent or other consideration to be received
from an assignee or subtenant, to give Landlord the ability to meet additional
space requirements of other tenants of the Building and to permit Landlord to
control the leasing of space in the Building.  Tenant acknowledges and agrees
that the requirements of this Section 12.7 are commercially reasonable and are
consistent with the intentions of Landlord and Tenant. The provisions of this
Section 12.7 shall not be applicable to any Transfer described in Section 12.2.
 Notwithstanding anything to the contrary in this Section 12.7, if, within
fifteen (15) days after Landlord gives notice of an election to terminate this
Lease, Landlord receives from Tenant a written notice withdrawing and canceling
its notice regarding such Transfer, then Tenant’s notice of such Transfer and
Landlord’s recapture notice shall be deemed null, void and of no further force
or effect, and Tenant shall not enter into such Transfer. Tenant shall not have
the right to withdraw and cancel any notice of a proposed Transfer more than
once in any twelve (12) month period, and in the event that Tenant does withdraw
such a notice, Tenant shall reimburse Landlord for all of Landlord’s reasonable
costs and expenses incurred in connection therewith, including, but not limited
to, attorneys’, architects’, accountants’, engineers’ or other consultants’ fees
(and the limitation on such costs in Section 12.8 shall not be applicable).

12.8        Landlord’s Expenses.  In the event Tenant shall assign this Lease or
sublet the Premises or request the consent of Landlord to any Transfer, then
Tenant shall pay Landlord’s reasonable costs and expenses incurred in connection
therewith, including, but not limited to, attorneys’, architects’, accountants’,
engineers’ or other consultants’ fees. Landlord agrees that during the first two
(2) years of the Term, Tenant shall not be required to reimburse Landlord more
than $2,000 (per request) on account of legal fees in connection with any such
request for consent.


13.          DEFAULT; REMEDIES.

13.1        Default by Tenant.  Landlord and Tenant hereby agree that the
occurrence of any one or more of the following events shall be an “Event of
Default” by Tenant under this Lease and that said Event of Default shall give
Landlord the rights described in Section 13.2.  Landlord or Landlord’s
authorized agent shall have the right to execute and to deliver any notice of
default, notice to pay rent or quit or any other notice Landlord gives Tenant.


(A)           TENANT’S FAILURE TO MAKE ANY PAYMENT OF BASE RENT, TENANT’S SHARE
OF OPERATING EXPENSE INCREASES, TENANT’S SHARE OF REAL PROPERTY TAXES, LATE
CHARGES, OR ANY OTHER PAYMENT REQUIRED TO BE MADE BY TENANT HEREUNDER, AS AND
WHEN DUE, WHERE SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF FIVE (5) DAYS AFTER
WRITTEN NOTICE THEREOF FROM LANDLORD TO TENANT.  IN THE EVENT THAT LANDLORD
SERVES TENANT WITH A NOTICE TO PAY RENT OR QUIT PURSUANT TO APPLICABLE SUMMARY
PROCESS OR UNLAWFUL DETAINER STATUTES, SUCH NOTICE SHALL ALSO CONSTITUTE THE
NOTICE REQUIRED BY THIS SECTION 13.1(A), SO LONG AS TENANT HAS THE BENEFIT OF
THE GRACE PERIOD DESCRIBED ABOVE.


(B)           THE ABANDONMENT OF THE PREMISES BY TENANT, IN WHICH EVENT LANDLORD
SHALL NOT BE OBLIGATED TO GIVE ANY NOTICE OF DEFAULT TO TENANT.

37


--------------------------------------------------------------------------------



(C)           THE FAILURE OF TENANT TO (1) COMPLY WITH ANY OF ITS OBLIGATIONS
UNDER SECTIONS 7.3, 8, 12, 21, 23 OR 26 AND FAILURE TO CURE THE SAME WITHIN
FIFTEEN (15) DAYS FOLLOWING WRITTEN NOTICE FROM LANDLORD TO TENANT, OR (2)
COMPLY WITH ANY OF ITS OBLIGATIONS UNDER SECTION 6.2 AND FAILURE TO CURE THE
SAME WITHIN SUCH TIME AS MAY BE ALLOWED BY THE APPLICABLE LEGAL OR REGULATORY
REQUIREMENT, SO LONG AS (I) TENANT SHALL DILIGENTLY AND CONTINUOUSLY WORK TO
EFFECT SUCH CURE AT THE SOONEST PRACTICABLE TIME, AND (II) THE TIME USED BY
TENANT TO EFFECT SUCH A CURE SHALL NOT IN ANY WAY SUBJECT LANDLORD OR THE
PROPERTY TO CIVIL OR CRIMINAL SANCTION OR LIABILITY OR CREATE A DEFAULT UNDER
LANDLORD’S MORTGAGE OR ANY OTHER LEASE OR CONTRACT TO WHICH LANDLORD IS A PARTY
OR BY WHICH LANDLORD OR THE PROPERTY IS BOUND, AND ALL ENFORCEMENT PROCEEDINGS
AGAINST LANDLORD OR THE PROPERTY SHALL BE STAYED.  IN THE EVENT LANDLORD SERVES
TENANT WITH A NOTICE TO QUIT OR ANY OTHER NOTICE PURSUANT TO APPLICABLE SUMMARY
PROCESS OR UNLAWFUL DETAINER STATUTES, SAID NOTICE SHALL ALSO CONSTITUTE THE
NOTICE REQUIRED BY THIS SECTION 13.1(C), SO LONG AS TENANT HAS THE BENEFIT OF
THE GRACE PERIOD DESCRIBED ABOVE.


(D)           THE FAILURE BY TENANT TO OBSERVE OR PERFORM ANY OF THE COVENANTS,
CONDITIONS OR PROVISIONS OF THIS LEASE TO BE OBSERVED OR PERFORMED BY TENANT
(OTHER THAN THOSE REFERENCED IN SECTIONS 13.1(A), (B) AND (C), ABOVE), WHERE
SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF THIRTY (30) DAYS AFTER WRITTEN
NOTICE THEREOF FROM LANDLORD TO TENANT; PROVIDED, HOWEVER, THAT IF THE NATURE OF
TENANT’S NON-PERFORMANCE IS SUCH THAT MORE THAN THIRTY (30) DAYS ARE REASONABLY
REQUIRED FOR ITS CURE, THEN AN EVENT OF DEFAULT SHALL NOT BE DEEMED TO EXIST IF
TENANT COMMENCES SUCH CURE WITHIN FIFTEEN (15) DAYS AFTER SUCH NOTICE AND
THEREAFTER DILIGENTLY PURSUES SUCH CURE TO COMPLETION.  IN THE EVENT THAT
LANDLORD SERVES TENANT WITH A NOTICE TO QUIT OR ANY OTHER NOTICE PURSUANT TO
APPLICABLE SUMMARY PROCESS OR UNLAWFUL DETAINER STATUTES, SAID NOTICE SHALL ALSO
CONSTITUTE THE NOTICE REQUIRED BY THIS SECTION 13.1(D), SO LONG AS TENANT HAS
THE BENEFIT OF THE GRACE PERIOD DESCRIBED ABOVE.


(E)           (I) THE MAKING BY TENANT OR ANY GUARANTOR OF TENANT’S OBLIGATIONS
HEREUNDER OF ANY GENERAL ARRANGEMENT OR GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; (II) TENANT OR ANY GUARANTOR BECOMING A “DEBTOR” AS DEFINED IN 11
U.S.C. SECTION 101 (THE “BANKRUPTCY CODE”) OR ANY SUCCESSOR STATUTE THERETO
(UNLESS, IN THE CASE OF A PETITION FILED AGAINST TENANT OR GUARANTOR, THE SAME
IS DISMISSED WITHIN SIXTY (60) DAYS); (III) THE APPOINTMENT OF A TRUSTEE OR
RECEIVER TO TAKE POSSESSION OF SUBSTANTIALLY ALL OF TENANT’S ASSETS LOCATED AT
THE PREMISES OR OF TENANT’S INTEREST IN THIS LEASE, WHERE POSSESSION IS NOT
RESTORED TO TENANT WITHIN THIRTY (30) DAYS; (IV) THE ATTACHMENT, EXECUTION OR
OTHER JUDICIAL SEIZURE OF SUBSTANTIALLY ALL OF TENANT’S ASSETS LOCATED AT THE
PREMISES OR OF TENANT’S INTEREST IN THIS LEASE, WHERE SUCH SEIZURE IS NOT
DISCHARGED WITHIN THIRTY (30) DAYS; (V) TENANT SHALL BE ADJUDICATED INSOLVENT,
OR SHALL FILE ANY PETITION OR ANSWER SEEKING ANY REORGANIZATION, ARRANGEMENT,
COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF FOR ITSELF
UNDER ANY PRESENT OR FUTURE FEDERAL, STATE OR OTHER STATUTE, LAW OR REGULATION
FOR THE RELIEF OF DEBTORS (OTHER THAN THE BANKRUPTCY CODE), OR SHALL SEEK OR
CONSENT TO OR ACQUIESCE IN THE APPOINTMENT OF ANY TRUSTEE, RECEIVER OR
LIQUIDATOR OF TENANT OR OF ALL OR ANY SUBSTANTIAL PART OF ITS PROPERTIES, OR
SHALL ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME
DUE; (VI) A PETITION SHALL BE FILED AGAINST TENANT UNDER ANY LAW OTHER THAN THE
BANKRUPTCY CODE SEEKING ANY REORGANIZATION, ARRANGEMENT, COMPOSITION,
READJUSTMENT, LIQUIDATION, DISSOLUTION, OR SIMILAR RELIEF UNDER ANY PRESENT OR
FUTURE FEDERAL, STATE OR OTHER STATUTE, LAW OR REGULATION AND SHALL REMAIN
UNDISMISSED OR UNSTAYED FOR AN AGGREGATE OF SIXTY (60) DAYS (WHETHER OR NOT
CONSECUTIVE), OR IF ANY TRUSTEE, CONSERVATOR, RECEIVER OR LIQUIDATOR OF TENANT
OR OF ALL OR ANY SUBSTANTIAL PART OF ITS PROPERTIES SHALL BE APPOINTED WITHOUT
THE CONSENT

38


--------------------------------------------------------------------------------



OR ACQUIESCENCE OF TENANT AND SUCH APPOINTMENT SHALL REMAIN UNVACATED OR
UNSTAYED FOR AN AGGREGATE OF SIXTY (60) DAYS (WHETHER OR NOT CONSECUTIVE); OR
(VII) THE OCCURRENCE OF ANY OF THE EVENTS DESCRIBED IN THIS PARAGRAPH (E) WITH
RESPECT TO ANY GUARANTOR OF ALL OR ANY PORTION OF TENANT’S OBLIGATIONS UNDER
THIS LEASE.  IN THE EVENT THAT ANY PROVISION OF THIS SECTION 13.1(E) IS
UNENFORCEABLE UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE OF NO FORCE OR
EFFECT.


(F)            THE DISCOVERY BY LANDLORD THAT ANY FINANCIAL STATEMENT,
REPRESENTATION OR WARRANTY GIVEN TO LANDLORD BY TENANT, OR BY ANY GUARANTOR OF
TENANT’S OBLIGATIONS HEREUNDER, IS OR WAS MATERIALLY FALSE.  TENANT ACKNOWLEDGES
THAT LANDLORD HAS ENTERED INTO THIS LEASE IN MATERIAL RELIANCE ON SUCH
INFORMATION.


(G)           IF TENANT IS A CORPORATION, LIMITED LIABILITY COMPANY,
PARTNERSHIP, OR OTHER BUSINESS ENTITY, THE DISSOLUTION OR LIQUIDATION OF TENANT.


(H)           IF TENANT’S OBLIGATIONS UNDER THIS LEASE ARE GUARANTEED: (I) THE
DEATH OF A GUARANTOR, (II) THE TERMINATION OF A GUARANTOR’S LIABILITY WITH
RESPECT TO THIS LEASE OTHER THAN IN ACCORDANCE WITH THE TERMS OF SUCH GUARANTY,
(III) A GUARANTOR’S BECOMING INSOLVENT OR THE SUBJECT OF A BANKRUPTCY FILING, OR
(IV) A GUARANTOR’S REFUSAL TO HONOR THE GUARANTY.


13.2        REMEDIES.


(A)           IN THE EVENT OF ANY DEFAULT OR BREACH OF THIS LEASE BY TENANT,
CONTINUING AFTER ANY APPLICABLE NOTICE AND GRACE PERIOD PROVIDED FOR BY SECTION
13.1, LANDLORD MAY, AT ANY TIME THEREAFTER, WITH OR WITHOUT NOTICE OR DEMAND,
AND WITHOUT LIMITING LANDLORD IN THE EXERCISE OF ANY OTHER RIGHT OR REMEDY WHICH
LANDLORD MAY HAVE BY REASON OF SUCH DEFAULT:

(I)                                     TERMINATE TENANT’S RIGHT TO POSSESSION
OF THE PREMISES BY ANY LAWFUL MEANS, IN WHICH CASE THIS LEASE AND THE TERM
HEREOF SHALL TERMINATE AND TENANT SHALL IMMEDIATELY SURRENDER POSSESSION OF THE
PREMISES TO LANDLORD; AND TENANT COVENANTS THAT IN CASE OF SUCH TERMINATION,
TENANT SHALL PAY ANY AMOUNT OF BASE RENT THAT WAS INITIALLY WAIVED BY LANDLORD
UNDER SECTION 4.1, AND OTHERWISE PAY THE RENT, ADDITIONAL CHARGES AND OTHER SUMS
PAYABLE HEREUNDER (INCLUDING, WITHOUT LIMITATION, TENANT’S SHARE OF OPERATING
EXPENSES INCREASES AND TENANT’S SHARE OF REAL PROPERTY TAX INCREASES) UP TO THE
TIME OF SUCH TERMINATION. THEREAFTER, TENANT SHALL CONTINUE TO PAY ALL SUCH
AMOUNTS UNTIL THE END OF WHAT WOULD HAVE BEEN THE EXPIRATION DATE IN THE ABSENCE
OF SUCH TERMINATION, WHICH SHALL BE REDUCED BY THE NET RECEIPTS (IF ANY, AFTER
DEDUCTING ALL EXPENSES OF RELETTING) ACTUALLY RECEIVED BY LANDLORD FROM ANY
REPLACEMENT TENANT. AT ANY TIME AFTER SUCH TERMINATION, LANDLORD MAY ELECT TO
RECOVER FROM TENANT, IN LIEU OF ALL OTHER RENT SO PAYABLE BY TENANT HEREUNDER, A
LUMP SUM EQUAL TO THE THEN NET PRESENT VALUE (COMPUTED USING AN INTEREST RATE
EQUAL TO THE DISCOUNT RATE OF THE FEDERAL RESERVE BANK OF BOSTON) OF THE AMOUNT
BY WHICH (X) THE UNPAID RENT AND ALL ADDITIONAL CHARGES THAT WOULD HAVE BEEN
PAYABLE HEREUNDER FROM THE DATE OF SUCH ELECTION FOR WHAT WOULD HAVE BEEN THE
REMAINDER OF THE TERM OF THIS LEASE

39


--------------------------------------------------------------------------------


(INCLUDING, WITHOUT LIMITATION, TENANT’S SHARE OF OPERATING EXPENSES INCREASES
AND TENANT’S SHARE OF REAL PROPERTY TAX INCREASES) EXCEEDS (Y) THE FAIR MARKET
RENTAL VALUE OF THE PREMISES AS OF THE DATE OF SUCH ELECTION. IN ADDITION TENANT
SHALL BE RESPONSIBLE FOR AND PAY ON DEMAND ANY OTHER AMOUNT NECESSARY TO
COMPENSATE LANDLORD FOR ALL DETRIMENT PROXIMATELY CAUSED BY TENANT’S FAILURE TO
PERFORM ITS OBLIGATIONS UNDER THE LEASE OR WHICH IN THE ORDINARY COURSE OF
THINGS WOULD BE LIKELY TO RESULT THEREFROM, INCLUDING, BUT NOT LIMITED TO, THE
COST OF RECOVERING POSSESSION OF THE PREMISES, EXPENSES OF RELEASING, INCLUDING
NECESSARY RENOVATION AND ALTERATION OF THE PREMISES, REASONABLE ATTORNEYS’ FEES,
ANY REAL ESTATE COMMISSIONS ACTUALLY PAID BY LANDLORD AND THE UNAMORTIZED VALUE
OF ANY FREE RENT, REDUCED RENT, TENANT IMPROVEMENT ALLOWANCE OR OTHER ECONOMIC
CONCESSIONS PROVIDED BY LANDLORD. FOR PURPOSES OF THIS SECTION 13.2(A)(I),
“RENT” SHALL BE DEEMED TO BE ALL MONETARY OBLIGATIONS REQUIRED TO BE PAID BY
TENANT PURSUANT TO THE TERMS OF THIS LEASE.

(II)                                  COLLECT SUBLEASE RENTS (OR APPOINT A
RECEIVER TO COLLECT SUCH RENT) AND OTHERWISE PERFORM TENANT’S OBLIGATIONS AT THE
PREMISES, IT BEING AGREED, HOWEVER, THAT THE APPOINTMENT OF A RECEIVER FOR
TENANT SHALL NOT CONSTITUTE AN ELECTION BY LANDLORD TO TERMINATE THIS LEASE;
AND/OR

(III)                               PURSUE ANY OTHER REMEDY NOW OR HEREAFTER
AVAILABLE TO LANDLORD UNDER THE LAWS OR JUDICIAL DECISIONS OF THE COMMONWEALTH
OF MASSACHUSETTS.


(B)           NO REMEDY OR ELECTION HEREUNDER SHALL BE DEEMED EXCLUSIVE, BUT
SHALL, WHEREVER POSSIBLE, BE CUMULATIVE WITH ALL OTHER REMEDIES AT LAW OR IN
EQUITY.  THE EXPIRATION OR TERMINATION OF THIS LEASE AND/OR THE TERMINATION OF
TENANT’S RIGHT TO POSSESSION OF THE PREMISES SHALL NOT RELIEVE TENANT OF
LIABILITY UNDER ANY INDEMNITY PROVISIONS OF THIS LEASE AS TO MATTERS OCCURRING
OR ACCRUING DURING THE TERM OF THIS LEASE OR BY REASON OF TENANT’S OCCUPANCY OF
THE PREMISES.


(C)           IF TENANT ABANDONS THE PREMISES, LANDLORD MAY RE-ENTER THE
PREMISES AND SUCH RE-ENTRY SHALL NOT BE DEEMED TO CONSTITUTE LANDLORD’S ELECTION
TO ACCEPT A SURRENDER OF THE PREMISES OR TO OTHERWISE RELIEVE TENANT FROM
LIABILITY FOR ITS BREACH OF THIS LEASE.  NO SURRENDER OF THE PREMISES SHALL BE
EFFECTIVE AGAINST LANDLORD UNLESS LANDLORD HAS ENTERED INTO A WRITTEN AGREEMENT
WITH TENANT IN WHICH LANDLORD EXPRESSLY AGREES TO (I) ACCEPT A SURRENDER OF THE
PREMISES AND (II) RELIEVE TENANT OF LIABILITY UNDER THIS LEASE.  THE DELIVERY BY
TENANT TO LANDLORD OF POSSESSION OF THE PREMISES SHALL NOT CONSTITUTE THE
TERMINATION OF THIS LEASE OR THE SURRENDER OF THE PREMISES.

13.3        Default by Landlord.  Landlord shall not be in default under this
Lease unless Landlord fails to perform obligations required of Landlord within
thirty (30) days after written notice by Tenant to Landlord and to the Holder of
any Mortgage encumbering the Property whose name and address shall have
theretofore been furnished to Tenant in writing, specifying

40


--------------------------------------------------------------------------------


wherein Landlord has failed to perform such obligation; provided, however, that
if the nature of Landlord’s obligation is such that more than thirty (30) days
are required for its cure, then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently pursues the same to completion.

13.4        Late Charges.  Tenant hereby acknowledges that late payment by
Tenant to Landlord of Base Rent, Tenant’s Share of Operating Expense increases,
Tenant’s Share of Real Property Tax increases or other sums due hereunder will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult to ascertain.  Such costs include, but are
not limited to, processing and accounting charges and late charges which may be
imposed on Landlord by the terms of any mortgage or trust deed encumbering the
Property. Accordingly, if any installment of Base Rent, Tenant’s Share of
Operating Expense increases, Tenant’s Share of Real Property Tax increases or
any other sum due from Tenant shall not be received by Landlord when such amount
shall be due, then, without any requirement for notice or demand to Tenant,
Tenant shall immediately pay to Landlord a late charge equal to three percent
(3%) of such overdue amount, provided that Landlord agrees to waive such late
charge for the first late payment in any period of twelve consecutive months, so
long as the requisite payment is made in full within two (2) business days after
notice from Landlord that such payment was not received when due.  The parties
hereby agree that such late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of late payment by Tenant. Acceptance of
such late charge by Landlord shall in no event constitute a waiver of Tenant’s
default with respect to such overdue amount, nor prevent Landlord from
exercising any of the other rights and remedies granted hereunder including the
assessment of interest under Section 13.5.

13.5        Interest on Past-due Obligations.  Except as expressly herein
provided, any amount due to Landlord that is not paid within five (5) days of
the date when due shall bear interest at the lesser of (i) the prime rate from
time to time in effect at the Bank of America (at its Boston, Massachusetts
offices), plus three percent (3%), or (ii) the maximum rate permitted by
applicable law. Payment of such interest shall not excuse or cure any default by
Tenant under this Lease.

This Lease and the obligations of Landlord and Tenant hereunder shall not be
affected or impaired because such party is unable to fulfill any of its
obligations hereunder or is delayed in doing so, if such inability or delay is
caused by reason of strike or other labor problems, acts of God, riot,
insurrection, governmental actions or requirements, or any other cause beyond
the reasonable control of such party (the foregoing circumstances being
individually and collectively referred to as “Force Majeure”), and the time for
performance by such party shall be extended for the period of any such delay.
Any party so affected by a Force Majeure delay shall promptly notify the other
party thereof, and shall use commercially reasonable efforts to minimize the
adverse effect of such delay. In no event, however, shall lack or unavailability
of adequate funds ever be grounds for a delay or excuse hereunder, and Force
Majeure shall not be an excuse for failure to pay rent or additional rent as and
when due.

14.          Landlord’s Right to Cure Default; Payments by Tenant.  All
covenants and agreements to be kept or performed by Tenant under this Lease
shall be performed by Tenant at Tenant’s sole cost and expense and without any
reduction of rent.  If Tenant shall fail to perform

41


--------------------------------------------------------------------------------


any of its obligations under this Lease, within a reasonable time after such
performance is required by the terms of this Lease (or immediately, in case of
emergency), Landlord may, but shall not be obligated to, after three (3) days
prior written notice to Tenant, (but no notice will be required in case of
emergency), make any such payment or perform any such act on Tenant’s behalf
without waiving its rights based upon any default of Tenant and without
releasing Tenant from any obligations hereunder.  Tenant shall pay to Landlord,
within thirty (30) days after delivery by Landlord to Tenant of statements
therefor, an amount equal to the expenditures reasonably made by Landlord in
connection with the remedying by Landlord of Tenant’s defaults pursuant to the
provisions of this Section 14.

15.          Condemnation.  If any portion of the Premises is taken under the
power of eminent domain, or sold under the threat of the exercise of said power
(all of which are herein called “Condemnation”), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession, whichever first occurs; provided that if so much of the Premises is
taken by Condemnation as would substantially and adversely affect the operation
and profitability of Tenant’s business conducted from the Premises, and said
taking lasts for ninety (90) days or more, Tenant shall have the option, to be
exercised only in writing within thirty (30) days after Landlord shall have
given Tenant written notice of such taking (or in the absence of such notice,
within thirty (30) days after the condemning authority shall have taken
possession), to terminate this Lease as of the date the condemning authority
takes such possession.  If a taking lasts for less than ninety (90) days and
limits Tenant’s use of the Premises for the Permitted Use, Tenant’s rent shall
be abated in proportion to such limitation during said period but Tenant shall
not have the right to terminate this Lease.  If Tenant does not terminate this
Lease in accordance with the foregoing, this Lease shall remain in full force
and effect as to the portion of the Premises remaining, except that the Base
Rent and Tenant’s Share of Operating Expenses shall be reduced in the proportion
that the usable floor area of the Premises taken bears to the total usable floor
area of the Premises.  Common Areas taken shall be excluded from the Common
Areas usable by Tenant and no reduction of rent shall occur with respect thereto
or by reason thereof.  Landlord shall have the option in its sole discretion to
terminate this Lease as of the taking of possession by the condemning authority,
by giving written notice to Tenant of such election within thirty (30) days
after receipt of notice of a Condemnation of any part of the Premises or the
Property.  Any award for the taking of all or any part of the Premises or the
Property under the power of eminent domain or any payment made under threat of
the exercise of such power shall be the property of Landlord, whether such award
shall be made as compensation for diminution in value of the leasehold, for good
will, for the taking of the fee, as severance damages, or as damages for tenant
improvements; provided, however, that Tenant shall be entitled to any separate
award for loss of or damage to Tenant’s removable personal property.  In the
event that this Lease is not terminated by reason of such condemnation, and
subject to the requirements of any lender that has made a loan to Landlord
encumbering the Property, Landlord shall to the extent of severance damages
received by Landlord in connection with such condemnation, repair any damage to
the Property caused by such Condemnation except to the extent that Tenant has
been reimbursed therefor by the condemning authority.  Tenant shall pay any
amount in excess of such severance damages required to complete such repair. 
This Section 15 shall govern the rights and obligations of Landlord and Tenant
with respect to the condemnation of all or any portion of the Property.


 

42


--------------------------------------------------------------------------------


16.          Vehicle Parking.

16.1        Use of Parking Facilities.  During the Term and subject to the rules
and regulations attached hereto as Exhibit “C,” as modified by Landlord from
time to time (the “Rules”), Tenant shall be entitled to use the number of
parking spaces set forth in Section 1.19. Landlord may, in its sole discretion
designate the location of any reserved parking spaces.  For purposes of this
Lease, a “parking space” refers to the space in which one (1) motor vehicle is
intended to park.  If Tenant commits or allows in the parking facility any of
the activities prohibited by the Lease or the Rules, then Landlord shall have
the right, without notice, in addition to such other rights and remedies that it
may have, to remove or tow away the vehicle involved and charge the cost to
Tenant, which cost shall be payable by Tenant within thirty (30) days following
demand by Landlord.  Tenant’s parking rights are the personal rights of Tenant
and Tenant shall not transfer, assign, or otherwise convey its parking rights
separate and apart from this Lease, except to a permitted assignee or sublessee
hereunder, and then only in connection with and subject to such sublease or
assignment. All spaces, whether covered or uncovered, are currently available on
a first-come, first-served basis.

16.2        Parking Charges.  INTENTIONALLY OMITTED.

17.          Broker’s Fee.  Tenant and Landlord each represent and warrant to
the other that neither has had any dealings or entered into any agreements with
any person, entity, broker or finder other than the persons, if any, listed in
Section 1.20, in connection with the negotiation of this Lease, and no other
broker, person, or entity is entitled to any commission or finder’s fee in
connection with the negotiation of this Lease, and Tenant and Landlord each
agree to indemnify, defend and hold the other harmless from and against any
claims, damages, costs, expenses, attorneys’ fees or liability for compensation
or charges which may be claimed by any such unnamed broker, finder or other
similar party by reason of any dealings, actions or agreements of the
indemnifying party. Landlord shall be solely responsible for any commission or
finder’s fee due to the person or entity listed in Section 1.20 pursuant to the
terms of a separate written agreement.


18.          ESTOPPEL CERTIFICATE.

18.1        Delivery of Certificate.  Tenant shall from time to time, upon not
less than twenty (20) days’ prior written notice from Landlord execute,
acknowledge and deliver to Landlord a statement in writing certifying such
information as Landlord may reasonably request including, but not limited to,
the following: (a) that this Lease is unmodified and in full force and effect
(or, if modified, stating the nature of such modification and certifying that
this Lease, as so modified, is in full force and effect) (b) the date to which
the Base Rent and other charges are paid in advance and the amounts so payable,
(c) that there are not, to Tenant’s knowledge, any uncured defaults or
unfulfilled obligations on the part of Landlord, or specifying such defaults or
unfulfilled obligations, if any are claimed, (d) that all tenant improvements to
be constructed by Landlord, if any, have been completed in accordance with
Landlord’s obligations and (e) that Tenant has taken possession of the
Premises.  Any such statement may be conclusively relied upon by any prospective
purchaser or encumbrancer of the Property.

18.2        Failure to Deliver Certificate.  At Landlord’s option, the failure
of Tenant to deliver such statement within such time shall constitute a
representation by Tenant that (a) this Lease is in full force and effect,
without modification except as may be represented by Landlord,

43


--------------------------------------------------------------------------------


(b) there are no uncured defaults in Landlord’s performance, (c) not more than
one month’s Base Rent has been paid in advance, (d) all tenant improvements to
be constructed by Landlord, if any, have been completed in accordance with
Landlord’s obligations and (e) Tenant has taken possession of the Premises.

19.          Financial Information.  From time to time (but not more than once
in any twelve-month period, except in connection with a proposed sale or
refinancing of the Building), at Landlord’s request, Tenant shall cause the
following financial information to be delivered to Landlord, at Tenant’s sole
cost and expense, upon not less than twenty (20) days’ advance written notice
from Landlord: (a) a current financial statement for Tenant and Tenant’s
financial statements for the previous two accounting years, and (b) a current
financial statement for any guarantor(s) of this Lease and the guarantor’(s)
financial statements for the previous two accounting years.  All financial
statements shall be prepared in accordance with generally accepted accounting
principles consistently applied and either certified as true, correct and
complete by the Tenant’s chief financial officer or, if such is the normal
practice of Tenant, shall be audited by an independent certified public
accountant.

20.          Landlord’s Liability.  Tenant acknowledges that Landlord shall have
the right to transfer all or any portion of its interest in the Property and to
assign this Lease to the transferee.  Tenant agrees that in the event of such a
transfer, and upon the transferee’s assumption of the same (as evidenced by a
written agreement between Landlord and such transferee), Landlord shall
automatically be released from all liability under this Lease arising after the
date of the transfer; and Tenant hereby agrees to look solely to Landlord’s
transferee for the performance of Landlord’s obligations hereunder after the
date of the transfer.  Upon such a transfer, Landlord shall, at its option,
return Tenant’s security deposit to Tenant or transfer Tenant’s security deposit
to Landlord’s transferee and, in either event, Landlord shall have no further
liability to Tenant for the return of its security deposit.  Subject to the
rights of any lender holding a mortgage or deed of trust encumbering all or part
of the Property, Tenant agrees to look solely to Landlord’s equity interest in
the Property for the collection of any judgment requiring the payment of money
by Landlord arising out of (a) Landlord’s failure to perform its obligations
under this Lease or (b) the negligence or willful misconduct of Landlord, its
partners, employees and agents.  No other property or assets of Landlord shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of any judgment or writ obtained by Tenant against Landlord.  No
partner, trustee, beneficiary, officer, director, member, shareholder, employee
or agent of Landlord shall be personally liable for the performance of
Landlord’s obligations hereunder or be named as a party in any lawsuit arising
out of or related to, directly or indirectly, this Lease and the obligations of
Landlord hereunder.  The obligations under this Lease do not constitute personal
obligations of the individual partners, trustees or shareholders, beneficiaries
or members of Landlord, if any, and Tenant shall not seek recourse against any
of said persons or their assets. The provision contained in the foregoing
sentence is not intended to, and shall not, limit any right Tenant might
otherwise have to obtain injunctive relief against Landlord or Landlord’s
successors-in-interest, or to take any action not involving the personal
liability of Landlord (original or successor) to respond in monetary damages
from Landlord’s assets other than Landlord’s interest in the Property

21.          Indemnity.  (a)  Tenant hereby agrees to indemnify, defend and hold
harmless Landlord and its employees, officers, directors, trustees,
beneficiaries, members, partners, shareholders,

44


--------------------------------------------------------------------------------


agents, contractors, lenders and ground lessors (said persons and entities are
hereinafter collectively referred to as the “Indemnified Parties”) from and
against any and all liability, loss, cost, damage, claims, loss of rents, liens,
judgments, penalties, fines, settlement costs, investigation costs, the cost of
consultants and experts, attorneys fees, court costs and other legal expenses,
the effects of environmental contamination, the cost of environmental testing,
the removal, remediation and/or abatement of Hazardous Substances (as said term
is defined below), insurance policy deductibles and other expenses (hereinafter
collectively referred to as “Damages”) arising out of or related to an
“Indemnified Matter” (as defined below).

(b)           For purposes of this Section 21, an “Indemnified Matter” shall
mean any matter for which one or more of the Indemnified Parties incurs
liability or Damages if the liability or Damages arise out of or involve,
directly or indirectly, (i) Tenant’s or its employees’, agents’, contractors’ or
invitees’ (all of said persons or entities are hereinafter collectively referred
to as “Tenant Parties”) use or occupancy of the Premises or the Property, (ii)
any act, omission or neglect of a Tenant Party, (iii) Tenant’s failure to
perform any of its obligations under this Lease, (iv) the existence, use or
disposal of any Hazardous Substance (as defined in Section 23 below) brought on
to the Property by a Tenant Party, or (v) any other matters for which Tenant has
expressly agreed to indemnify Landlord pursuant to any other provision of this
Lease.  Tenant’s obligations hereunder shall include, but shall not be limited
to compensating the Indemnified Parties for Damages arising out of Indemnified
Matters within ten (10) days after written demand from an Indemnified Party, and
providing a defense, with counsel reasonably satisfactory to the Indemnified
Party, at Tenant’s sole expense, within thirty (30) days after written demand
from the Indemnified Party, of any claims, action or proceeding arising out of
or relating to an Indemnified Matter whether or not litigated or reduced to
judgment and whether or not well founded.

(c)           If Tenant is obligated to compensate an Indemnified Party for
Damages arising out of an Indemnified Matter, Landlord shall have the immediate
and unconditional right, but not the obligation, without notice or demand to
Tenant, to pay the damages and Tenant shall, upon thirty (30) days advance
written notice from Landlord, reimburse Landlord for the costs incurred by
Landlord.  By way of example, and not limitation, Landlord shall have the
immediate and unconditional right to cause any damages to the Common Areas,
another tenant’s premises or to any other part of the Property to be repaired
and to compensate other tenants of the Property or other persons or entities for
Damages arising out of an Indemnified Matter.  The Indemnified Parties need not
first pay any Damages to be indemnified hereunder.  Tenant’s obligations under
this Section 21 shall not be released, reduced or otherwise limited because one
or more of the Indemnified Parties are or may be actively or passively negligent
with respect to an Indemnified Matter or because an Indemnified Party is or was
partially responsible for the Damages incurred.  This indemnity is intended to
apply to the fullest extent permitted by applicable law.  Tenant’s obligations
under this Section 21 shall survive the expiration or termination of this Lease
unless specifically waived in writing by Landlord after said expiration or
termination.  In no event shall Tenant be required to indemnify and Indemnified
Party to the extent Damages are caused by the gross negligence or willful
misconduct of such party.

(d)           Subject to applicable waivers of claims and subrogation set forth
in Section 8.4, Landlord agrees to indemnify and save harmless Tenant from and
against all claims, loss, cost, damage or expense arising from any accident,
bodily or personal injury or damage

45


--------------------------------------------------------------------------------


occurring in the common areas on the Property, to the extent that such accident,
damage or injury results from a negligent act or omission on the part of
Landlord or Landlord’s agents or employees, occurring after the Commencement
Date until the end of the Term of this Lease. This indemnity and hold harmless
agreement shall include indemnity against all losses, costs, damages, expenses
and liabilities incurred during the Term of this Lease in connection with any
such claim or proceeding brought thereon, and the defense thereof, including,
without limitation, reasonable attorneys’ fees and costs at both the trial and
appellate levels.

22.          Exemption of Landlord from Liability.   Tenant hereby agrees that
Landlord shall not be liable for injury to Tenant’s business or any loss of
income therefrom or, except as may otherwise be expressly provided in this
Lease, for loss of or damage to the merchandise, tenant improvements, fixtures,
furniture, equipment, computers, files, automobiles, or other property of
Tenant, Tenant’s employees, agents, contractors or invitees, or any other person
in or about the Property. In addition, Landlord shall notincluding, but not
limited to, theft, criminal activity at the Property, bombings or bomb scares,
Hazardous Substances (as defined below), fire, steam, electricity, gas, water or
rain, flooding, breakage of pipes, sprinklers, plumbing, air conditioning or
lighting fixtures, or from any other cause, whether said damage or injury
results from conditions arising upon the Premises or upon other portions of the
Property, or from other sources or places, or from new construction or the
repair, alteration or improvement of any part of the Property.  Landlord shall
not be liable for any damages arising from any act or neglect of any employees,
agents, contractors or invitees of any other tenant, occupant or user of the
Property, nor from the failure of Landlord to enforce the provisions of the
lease of any other tenant of the Property. Except as may otherwise expressly
provided in this Lease, Tenant, as a material part of the consideration to
Landlord hereunder, hereby assumes all risk of damage to Tenant’s property or
business, in, upon or about the Property arising from any cause, except
Landlord’s negligence or the negligence of its employees or agents


23.          HAZARDOUS SUBSTANCES.

23.1        Definition and Consent.  The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity of existence, use, manufacture,
disposal, transportation, spill, release or affect, either by itself or in
combination with other materials expected to be on the Premises or the Property,
is either: (a) potentially injurious to the public health, safety or welfare,
the environment or the Premises or the Property, (b) regulated or monitored by
any governmental entity, (c) a basis for liability to any governmental entity or
third party under any federal, state or local statute or common law theory or
(d) defined as a hazardous material or substance by any federal, state or local
law or regulation.  Except for small quantities of ordinary office supplies such
as copier toner, liquid paper, glue, ink and common household cleaning
materials, Tenant shall not cause or permit any Hazardous Substance to be
brought, kept, or used in or about the Premises or the Property by Tenant, its
agents, employees, contractors or invitees.

23.2        Duty to Inform.  If Tenant or Landlord knows, or has reasonable
cause to believe, that a Hazardous Substance, or a condition involving or
resulting from same, has come to be located in, on or under or about the
Premises or the Property, Tenant or Landlord, as the

46


--------------------------------------------------------------------------------


case may be, shall promptly give written notice of such fact to the other.
Tenant shall also immediately give Landlord (upon demand) a copy of any
statement, report, notice, registration, application, permit, license, given to
or received from, any governmental authority or private party, or persons
entering or occupying the Premises, concerning the presence, spill, release,
discharge of or exposure to, any Hazardous Substance or contamination in, on or
about the Premises the Property. Landlord agrees that, on the Substantial
Completion Date, there will be no unlawful levels of Hazardous Substances in the
Premises.

23.3        Inspection; Compliance.  Landlord and Landlord’s employees, agent,
contractors and lenders shall have the right to enter the Premises at any time
in the case of an emergency, and otherwise at reasonable times and upon
reasonable notice (which need not be in writing, and which need not be given at
all in the case of any emergency), for the purpose of inspecting the condition
of the Premises and for verifying compliance by Tenant with this Section 23. 
Landlord shall have the right to employ experts and/or consultants in connection
with its examination of the Premises and with respect to the installation,
operation, use, monitoring, remediation, maintenance, or removal of any
Hazardous Substance on or from the Premises.  The costs and expenses of any such
inspections shall be paid by the party requesting same, unless a release,
discharge or contamination, caused or materially contributed to by Tenant, is
found to exist or be imminent, or unless the inspection is requested or ordered
by governmental authority as the result of any such existing or imminent
release, discharge or contamination.  In any such case, Tenant shall upon
request reimburse Landlord for the cost and expenses of such inspection.


24.          INTENTIONALLY OMITTED.

25.          Tenant Improvements.  Except for Landlord’s Work, Tenant
specifically agrees that Landlord has no obligation and has made no promises to
alter, remodel, improve, renovate, repair or decorate the Premises, the
Property, or any part thereof, or to provide any allowance for such purposes and
that, except for Landlord’s Work, no representations respecting the condition of
the Premises, Property or the Building have been made by Landlord to Tenant.


26.          SUBORDINATION AND RIGHTS OF MORTGAGEES.

26.1        Effect of Subordination.  Landlord represents to Tenant that, as of
the date hereof, no mortgage encumbers the Property. This Lease, and any option
granted hereby, upon Landlord’s written election, shall be subject and
subordinate to any ground lease, mortgage, deed of trust, or any other
hypothecation or security interest (any of the foregoing, a “Mortgage”)
hereafter made of or with respect to or placed on all or any part of the
Property and to any and all advances made on the security thereof and to all
renewals, modifications, consolidations, replacements and extensions thereof. 
If the mortgagee or holder of any such Mortgage (a “Holder”) shall elect to have
this Lease prior to the lien of its Mortgage and shall give written notice
thereof to Tenant, this Lease shall be deemed prior to such Mortgage, whether
this Lease is dated prior or subsequent to the date of said Mortgage or the date
of recording thereof. Upon request by Tenant (and at the sole cost and expense
of Tenant), Landlord shall request and use commercially reasonable efforts
(which shall not include the obligation to pay any fee or charge or to agree to
any less favorable terms or conditions in the secured indebtedness) to obtain an
agreement (a “SNDA”) executed by the Holder for the benefit, on the Holder’s
standard form

47


--------------------------------------------------------------------------------


then in use that, for so long as there exists no default beyond applicable grace
periods under this Lease by Tenant, and subject to the Holder’s reasonable and
customary exceptions and qualifications, the Holder will not, in foreclosing
against or taking possession of the Premises or otherwise exercising its rights
under such mortgage, terminate this Lease or disturb Tenant’s possession of the
Premises hereunder, or words of similar import. In the event of the foreclosure
of a Mortgage, or a deed in lieu of foreclosure of a Mortgage, or exercise of
any similar remedy by a Holder, the new owner of the Property as a result of
such exercise shall not (a) be liable for any act or omission of any prior
landlord or with respect to events occurring prior to its acquisition of title,
(b) be liable for the breach of this Lease by any prior landlord, (c) be subject
to any offsets or defenses which Tenant may have against the prior landlord, or
to any amendments to this Lease prior to such foreclosure, or (d) be liable to
Tenant for the return of its security deposit.  At the request of any such new
owner, Tenant shall attorn to such new owner.  Tenant will arrange for the
recording of the SNDA in the appropriate registry of deeds.

26.2        Execution of Documents.  Tenant agrees to execute and acknowledge
any commercially reasonable documents Landlord reasonably requests that Tenant
execute to effectuate an attornment, a subordination, or to make this Lease
granted herein prior to the lien of any Mortgage, as the case may be. Tenant’s
failure to execute such documents or propose reasonable modifications thereto
within fifteen (15) days after written demand shall constitute an Event of
Default by Tenant hereunder.

26.3        Assignment to Mortgagee.  With reference to any assignment by
Landlord of Landlord’s interest in this Lease, or the rents payable hereunder,
conditional in nature or otherwise, which assignment is made to the Holder of a
Mortgage on property which includes the Premises, Tenant agrees that the
execution thereof by Landlord, and the acceptance thereof by the Holder of such
Mortgage shall never be treated as an assumption by such Holder of any of the
obligations of Landlord hereunder unless such Holder shall, by notice sent to
Tenant, specifically otherwise elect and, except as aforesaid, such Holder shall
be treated as having assumed Landlord’s obligations hereunder only upon
foreclosure of such holder’s Mortgage and the taking of possession of the
Premises.

26.4        Sale Leaseback.  In no event shall the acquisition of Landlord’s
interest in the Property by a purchaser which, simultaneously therewith, leases
Landlord’s entire interest in the Property back to the seller thereof be treated
as an assumption, by operation of law or otherwise, of Landlord’s obligations
hereunder, but Tenant shall look solely to such seller-lessee, and its
successors from time to time in title, for performance of Landlord’s obligations
hereunder.   For all purposes, such seller-lessee, and its successors in title,
shall be the Landlord hereunder unless and until Landlord’s position shall have
been assumed by such purchaser-lessor.

26.5        Cure by Mortgagee.  The curing of any default of Landlord’s under
this Lease by any Holder shall be treated as performance by Landlord.


27.          OPTION TO EXTEND.


27.1        TENANT’S RIGHT.   PROVIDED THAT, AT THE TIME OF SUCH EXERCISE, (I)
THERE EXISTS NO EVENT OF DEFAULT ON THE PART OF TENANT UNDER THIS LEASE (NOR ANY
FAILURE BY TENANT TO MAKE ANY REQUIRED PAYMENT OR PERFORM ANY OBLIGATION, OF
WHICH FAILURE TENANT HAS RECEIVED NOTICE AND WHICH, WITH THE PASSAGE OF TIME,
WOULD CONSTITUTE AN EVENT OF DEFAULT), AND (II) TENANT THEN

48


--------------------------------------------------------------------------------



ACTUALLY OCCUPIES ALL OF THE PREMISES, AND (III) THIS LEASE IS STILL IN FULL
FORCE AND EFFECT, TENANT SHALL HAVE THE RIGHT TO EXTEND THE TERM OF THIS LEASE
FOR ONE EXTENDED TERM (THE “EXTENDED TERM”) OF FIVE (5) YEARS. THE EXTENDED TERM
SHALL COMMENCE ON THE DAY IMMEDIATELY FOLLOWING THE LAST DAY OF THE INITIAL
TERM, AND SHALL END AT 11:59 P.M. ON THAT DAY IMMEDIATELY PRECEDING THE FIFTH
ANNIVERSARY OF THE FIRST DAY OF THE EXTENDED TERM. TENANT SHALL EXERCISE SUCH
OPTION TO EXTEND BY GIVING WRITTEN NOTICE TO LANDLORD NOT LATER THAN TWELVE (12)
MONTHS PRIOR TO THE DATE ON WHICH THE INITIAL TERM ENDS.  THE GIVING OF SUCH
NOTICE BY TENANT SHALL AUTOMATICALLY AND IRREVOCABLY EXTEND THE TERM OF THIS
LEASE FOR THE EXTENDED TERM AND NO INSTRUMENT OF RENEWAL NEED BE EXECUTED.  IN
THE EVENT THAT TENANT FAILS TO GIVE SUCH NOTICE TO LANDLORD, THIS LEASE SHALL
AUTOMATICALLY TERMINATE ON THE LAST DAY OF THE INITIAL TERM, AND TENANT SHALL
HAVE NO FURTHER OPTION TO EXTEND THE TERM OF THIS LEASE, IT BEING AGREED THAT
TIME SHALL BE OF THE ESSENCE IN THE GIVING OF ANY SUCH NOTICE. THE EXTENDED TERM
SHALL BE ON ALL THE TERMS AND CONDITIONS OF THIS LEASE, EXCEPT THAT THE BASE
RENT FOR THE EXTENDED TERM SHALL BE DETERMINED PURSUANT TO SECTION 27.2 BELOW.

27.2        Rental Etc.  (a) The annual Base Rent for each year of the Extended
Term shall be an amount equal to the Fair Market Rental Value of the Premises
(exclusive of the cost of supplying Tenant electricity, if and to the extent the
same is paid separately by Tenant), established for each such year as of the
commencement of the Extended Term (the “Determination Date”). The term “Fair
Market Rental Value” shall mean the annual fixed rent that a willing tenant
would pay and a willing landlord would accept, each acting in its own best
interest and without duress, in an arms-length lease of the Premises as of the
Determination Date, and shall take into account, among other things, the
location and condition of the Premises and amenities of which Tenant has the
benefit, and any inducements then usual and customary in the leasing market in
which the Property is located (such as improvements allowances or so-called
“free rent” periods). For purposes of determining the Fair Market Rental Value,
the Tax Base Year for the Extended Term shall be the fiscal year ending June 30,
2013 and (iii) the Operating Expense Base Year for the Extended Term shall be
calendar year 2012. If Landlord and Tenant shall fail to agree upon the Fair
Market Rental Value within six (6) months before the Determination Date, then
Landlord and Tenant each shall give notice (the “Determination Notice”) to the
other setting forth their respective determinations of the Fair Market Rental
Value, and, subject to the provisions of paragraph (b) below, either party may
apply to the American Arbitration Association or any successor thereto for the
designation of an arbitrator satisfactory to both parties to render a final
determination of the Fair Market Rental Value. The fair market rental value
shall be determined by arbitration in accordance with the commercial arbitration
rules of the American Arbitration Association, except that there shall be only
one arbitrator, who shall have had at least ten (10) years’ experience as a real
estate broker or appraiser in the greater Route 128/Route 2 area. The arbitrator
shall conduct such hearings and investigations as the arbitrator shall deem
appropriate and shall, within thirty (30) days after having been appointed,
choose one of the determinations set forth in either Landlord’s or Tenant’s
Determination Notice, and that choice by the arbitrator shall be binding upon
Landlord and Tenant. Each party shall pay its own counsel fees and expenses, if
any, in connection with any arbitration under this paragraph (a), and the
parties shall share equally all other expenses and fees of any such arbitration.
The determination rendered in accordance with the provisions of this paragraph
(a) shall be final and binding in fixing the Fair Market Rental Value. The
arbitrator shall not have the power to add to, modify, or change any of the
provisions of this Lease.

49


--------------------------------------------------------------------------------


(b)           In the event that the determination of the Fair Market Rental
Value set forth in the Landlord’s and Tenant’s Determination Notices shall
differ by less than five percent (5%) per square foot of Premises Rentable Area
per annum for each year for which the same is being determined, then the Fair
Market Rental Value shall not be determined by arbitration, but shall instead be
set by taking the average of the determinations set forth in Landlord’s and
Tenant’s Determination Notices. Only if the determinations set forth in
Landlord’s and Tenant’s Determination Notices shall differ by more than five
percent (5%) per square foot of Premises Rentable area per annum for any year
for which the same is being determined shall the actual determination of Fair
Market Rental Value be made by an arbitrator as set forth in paragraph (a)
above.

(c)           If for any reason the Fair Market Rental Value shall not have been
determined prior to the Determination Date, then, until the Fair Market Rental
Value and, accordingly, the Base Rent, shall have been finally determined,
Tenant shall continue to pay Base Rent at the rate in effect as of the last day
of the initial Term. Upon final determination of the Fair Market Rental Value,
an appropriate adjustment to the Base Rent theretofore paid by Tenant from and
after the Determination Date shall be made reflecting such final determination,
and Landlord or Tenant, as the case may be, shall promptly credit or pay,
respectively, to the other any overpayment of deficiency, as the case may be, in
the payment of Base Rent from the Determination Date to the date of such final
determination.

28.          Landlord Reservations.  Landlord shall have the right: (a) to
change the name and address of the Property or Building upon not less than
ninety (90) days prior written notice; (b) to permit any tenant the exclusive
right to conduct any business as long as such exclusive right does not conflict
with any rights expressly given herein; and (c) to place signs, notices or
displays upon the roof, interior, exterior or Common Areas of the Building or
the Property.  Tenant shall not use a representation (photographic or otherwise)
of the Building in connection with Tenant’s business or suffer or permit anyone,
except in an emergency, to go upon the roof of the Building. Landlord reserves
the right to use the exterior walls of the Premises, and the area beneath,
adjacent to and above the Premises together with the right to install, use,
maintain and replace equipment, machinery, pipes, conduits and wiring through
the Premises, which serve other parts of the Property, provided that Landlord’s
use does not unreasonably interfere with Tenant’s use of the Premises, including
Tenant’s rights with respect to signage under Section 47.

29.          Changes to Property.  Landlord shall have the right, in Landlord’s
sole discretion, from time to time, to make changes to the size, shape,
location, number and extent of the improvements comprising the Property
(hereinafter referred to as “Changes”) including, but not limited to, the
Building interior and exterior, the Common Areas, elevators, escalators,
restrooms, HVAC, electrical systems, communication systems, fire protection and
detection systems, plumbing systems, security systems, parking control systems,
driveways, entrances, parking spaces, parking areas and landscaped areas.  In
connection with the Changes, Landlord may, among other things, erect scaffolding
or other necessary structures at the Building, limit or eliminate access to
portions of the Building or Property, including portions of the Common Areas, or
perform work in the Building, which work may create noise, dust or leave debris
in the Building.  Tenant hereby agrees that such Changes and Landlord’s actions
in connection with such Changes shall in no way constitute a constructive
eviction of Tenant or entitle Tenant to any abatement of rent.  Landlord shall
have no responsibility or for any reason be liable to Tenant for

50


--------------------------------------------------------------------------------


any direct or indirect injury to or interference with Tenant’s business arising
from the Changes, nor shall Tenant be entitled to any compensation or damages
from Landlord for any inconvenience or annoyance occasioned by such Changes or
Landlord’s actions in connection with such Changes.  Landlord shall use
commercially reasonable efforts to minimize interference with the conduct of
Tenant’s business in connection with any of the foregoing.

30.          Intentionally Omitted.

31.          Holding Over.  If Tenant remains in possession of the Premises or
any part thereof after the expiration or earlier termination of the Term hereof,
such occupancy shall be a tenancy from month to month upon all the terms and
conditions of this Lease pertaining to the obligations of Tenant, except that
the Base Rent payable with respect to the first thirty (30) days shall be one
hundred fifty percent (150%) of the Base Rent payable immediately preceding the
Expiration Date of this Lease, and all Options, if any, shall be deemed
terminated and be of no further effect.  If Tenant remains in possession of the
Premises or any part thereof for more than thirty (30) days after the expiration
of the Term hereof, Tenant may, at Landlord’s option, be treated as a tenant at
sufferance or a trespasser, and Tenant shall be liable to Landlord for use and
occupancy charges equal to the greater of (a) two hundred percent (200%) of the
Base Rent payable immediately preceding the Expiration Date of this Lease or (b)
the fair market Base Rent for the Premises as of the date Tenant holds over,
plus all other amounts otherwise payable by Tenant under this Lease as though it
continued in effect.  Nothing contained herein shall be construed to constitute
Landlord’s consent to Tenant holding over at the expiration or earlier
termination of the Lease term or to give Tenant the right to hold over after the
expiration or earlier termination of the Lease Term.  Tenant hereby agrees to
indemnify, hold harmless and defend Landlord from any cost, loss, claim or
liability (including attorneys’ fees) Landlord may incur as a result of Tenant’s
failure to surrender possession of the Premises to Landlord upon the termination
of this Lease.


32.          LANDLORD’S ACCESS.

32.1        Access.  Landlord and Landlord’s agents, contractors and employees
shall have the right to enter the Premises at reasonable times and on reasonable
advance notice (which need not be in writing, and which need not be given at all
in the case of an emergency) for the purpose of inspecting the Premises,
performing any services required of Landlord, showing the Premises to
prospective purchasers, lenders, or (during the last twelve (12) months of the
Term) tenants, or for undertaking safety measures and making alterations,
repairs, improvements or additions to the Premises or to the Building.  In the
event of an emergency, Landlord may gain access to the Premises by any
reasonable means, and Landlord shall not be liable to Tenant for damage to the
Premises or to Tenant’s property resulting from such access. Landlord may at any
time place on or about the Building for sale or for lease signs and Landlord may
at any time during the last ninety (90) days of the term hereof place on or
about the Premises for lease signs.  Landlord shall use commercially reasonable
efforts to minimize interference with the conduct of Tenant’s business in
connection with any of the foregoing.

32.2        Keys.  Landlord shall have the right to retain keys and electric
codes or card keys to the locks, card key access systems and other security
systems on the entry doors to the Premises and all interior doors at the
Premises.  At Landlord’s option, Landlord may require

51


--------------------------------------------------------------------------------


Tenant to obtain all keys to door locks at the Premises from Landlord’s
engineering staff or Landlord’s locksmith and to only use Landlord’s engineering
staff or Landlord’s locksmith to change locks at the Premises.  Tenant shall pay
Landlord’s or its locksmith’s standard charge for all keys and other services
obtained from Landlord’s engineering staff or locksmith.

33.          Security Measures.  Tenant hereby acknowledges that Landlord shall
have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Property, and Landlord shall
have no liability to Tenant due to its failure to provide such services.  Tenant
assumes all responsibility for the protection of Tenant, its agents, employees,
contractors and invitees and the property of Tenant and of Tenant’s agents,
employees, contractors and invitees from acts of third parties.  Nothing herein
contained shall prevent Landlord, at Landlord’s sole option, from implementing
security measures for the Property or any part thereof, in which event Tenant
shall participate in such security measures and the cost thereof shall be
included within the definition of Operating Expenses, and Landlord shall have no
liability to Tenant or its agents, employees, contractors and invitees arising
out of Landlord’s negligent provision of security measures.  Landlord shall have
the right, but not the obligation, to require all persons entering or leaving
the Property to identify themselves to a security guard and to reasonably
establish that such person should be permitted access to the Property.

34.          Easements.  Landlord reserves to itself the right, from time to
time, to grant such easements, rights and dedications that Landlord deems
necessary or desirable, and to cause the recordation of parcel maps and
restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Tenant.  Tenant shall sign (or propose reasonable modifications) any of the
aforementioned documents within fifteen (15) days after Landlord’s request and
Tenant’s failure to do so shall constitute a material default by Tenant.  The
obstruction of Tenant’s view, air, or light by any structure erected in the
vicinity of the Building, whether by Landlord or third parties, shall in no way
affect this Lease or impose any liability upon Landlord.

35.          Transportation Management.  Tenant shall fully comply at its sole
expense with all present or future programs implemented or required by any
governmental or quasi-governmental entity, such as but not limited to the 128
Business Council or LEXPRESS, to manage parking, transportation, air pollution,
or traffic in and around the Property or the metropolitan area in which the
Property is located.

36.          Severability.  The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction shall in no way affect the
validity of any other provision hereof.

37.          Time of Essence.  Time is of the essence with respect to each of
the obligations to be performed by Tenant under this Lease.

38.          Definition of Additional Rent.  All monetary obligations of Tenant
to Landlord under the terms of this Lease, including, but not limited to, Base
Rent, Tenant’s Share of Operating Expenses and Tenant’s Share of Real Property
Tax increases, shall be deemed to be rent.

39.          Incorporation of Prior Agreements.  This Lease and the attachments
listed in Section 1.17 contain all agreements of the parties with respect to the
lease of the Premises and

52


--------------------------------------------------------------------------------


any other matter mentioned herein.  No prior or contemporaneous agreement or
understanding pertaining to any such matter shall be effective. Except as
otherwise stated in this Lease, Tenant hereby acknowledges that no real estate
broker nor Landlord or any employee or agents of any of said persons has made
any oral or written warranties or representations to Tenant concerning the
condition or use by Tenant of the Premises or the Property or concerning any
other matter addressed by this Lease.

 

53


--------------------------------------------------------------------------------


 

40.          Amendments.  This Lease may be modified in writing only, signed by
the parties in interest at the time of the modification.

41.          Notices.  All notices required or permitted by this Lease shall be
in writing and may be delivered (a) in person (by hand, by messenger or by
courier service), (b) by U.S. Postal Service certified mail, return receipt
requested, or (c) by U.S. Postal Service Express Mail, Federal Express or other
nationally recognized overnight courier, and shall be deemed sufficiently given
if served in a manner specified in this Section 41.  The addresses set forth in
Section 1.22 of this Lease shall be the address of each party for notice
purposes, provided that in any case a notice permitted or required hereunder,
including without limitation any notice to pay rent or quit or similar notice,
shall be deemed personally delivered to Tenant on the date the notice is
personally delivered to any employee of Tenant at the Premises. Landlord or
Tenant may by written notice to the other specify a different address for notice
purposes.  A copy of all notices required or permitted to be given to either
party hereunder shall be concurrently transmitted to such party or parties at
such addresses as such other party may from time to time hereinafter designate
by written notice to the other party.  Any notice sent by certified mail, return
receipt requested, shall be deemed given three (3) days after deposited with the
U.S. Postal Service.  Notices delivered by U.S. Express Mail, Federal Express or
other nationally recognized courier shall be deemed given on the date delivered
by the carrier or the date delivery is refused at the appropriate party’s
address for notice purposes.  If notice is received on Saturday, Sunday or a
legal holiday, it shall be deemed received on the next business day.  Nothing
contained herein shall be construed to limit Landlord’s right to serve any
notice to pay rent or quit or similar notice by any method permitted by
applicable law, and any such notice shall be effective if served in accordance
with any method permitted by applicable law whether or not the requirements of
this Section 41 have been met.

42.          Waivers.  No waiver by Landlord of any provision hereof shall be
deemed a waiver of any other provision hereof or of any subsequent breach by
Tenant of the same or any other provision. Landlord’s consent to, or approval
of, any act shall not be deemed to render unnecessary the obtaining of
Landlord’s consent to or approval of any subsequent act by Tenant.  The
acceptance of rent hereunder by Landlord shall not be a waiver of any preceding
breach by Tenant of any provision hereof, other than the failure of Tenant to
pay the particular rent so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such rent.  No acceptance by
Landlord of partial payment of any sum due from Tenant shall be deemed a waiver
by Landlord of its right to receive the full amount due, nor shall any
endorsement or statement on any check or accompanying letter from Tenant be
deemed an accord and satisfaction.  Tenant hereby waives for Tenant and all
those claiming under Tenant all rights now or hereafter existing to redeem by
order or judgment of any court or by legal process or writ, Tenant’s right of
occupancy of the Premises after any termination of this Lease or to otherwise
obtain relief from the forfeiture or termination of the Lease.

43.          Covenants. This Lease shall be construed as though Landlord’s
covenants contained herein are independent and not dependent and, to the extent
permitted by applicable law, Tenant hereby waives the benefit of any statute or
other law to the contrary. Tenant agrees that Tenant shall not have any right to
terminate this Lease on account of any default or breach by Landlord of its
obligations hereunder, and that Tenant’s remedies in the case of such a default
or breach

54


--------------------------------------------------------------------------------


shall be limited to an action against Landlord for damages. All provisions of
this Lease to be observed or performed by Tenant are both covenants and
conditions.


44.          BINDING EFFECT; CHOICE OF LAW

Subject to any provision hereof restricting assignment or subletting by Tenant,
this Lease shall bind the parties, their heirs, personal representatives,
successors and assigns.  This Lease shall be governed by the laws of the state
in which the Property is located and any litigation concerning this Lease
between the parties hereto shall be initiated in the county in which the
Property is located.

45.          Attorneys’ Fees.  If Landlord or Tenant brings an action to enforce
the terms hereof or declare rights hereunder, the prevailing party in any such
action, or appeal thereon, shall be entitled to its reasonable attorneys’ fees
and court costs to be paid by the losing party as fixed by the court in the same
or separate suit, and whether or not such action is pursued to decision or
judgment.  The attorneys’ fee award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys’ fees
and court costs reasonably incurred in good faith.  Landlord shall be entitled
to reasonable attorneys’ fees and all other costs and expenses incurred in the
preparation and service of notices of default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such default. Landlord and Tenant agree that attorneys’ fees incurred with
respect to defaults and bankruptcy are actual pecuniary losses within the
meaning of Section 365(b)(1)(B) of the Bankruptcy Code or any successor statute.

46.          Auctions.  Tenant shall not conduct, nor permit to be conducted,
either voluntarily or involuntarily, any auction upon the Premises or the Common
Areas.  The holding of any auction on the Premises or Common Areas in violation
of this Section 46 shall constitute a material default hereunder.

47.          Signs.  Tenant shall not place any sign upon the Premises
(including on the inside or the outside of the doors or windows of the Premises)
or the Building without Landlord’s prior written consent, which may be given or
withheld in Landlord’s sole discretion.  Landlord shall have the right to place
any sign it deems appropriate on any portion of the Building or the Property
except the interior of the Premises.  Any sign Landlord permits Tenant to place
upon the Premises shall be maintained by Tenant, at Tenant’s sole expense.
 Landlord shall include Tenant’s name in the Building’s directories (main lobby
and third floor elevator lobby) at Landlord’s expense, and the cost of any
subsequent modifications thereto shall be paid for by .

48.          Merger.  The voluntary or other surrender of this Lease by Tenant,
or a mutual cancellation thereof, or a termination by Landlord, shall not result
in the merger of Landlord’s and Tenant’s estates, and shall, at the option of
Landlord, terminate all or any existing subtenancies or may, at the option of
Landlord, operate as an assignment to Landlord of any or all of such
subtenancies.

55


--------------------------------------------------------------------------------


49.          Quiet Possession.  Provided there is no Event of Default hereunder,
and subject to the rights of any lender (and in that regard subject to Section
26), Tenant shall have quiet possession of the Premises for the entire Term
hereof, subject to all of the provisions of this Lease.

50.          Authority.  Each party represents and warrants to the other that
the individual executing and delivering this Lease is duly authorized to execute
and deliver this Lease on behalf of said party, that said party is duly
authorized to enter into this Lease, and that this Lease is enforceable against
said party in accordance with its terms.

51.          Conflict.  Except as otherwise provided herein to the contrary, any
conflict between the printed provisions, exhibits, addenda or riders of this
Lease and the typewritten or handwritten provisions, if any, shall be controlled
by the typewritten or handwritten provisions.

52.          Multiple Parties.  If more than one person or entity is named as
Tenant herein, the obligations of Tenant shall be the joint and several
responsibilities of all persons or entities named herein as Tenant.  Service of
a notice in accordance with Section 41 on one Tenant shall be deemed service of
notice on all Tenants.

53.          Interpretation.  This Lease shall be interpreted as if it was
prepared by both parties and ambiguities shall not be resolved in favor of
Tenant because all or a portion of this Lease was prepared by Landlord.  The
captions contained in this Lease are for convenience only and shall not be
deemed to limit or alter the meaning of this Lease.  As used in this Lease the
words tenant and landlord include the plural as well as the singular.  Words
used in the neuter gender include the masculine and feminine gender.

54.          Prohibition Against Recording.  Neither this Lease, nor any
memorandum, affidavit or other writing with respect thereto, shall be recorded
by Tenant or by anyone acting through, under or on behalf of Tenant.  Either
Landlord or Tenant shall have the right to record a notice of this Lease, and
the other party shall execute, acknowledge and deliver to the party requesting
same for recording any such notice within thirty (30) following request. The
form of any such notice shall be reasonably acceptable to counsel for each
party.

55.          Relationship of Parties.  Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

56.          Rules and Regulations.  Tenant agrees to abide by and conform to
the Rules and to cause its employees, suppliers, customers and invitees to so
abide and conform.  Landlord shall have the right, from time to time, to modify,
amend and enforce the Rules in a non-discriminatory manner. Landlord shall not
be responsible to Tenant for the failure of other persons including, but not
limited to, other tenants, their agents, employees and invitees to comply with
the Rules.

57.          Right to Lease.  Landlord reserves the absolute right to effect
such other tenancies in the Building or the Property as Landlord in its sole
discretion shall determine, and Tenant is not relying on any representation that
any specific tenant or number of tenants will occupy the Building or the
Property.

56


--------------------------------------------------------------------------------


58.          Intentionally Omitted.

59.          Intentionally Omitted.

60.          Attachments.  The items listed in Section 1.21 are a part of this
Lease and are incorporated herein by this reference.

61.          Costs Related to Tenant Requests.  To the extent that the proper
evaluation of, and/or response to, any request by Tenant reasonably requires
professional advice or input, and if Landlord in fact seeks such professional
advice, Tenant shall (except as may otherwise be provided in this Lease)
reimburse Landlord promptly upon request for the actual and reasonable
out-of-pocket costs and expenses incurred by Landlord as a result of any Tenant
request, including, for example, legal fees and expenses incurred to review an
assignment or subletting request or architectural and engineering fees incurred
to review a proposed alteration by Tenant.

62.          Confidentiality.  Tenant acknowledges and agrees that the terms of
this Lease are confidential and constitute propriety information of Landlord. 
Disclosure of the terms hereof could adversely affect the ability of Landlord to
negotiate other leases with respect to the Building and may impair Landlord’s
relationship with other tenants of the Building. Except to the extent required
by any applicable statutes, rules, regulations, including, but not limited to,
any filings required by the Securities and Exchange Commission, the National
Association of Securities Dealers or any regulatory body, or in connection with
any legal action or as requested by its auditors, Tenant agrees that it and its
partners, officers, directors, employees, brokers, and attorneys, if any, shall
not disclose the terms and conditions of this Lease to any other person or
entity without the prior written consent of Landlord which may be given or
withheld by Landlord, in Landlord’s sole discretion.  It is understood and
agreed that damages alone would be an inadequate remedy for the breach of this
provision by Tenant, and Landlord shall also have the right to seek specific
performance of this provision and to seek injunctive relief to prevent its
breach or continued breach.

63.          Waiver Of Jury Trial.  LANDLORD AND TENANT HEREBY WAIVE THEIR
RESPECTIVE RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR
CROSS-COMPLAINT IN ANY ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER
LANDLORD AGAINST TENANT OR TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF
INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION, EMERGENCY OR OTHERWISE, NOW OR HEREAFTER IN EFFECT.  LANDLORD AND
TENANT ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND
EACH TERM AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW
THEIR INFORMED AND VOLUNTARY CONSENT THERETO.  THE PARTIES HEREBY AGREE THAT, AT
THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY
REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND TENANT WITH
RESPECT TO THE PREMISES.  TENANT ACKNOWLEDGES THAT IT HAS BEEN GIVEN THE
OPPORTUNITY TO

57


--------------------------------------------------------------------------------


HAVE THIS LEASE REVIEWED BY ITS LEGAL COUNSEL PRIOR TO ITS EXECUTION.
PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD’S AGENT AND SUBMISSION OF SAME
TO TENANT SHALL NOT BE DEEMED AN OFFER BY LANDLORD TO LEASE THE PREMISES TO
TENANT OR THE GRANT OF AN OPTION TO TENANT TO LEASE THE PREMISES.  THIS LEASE
SHALL BECOME BINDING UPON LANDLORD ONLY WHEN FULLY EXECUTED BY BOTH PARTIES AND
WHEN LANDLORD HAS DELIVERED A FULLY EXECUTED ORIGINAL OF THIS LEASE TO TENANT.

64.          Access To Premises.  Tenant shall have access to the Premises 24
hours a day, 7 days per week, but such access shall always be subject to
reasonable rules and regulations from time to time established for the Building
by Landlord (and shall be subject to interruption due to causes beyond
Landlord’s reasonable control).

Balance of Page Intentionally Left Blank

58


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have hereunto se their hands and seals as of
the date first above written.

 

LANDLORD

 

 

 

 

 

The Realty Associates Fund VI, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

Realty Associates Fund VI LLC,

 

 

 

a Massachusetts limited liability company,

 

 

 

general partner

 

 

 

 

By:

Realty Associates Advisors LLC, a Delaware

 

 

 

limited liability company, Manager

 

 

 

 

 

By:

Realty Associates Advisors Trust, a

 

 

 

 

Massachusetts business trust, sole member

 

 

 

 

 

 

 

By:

/s/ James P. Raisides

 

 

 

 

Name: James P. Raisides

 

 

 

Title: Sr. Vice President

 

 

 

 

 

 

 

By:

Realty Associates Fund VI Texas Corporation,

 

 

 

a Texas corporation, general partner

 

 

 

 

 

 

 

 

By:

/s/ James P. Raisides

 

 

 

 

Name: James P. Raisides

 

 

 

Title: Sr. Vice President

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

NITROMED, INC.

 

 

 

 

 

By:

/s/ Kenneth M. Bate

 

 

 

Name: Kenneth M. Bate

 

 

Title: President and CEO

 

 

 

 

 

By:

/s/ James G. Ham, III

 

 

 

Name: James G. Ham, III

 

 

Title: Vice President, CFO, Treasurer and Secretary

 

59


--------------------------------------------------------------------------------


IF TENANT IS A CORPORATION, TRUST, LIMITED PARTNERSHIP OR LIMITED LIABILITY
COMPANY, A SECRETARY’S, CLERK’S, TRUSTEE’S, GENERAL PARTNER’S OR MANAGING
MEMBER’S CERTIFICATE OF THE AUTHORITY AND THE INCUMBENCY OF THE PERSON SIGNING
ON BEHALF OF TENANT SHALL BE ATTACHED.

 

60


--------------------------------------------------------------------------------


 

EXHIBIT A

LAYOUT PLAN

[g57832ke09i001.gif]

61


--------------------------------------------------------------------------------


EXHIBIT A-1

WORK LETTER

45 Hayden Avenue
Lexington MA
 - Nitromed — Work Letter -


FEBRUARY 9, 2007

I. General Requirements

 

 

 

ADA

All architectural and engineering will conform to the requirements of ADAAG. All
new construction and renovations shall comply to with the Americans with
Disabilities Act.

 

 

Building Codes

All new construction and renovations shall be built in full compliance with all
city regulation, the city zoning ordinance and state building codes. The
contractor shall obtain and pay for all applicable permits including building
and occupancy permits.

 

 

Substitutions

The information given here is intended to provide minimum quality levels for
construction standards. Substitutions will be entertained but must be approved
in writing by the owner’s architect and agent

 

 

Existing Conditions

Where improvements as planned to modify an existing space, the existing
condition shall not fall below the standard described in this document.

 

 

Electric Meters

Tenant must connect all power sources to meters supplied by Landlord

 

 

II. Doors, Frames & Hardware

 

 

Main Tenant

 

Entrance Doors

Main tenant entrance door shall be 3’-0” wide x 8’-0” high, 1-3/4” thick, rail &
stile, natural finished wood door with glass panel and adjacent natural finished
wood framed sidelight to match existing. Hardware will include 2 pairs of butt
hinges, one lever action lock set, one floor stop & one closer.

Additional Tenant

 

Entrance Doors

Additional entrance doors will be 3’-0” x 7’-0”, natural finished wood, solid
core, 1 3¤4” thick, to match existing conditions and finished with two coats
clear polyurethane. Door frames will be natural finish wood to match existing.
Hardware will include 2 pairs of butt hinges, one lever action lock set, one
floor stop, and one closer. Entrance doors will be provided in sufficient
quantity to meet local code requirements.

 

62


--------------------------------------------------------------------------------


 

Interior Doors

Interior doors will be 3’-0” x 7’-0”, natural finish wood, solid core, 1 3¤4”
thick, stained to match existing conditions and finished with two coats of
polyurethane. Door frames will be hollow metal (unless otherwise noted) to match
existing. Hardware will include 1-1/2 pairs of butt hinges, one lever action
passage latch set and one floor stop.

 

 

 

Door finish to match - HALCON Light Beech - BE10S5

 

 

Sidelights

All offices will have sidelights. Sidelights will be 2’-0” x 7’-0” with hollow
metal frames painted to match door frames.

 

 

Door Hardware

All door hardware shall be US26D brushed chrome finish.

 

 

 

All pairs and uneven pairs shall receive concealed manual flush bolts at top and
bottom of inactive leaf.

 

 

 

Passage Latch Set:

 

“Schlage” Series “D” Athens

 

Model: Passage #D10S

 

 

 

Lock Set:

 

“Schlage” Series “D” Athens

 

Model: Lock #D73P

 

 

 

Store Room Lock Set:

 

“Schlage” Series “D” Athens

 

Model: Lock #D80PD

 

 

 

Dummy Trim:

 

“Schlage” Series “D” Athens

 

Model: #D170

 

 

 

Stops:

 

“Ives” #436 Floor Stop

 

 

 

Hinges:

 

“Hagar”

 

Number pairs per leaf varies, see door descriptions

 

 

Door Closures

All closures shall be US26D brushed chrome finish.

 

 

 

Tenant wood doors: LCN 4041

 

 

III. Partitions

 

 

 

Note: Partition thicknesses vary. Verify in field.

 

63


--------------------------------------------------------------------------------


 

Typical Partition

Partitions will be 3-5/8” metal studs, 16” o.c. with one layer of 5/8” gypsum
board on each side. Partition will extend from floor to 6” above acoustical tile
ceiling. (Studs need only extend to 6” above ceiling).

 

 

 

Partitions will be 2-1/2” metal studs, 16” o.c. with one layer of 5/8” gypsum
board on each side. Partition will extend from floor to 6” above acoustical tile
ceiling. (Studs need only extend to 6” above ceiling).

 

 

Demising Partition

Demising partition will be 3-5/8” metal studs, 16” o.c. with one layer of 5/8”
type X gypsum board on each side, sound batt insulation. Wall will extend to
deck of floor above.

 

 

 

Demising partition will be 2-1/2” metal studs, 16” o.c. with one layer of 5/8”
type X gypsum board on each side, sound batt insulation. Wall will extend to
deck of floor above.

 

 

Covebase

All partitions will have a vinyl base, 4” high, color selection to be from
building standard. Straight base at carpet, cove base at VCT. Johnsonite 1/8”
vinyl base — Color — 44 — Dark Brown

 

 

IV. Ceilings

 

 

 

Tenant Area

 

Tile and Grid

Shall be 24” x 24” lay-in mineral acoustical tile “Armstrong”, Model 2195, white
tile, with angled tegular edge, to match existing, on an exposed 15/16” grid “T”
white suspension system.

 

 

 

Ceiling heights will be: 9’-4”

 

 

V. Floor

 

 

 

Tenant Area

 

 

 

Carpeting

Tenant will have its choice of “Bigelow” carpeting. All carpet shall be directly
glued down and min. 28 oz. (bldg. standard).

 

 

 

Field Carpet - Bigelow - Grid works W024 - color 3779 Wrought Iron - 32 oz. per
sq yd

 

Accent Border - Spectrum III 36 BC112 - color 7979 Ebony - 36 oz. per sq yd

 

64


--------------------------------------------------------------------------------


 

Tile

Shall be 12” x 12”standard vinyl composition to be installed only in kitchen
area, mail room and computer server rooms. Tile shall be Armstrong Imperial
Texture Standard Excelon — Color —Polar White - 51941 w/ 20% random accent tile
Shadow Blue - 51807

 

 

VI. Painting and Wallcovering

 

Painting

All wall surfaces shall receive two coats of “Benjamin Moore” (or equal) pearl
finish latex paint. Color selection will be tenant’s discretion with not more
than one color per room. All metal door frames shall receive two coats of
semi-gloss latex.

 

 

VII. Specialties

 

 

 

Window Coverings

Vertical “Laserlite” blinds shall be installed at exterior windows throughout
the tenant area. Blinds will be uniform in color throughout the building.

 

 

 

Track: “Laserlite” V-3000, color: clear anodized aluminum

 

 

 

Louvers: 3-1/2” wide perforated PVC, color: to match existing

 

 

Signage

Company name in white vinyl lettering, reverse cut. No logos are allowed.

 

 

Movable Partition

Movable partition of approximately 16’-3” x 9’high to be provided in split
conference room. Hufcor or equal.

 

 

VIII. Lighting

 

 

 

Tenant Area

 

 

 

Lighting

“Lightolier” #DPA2G18LP332 or equal. Low brightness, 2’x4’, 18- cell, three tube
parabolic fixtures.

 

 

 

“Lightolier” Paralyte #PLA2G9LP3U4OC or equal. Low brightness, 2’x2’, 9- cell,
two-tube (“U”) parabolic fixtures.

 

 

 

“Lightolier” or equal fluorescent downlight fixtures to match existing.

 

 

IX. Fire Protection

 

 

 

Sprinklers

A complete fire protection sprinkler system using exposed chrome ring,
semi-recessed sprinkler heads, manufactured by Reliable, will be provided to
protect normal office use. Additional fire protection for special uses will be
provided at tenant’s request. Tenant should advise its architect that sprinkler
heads have already been installed. Relocation or additional heads will be at
tenant’s expense.

 

65


--------------------------------------------------------------------------------


 

Fire Extinguishers

“Larsen’s” or equal semi-recessed fire extinguisher white, full glass cabinets
to match existing.

 

 

Smoke Detectors

Smoke detectors shall be installed to meet all local, state, & federal codes.

 

 

Horn Strobes

Horn Strobes shall be installed to meet all local, state, & federal codes.

 

 

Exit Signage

“Cooper” Sure-Lites or equal. Exit signage shall be installed to meet all local,
state, & federal codes.

 

 

X. Electrical Service

 

 

 

Electrical Outlets

One duplex outlet will be provided for each 100 square feet of usable area.
Outlets shall be ivory on ivory in all public spaces, and ivory on ivory in all
tenant spaces.

 

 

XI. HVAC

 

 

 

HVAC System

A zoned variable air volume HVAC system will be provided including distribution
duct work, diffusers, return air grilles and thermostatic controls for a normal
office layout. The perimeter boxes in the building are also fan powered
induction type with heating hot water coils. Relocation of VAV boxes or creation
of additional for specialty areas will not be allowed.

 

 

 

The building is equipped with a “Johnson” pneumatic automatic temperature
control system.

 

 

 

If areas such as computer rooms, copier rooms, telephone/network rooms, or
cafeterias require special cooling equipment, stand-alone units will be provided
at the tenant’s expense.

 

 

Zones

Exterior: 12-15’ x 40-60’ (diffusers every other window and approx. 14 zones per
floor) Linear diffusers are standard

Corners:

Separate Zones

Interior:

1500-2000 SF (Approx. 12 zones per floor)

Conference Rooms:

Separate zone recommended

Returns & Diffusers

All HVAC returns & diffusers shall match existing. Returns & diffusers shall be
2’x2’. Provide 4’ linear diffusers at exterior window line.

 

66


--------------------------------------------------------------------------------


EXHIBIT A-2
Temporary Premises

[g57832ke09i002.jpg]

67


--------------------------------------------------------------------------------


 

EXHIBIT B

VERIFICATION LETTER

                      , 200  

[Name of Contact]

[Name of Tenant]

RE:          [Name of Tenant]

[Premises Rentable Area and Floor]

Dear [Name of Contact]:

Reference is made to that certain Lease, dated as of            , 200  , between
THE REALTY ASSOCIATES FUND VI, L/P/, as Landlord and NitroMed, Inc. as Tenant,
with respect to approximately 19,815 square feet of space on the third floor of
45-55 Hayden Avenue, Lexington, Massachusetts. In accordance with Section 3.1 of
the Lease, this is to confirm that the Commencement Date of the Term of such
Lease occurred on            , and that the Term of such Lease shall expire on
           , 200  , subject to Tenant’s Option to Extend set forth in Section 27
of the Lease. If the foregoing is in accordance with your understanding, would
you kindly execute this letter in the space provided below, and return the same
to us for execution by Landlord, whereupon it will become a binding agreement
between us.

Very truly yours,

By:

 

 

Name:

 

Title:

 

 

Accepted and Agreed:

 

 

 

[Name of Tenant]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

68


--------------------------------------------------------------------------------


EXHIBIT C

RULES AND REGULATIONS

GENERAL RULES

Tenant shall faithfully observe and comply with the following Rules and
Regulations. In the event of any irreconcilable conflict between these Rules and
Regulations, on the one hand, and the Lease, on the other, the terms and
conditions of the Lease shall prevail and control.

1.             Tenant shall not alter any locks or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.  Tenant shall bear the cost of any lock changes or
repairs required by Tenant. Keys required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord.

2.             All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises. Tenant shall assume
any and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.

3.             Landlord reserves the right to close and keep locked all entrance
and exit doors of the Building except during the Building’s normal hours of
business as defined in Section 11.4 of the Lease.  Tenant, its employees and
agents must be sure that the doors to the Building are securely closed and
locked when leaving the Premises if it is after the normal hours of business of
the Building.  Tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register.  Access to the Building or the Property may be
refused unless the person seeking access has proper identification or has a
previously received authorization for access to the Building or the Property. 
Landlord and its agents shall in no case be liable for damages for any error
with regard to the admission to or exclusion from the Building or the Property
of any person.  In case of invasion, mob, riot, public excitement, or other
commotion, Landlord reserves the right to prevent or limit access to the
Building or the Property during the continuance thereof by any means it deems
appropriate for the safety and protection of life and property, subject to the
applicable provisions of this Lease.

4.             Landlord reserves the right, in Landlord’s commercially
reasonable discretion, to close or limit access to the Building, the Property
and/or the Premises, from time to time, due to the failure of utilities, due to
damage to the Building, the Property and/or the Premises, to ensure the safety
of persons or property or due to government order or directive, and Tenant
agrees to comply with any such decision by Landlord.  If Landlord closes or
limits access to the Building, the Property and/or the Premises for the reasons
described above, Landlord’s actions shall not constitute a breach of the Lease.

5.             No furniture, freight or equipment of any kind shall be brought
into the Building without Landlord’s prior authorization, which shall not be
unreasonably withheld, delayed or conditioned.  All moving activity into or out
of the Building shall be scheduled with Landlord

69


--------------------------------------------------------------------------------


and done only at such time and in such manner as Landlord reasonably
designates.  Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building.  Safes
and other heavy objects shall, if considered reasonably necessary by Landlord,
stand on supports of such thickness as is necessary to properly distribute the
weight, and Tenant shall be solely responsible for the cost of installing all
supports.  Except as may be expressly provided in the Lease, (i) Landlord will
not be responsible for loss of or damage to any such safe or property in any
case, and (ii) any damage to any part of the Building or the Property, its
contents, occupants or visitors by moving or maintaining any such safe or other
property shall be the sole responsibility and expense of Tenant.

6.             The requirements of Tenant will be attended to only upon
application at the management office for the Building or at such office location
designated by Landlord.  Tenant shall not ask employees of Landlord to do
anything outside their regular duties without special authorization from
Landlord.

7.             Tenant shall not disturb, solicit, or canvass any occupant of the
Building and shall cooperate with Landlord and its agents to prevent the same. 
Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, halls, stairways, elevators, or any Common Areas
for the purpose of smoking tobacco products or for any other purpose, nor in any
way obstruct such areas, and shall use them only as a means of ingress and
egress for the Premises.  Smoking shall not be permitted in the Common Areas.

8.             The toilet rooms, urinals and wash bowls shall not be used for
any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or agents, shall have caused it.

9.             Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed.  All vendors or other persons
visiting the Premises shall be subject to the reasonable control of Landlord. 
Tenant shall not permit its vendors or other persons visiting the Premises to
solicit other tenants of the Building.

10.           Tenant shall not use or keep in or on the Premises or the Building
any kerosene, gasoline or other inflammable or combustible fluid or material. 
Tenant shall not bring into or keep within the Premises or the Building any
animals, birds, bicycles or other vehicles.

11.           Tenant shall not use, keep or permit to be used or kept, any foul
or noxious gas or substance in or on the Premises, or permit or allow the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Building by reason of noise, odors, or
vibrations, or to otherwise interfere in any way with the use of the Building or
the Property by other tenants.

70


--------------------------------------------------------------------------------


12.           No cooking shall be done or permitted on the Premises, nor shall
the Premises be used for the storage of merchandise, for loading or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ Laboratory approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors of Tenant, provided that such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations; and provided further that such cooking does not result in
odors escaping from the Premises.

13.           Landlord shall have the right to reasonably approve where and how
telephone wires are to be introduced to the Premises.  No boring or cutting for
wires shall be allowed without the consent of Landlord as provided in Section
7.3 of the Lease. The location of telephone call boxes and other office
equipment affixed to the Premises shall be subject to the approval of Landlord. 
Tenant shall not mark, drive nails or screws, or drill into the partitions,
woodwork or plaster contained in the Premises or in any way deface the Premises
or any part thereof without Landlord’s prior written consent.  Tenant shall not
install any radio or television antenna, satellite dish, loudspeaker or other
device on the roof or exterior walls of the Building.  Tenant shall not
interfere with broadcasting or reception from or in the Building or elsewhere.

14.           Landlord reserves the right to exclude or expel from the Property
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.

15.           Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.  Tenant shall not without the prior written
consent of Landlord use any method of heating or air conditioning other than
that supplied by Landlord.  Tenant shall not use electric fans or space heaters
in the Premises.

16.           Tenant shall store all its trash and garbage within the interior
of the Premises.  No material shall be placed in the trash boxes or receptacles
if such material is of such nature that it may not be disposed of in the
ordinary and customary manner of removing and disposing of trash from the
Building without violation of any law or ordinance governing such disposal.  All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.

17.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.

18.           No awnings or other projection shall be attached to the outside
walls or windows of the Building by Tenant.  No curtains, blinds, shades or
screens shall be attached to or hung in any window or door of the Premises
without the prior written consent of Landlord.  Landlord shall have the right to
require Tenant to use Landlord’s standard curtains or window coverings. Tenant
shall not place any signs in the windows of the Premises or the Building.  All
electrical ceiling fixtures hung in the Premises must be fluorescent and/or of a
quality, type, design and bulb color approved by Landlord.  Tenant shall abide
by Landlord’s reasonable regulations

71


--------------------------------------------------------------------------------


concerning the opening and closing of window coverings which are attached to the
windows in the Premises.  The skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the window sills.

19.           Tenant shall not employ any person or persons other than the
janitor of Landlord for the purpose of cleaning the Premises unless otherwise
agreed to in writing by Landlord.   Landlord shall not be obligated to notify
Tenant of the times at which the janitorial staff will enter the Premises, and
Tenant hereby authorizes the janitorial staff to enter the Premises at
reasonable times, without notice.  Janitor service shall include ordinary
dusting and cleaning by the janitor assigned to such work and shall not include
cleaning of carpets or rugs, except normal vacuuming, or moving of furniture and
other special services. Window cleaning shall be done only by Landlord at
reasonable intervals and as Landlord deems necessary.

20.           Tenant acknowledges that the local fire department has previously
required Landlord to participate in a fire and emergency preparedness program or
may require Landlord and/or Tenant to participate in such a program in the
future.  Tenant agrees to take all actions necessary to comply with the
requirements of such a program including, but not limited to, designating
certain employees as “fire wardens” and requiring them to attend any necessary
classes and meetings and to perform any required functions.

PARKING RULES

1.             Parking areas shall be used only for parking by vehicles no
longer than full size, passenger automobiles or minivans.  Tenant and its
employees shall park automobiles within the lines of the parking spaces.

2.             Tenant shall not permit or allow any vehicles that belong to or
are controlled by Tenant or Tenant’s employees, suppliers, shippers, customers,
or invitees to be loaded, unloaded, or parked in areas other than those
designated by Landlord for such activities.  Users of the parking area will obey
all posted signs and park only in the areas designated for vehicle parking.

3.             Parking stickers, parking cards and other identification devices
shall be the property of Landlord and shall be returned to Landlord by the
holder thereof upon termination of the holder’s parking privileges.  Landlord
may require Tenant and each of its employees to give Landlord a deposit when a
parking card or other parking device is issued.  Landlord shall not be obligated
to return the deposit unless and until the parking card or other device is
returned to Landlord.  Tenant will pay such replacement charges as is reasonably
established by Landlord for the loss of such devices.  Loss or theft of parking
identification stickers or devices from automobiles must be reported to the
parking operator immediately.  Any parking identification stickers or devices
reported lost or stolen found on any unauthorized car will be confiscated and
the illegal holder will be subject to prosecution.

4.             Landlord reserves the right to relocate all or a part of parking
spaces within the parking area, and to allocate them between compact and
standard size and tandem spaces, as long as the same complies with the terms of
the Lease and with applicable laws, ordinances and regulations.

72


--------------------------------------------------------------------------------


5.             Unless otherwise instructed, every person using the parking area
is required to park and lock his own vehicle.  Landlord will not be responsible
for any damage to vehicles, injury to persons or loss of property, all of which
risks are assumed by the party using the parking area.

6.             Validation of visitor parking, if established, will be
permissible only by such method or methods as Landlord may establish at rates
determined by Landlord, in Landlord’s sole discretion.  Only persons visiting
Tenant at the Premises shall be permitted by Tenant to use the Property’s
visitor parking facilities.

7.             The maintenance, washing, waxing or cleaning of vehicles in the
parking spaces or Common Areas is prohibited.

8.             Tenant shall be responsible for seeing that all of its employees,
agents and invitees comply with the applicable parking rules, regulations, laws
and agreements.  Parking area managers or attendants, if any, are not authorized
to make or allow any exceptions to these Parking Rules and Regulations. 
Landlord reserves the right to terminate parking rights for any person or entity
that willfully fails or refuses to comply with these rules and regulations,
provided that (except in circumstances where safety of persons or property is
reasonably likely to be jeopardized) Landlord shall have given Tenant notice
thereof and such failure or refusal is not corrected to the Landlord’s
reasonable satisfaction within ten (10) days.

9.             Every driver is required to park his own car. Tenant agrees that
all responsibility for damage to cars or the theft of or from cars is assumed by
the driver, and further agrees that Tenant will hold Landlord harmless for any
such damages or theft.

10.           Any vehicle parked by Tenant, its employees, contractors or
visitors in a reserved parking space or in any area of the parking area that is
not designated for the parking of such a vehicle may, at Landlord’s option, and
without notice or demand, be towed away by any towing company selected by
Landlord, and the cost of such towing shall be paid for by Tenant.

11.           At Landlord’s request, Tenant shall provide Landlord with a list
which includes the name of each person using the parking facilities based on
Tenant’s parking rights under this Lease and the license plate number of the
vehicle being used by that person. Tenant shall provide Landlord with an updated
list semi-annually or as Landlord may otherwise request.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s reasonable judgment may from time to time be
necessary for the management, safety, care and cleanliness of the Property, and
for the preservation of good order therein, as well as for the convenience of
other occupants and tenants therein.  Landlord may waive any one or more of
these Rules and Regulations for the benefit of any particular tenant, but no
such waiver by Landlord shall be construed as a waiver of such Rules and
Regulations in favor of any other tenant, nor prevent Landlord from thereafter
enforcing any such Rules or Regulations against any or all tenants of the
Property.  Tenant shall be deemed to have read these Rules and Regulations and
to have agreed to abide by them as a condition of its occupancy of the Premises.

 

73


--------------------------------------------------------------------------------


EXHIBIT D

CLEANING SPECIFICATIONS

Janitorial vendor will perform daily, weekly, and monthly services at 45-55
Hayden Ave. Lexington, MA.  The services are the following:

Cleaning will begin at 6:00pm each evening.  Monday through Friday.  The
contractor shall not provide cleaning during holidays unless otherwise
requested, if cleaning is requested on a holiday Monday through Friday, cleaning
services shall be provided at an additional cost.

Janitorial company to provide all equipment and material necessary to perform
all cleaning.

Services will also include one full-time Day Porter.

All cleaners and supervisors shall be provided with proper identification
(uniforms and name tags)

Contractor shall have a full time Manager on location nightly, and identified as
Manager.

Cleaners shall be restricted to the assigned areas, keep tenant doors locked and
familiar with the security systems.

Janitorial Manager quality control audit tour of common area & tenants areas
performed once per month during normal business hours.  The inspections of
tenant space also allows each tenant the option to discuss deficiencies or
concerns.

Lobbies & Common Areas (Nightly):

Daily:

·      Vacuum clean all carpet floor surfaces, including entry mats.  Inspect
for stains and remove where possible.

·      thoroughly sweep and damp mop all hard surface floors

·      empty all waste receptacles and replace liners (to be supplied by
customer)

·      remove dust from all horizontal surfaces, furniture, window ledges,
radiators, coat racks, artificial plants, paintings and other wall decorations
using chemically treated cloths

·      completely wipe all furniture

·      spot clean doors and walls, especially around door frames and light
switches

·      spot clean all glass


--------------------------------------------------------------------------------


Weekly:

·      spray-buff or hi-speed burnish all hard surface floors

·      completely wash all glass

·      vacuum carpet edges

Monthly:

·      vacuum all upholstered furniture

·      render all dusting of accessible surfaces not reached by daily cleaning

Quarterly:

·      dust all ceiling vents

General Office Areas:

Daily:

·      empty all waste receptacles and replace liners (to be supplied by
customer)

·      empty all Hayden Recycles receptacles when 3/4 full to recycle container
at loading doc.

·      spot clean all glass doors, partitions and glass walls that may exist

·      spot vacuum all carpeting

·      thoroughly sweep and damp mop all hard surface floors

Weekly:

·      remove dust from all furniture, window ledges, radiators, etc.

·      spot clean doors and walls especially around door frames and light
switches

·      completely wash all glass doors, partitions and glass walls that may
exist

·      thoroughly vacuum all carpeting

·      spot clean all carpeting

Monthly:

·      render all dusting of accessible surfaces not reached by daily cleaning

·      spray-buff or hi-speed burnish all hard surface floors

Quarterly:

·      dust all ceiling vents

Cafeteria:

Daily:

·      pull all trash and replace liners (to be provided by customer)

·      wipe down all trash containers

·      remove dust from all furniture, window ledges, radiators, coat racks,
artificial plants, paintings and other wall decorations

·      clean and polish all tables, chairs and arrange in an orderly fashion

·      spot clean doors and walls especially around and behind trash receptacles

·      thoroughly vacuum and spot clean all carpeting

·      thoroughly dry mop and damp mop all hard surface floors

2


--------------------------------------------------------------------------------


Monthly:

·      spray-buff or hi-speed burnish all hard surface flooring

Quarterly:

·      vacuum all ceiling vents

General Items

1.               Any damages internally or externally to the building will be
reported to Jones Lang LaSalle (781) 778-2563 (i.e. defective locks, plumbing
etc.)

2.               All trash will be removed from the building nightly.

3.               At the end of each evening, all lights will be extinguished and
doors secured.

 

3


--------------------------------------------------------------------------------